--------------------------------------------------------------------------------

Execution Version 

Asset Purchase Agreement

by and between

Orgenesis Inc.

and

Tamir Biotechnology, Inc.

April 12, 2020

--------------------------------------------------------------------------------

Table of Contents

  Page ARTICLE I PURCHASE AND SALE 1 1.1 Certain Definitions 1 1.2 Purchase and
Sale 11 1.3 Assumed Liabilities 12 1.4 Excluded Liabilities 12 1.5 Assignment of
Contracts and Rights 13 1.6 Initial Deposit. 14 1.7 Closing; Closing
Deliverables. 14 1.8 Purchase Price 16 1.9 Tax Free Reorganization 17 1.10 Title
Passage; Risk of Loss; Delivery of Purchased Assets 17 1.11 Withholding Rights
18     ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER 18 2.1 Organization,
Standing and Power; No Subsidiaries 18 2.2 Authority; Noncontravention. 18
2.3 Capital Structure 19 2.4 Seller Financial Information. 19 2.5 Litigation 20
2.6 Title to and Sufficiency of Assets 20 2.7 Compliance with Law and Documents;
Permits; Regulatory Matters 20 2.8 Taxes. 22 2.9 Intellectual Property 23
2.10 Material Contracts 26 2.11 Employee Matters; Seller Benefit Plans. 27
2.12 Interested Party Transactions 29 2.13 No Brokers 29 2.14 Absence of Certain
Changes, Events and Conditions. 29 2.15 No Other Representations and Warranties
29     ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER 29
3.1 Organization, Standing and Power 30 3.2 Authority; Noncontravention. 30
3.3 Governmental Consents 30 3.4 Capitalization. 30 3.5 Valid Issuance of Shares
31 3.6 Financing 31 3.7 Purchaser SEC Reports and Filings; Financial Statements
31 3.8 No Brokers 31 3.9 Litigation 32 3.10 No Vote Required 32 3.11 No Other
Representations and Warranties 32

i

--------------------------------------------------------------------------------


ARTICLE IV CONDUCT PRIOR TO THE CLOSING 32 4.1 Conduct of Business 32 4.2 No
Other Negotiations. 33 4.3 Collaboration 34     ARTICLE V ADDITIONAL AGREEMENTS
34 5.1 Stockholder Approval 34 5.2 Confidentiality 34 5.3 Public Disclosure 35
5.4 Consents 35 5.5 [Reserved] 35 5.6 Expenses 35 5.7 Further Assurances 35
5.8 Tax Matters 35 5.9 Access to Information 36 5.10 Registration Rights; Nasdaq
Listing 36 5.11 Share Transfer 36 5.12 Employee Matters 36 5.13 Merger Option 37
5.14 Convertible Notes 37 5.15 Joinder; Release 37 5.16 Reorganization Notice 37
    ARTICLE VI CONDITIONS TO THE ASSET PURCHASE 37 6.1 Conditions to Obligations
of Each Party 37 6.2 Additional Conditions to Obligations of Seller 38
6.3 Additional Conditions to Obligations of Purchaser 38     ARTICLE VII
TERMINATION 39 7.1 Termination 39 7.2 Effect of Termination 40 7.3 Treatment of
Initial Deposit 40     ARTICLE VIII INDEMNIFICATION 40 8.1 Indemnification 40
8.2 Indemnification Limitations 41 8.3 Escrow Fund 42 8.4 Period for Claims. 42
8.5 Claims. 43 8.6 Third-Party Claims 44 8.7 Tax Treatment of Indemnification
Payments 45 8.8 Survival of Representations; Covenants 45     ARTICLE IX GENERAL
PROVISIONS 45 9.1 Notices 45 9.2 Interpretation; Rules of Construction 46

ii

--------------------------------------------------------------------------------


9.3 Counterparts 47 9.4 Entire Agreement; Parties in Interest 47 9.5 Assignment
47 9.6 Severability 47 9.7 Remedies Cumulative 47 9.8 Governing Law; Resolution
of Disputes 48 9.9 No Joint Venture 48 9.10 Amendment; Extension; Waiver 48
9.11 Compliance with Bulk Sales Laws 48 9.12 WAIVER OF JURY TRIAL 49

iii

--------------------------------------------------------------------------------

Schedules

Schedule 1.1(a)

Knowledge Persons

Schedule 1.2(a)(i)

Seller-Owned IP Rights

Schedule 1.2(a)(iii)

Assumed Contracts

Schedule 1.2(a)(iv)

Materials

Schedule 1.2(b)

Excluded Assets

Schedule 1.3

Assumed Liabilities

Schedule 1.7(b)(ix)-1

Terminated Contracts

Schedule 1.7(b)(ix)-2

Amended Contracts

Schedule 1.7(b)(xii)

Third-Party Consents

Schedule 6.1(b)

Governmental Consents

Schedule 6.3(f)

Patent Filings

 

 

Exhibits

Exhibit A

Form of Bill of Sale and Assignment and Assumption Agreement

Exhibit B

Form of Patent Assignment Agreement

Exhibit C

Form of Registration Rights Agreement

Exhibit D

Form of Trademark Assignment Agreement

Exhibit E

Form of Joinder Agreement

Exhibit F

Plan of Liquidation

Exhibit G

Form of Domain Name Assignment Agreement

i

--------------------------------------------------------------------------------

Asset Purchase Agreement

This Asset Purchase Agreement (this "Agreement") is made and entered into as of
April 12, 2020 (the "Agreement Date"), by and between ORGENESIS INC., a Nevada
corporation ("Purchaser"), and TAMIR BIOTECHNOLOGY, INC., a Delaware corporation
("Seller").

Recitals

A. The board of directors of Seller (the "Seller Board") has determined that it
is advisable and in the best interests of Seller and its stockholders that
Purchaser purchase from Seller, and Seller sell, transfer and assign to
Purchaser, substantially all of the assets of Seller (the "Asset Purchase"),
and, in furtherance thereof, has approved the Asset Purchase and the other
transactions contemplated by this Agreement, including the assumption by
Purchaser of the Assumed Liabilities, all on the terms set forth herein
(collectively, the "Transactions").

B. Seller and Purchaser desire to make certain representations, warranties,
covenants and other agreements in connection with the Transactions as set forth
herein.

D. Following the Closing, Seller shall commence a liquidation process in
accordance with the Plan of Liquidation.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and other agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I
PURCHASE AND SALE

1.1 Certain Definitions.  As used in this Agreement, the following terms shall
have the meanings indicated below:

"Accredited Investor" means an "accredited investor" within the meaning of Rule
501 of Regulation D promulgated by the SEC under the Securities Act.

"Acquisition Proposal" has the meaning set forth in Section 4.2(a).

 "Action" has the meaning set forth in Section 2.5.

"Additional Asset" has the meaning set forth in Section 5.7.

"Affiliate" has the meaning set forth in Rule 144 promulgated by the SEC under
the Securities Act.

"Assumed Contracts" has the meaning set forth in Section 1.2(a)(iii).

"Bill of Sale and Assignment and Assumption Agreement" means a bill of sale and
assignment and assumption agreement in the form attached hereto as Exhibit A.

1

--------------------------------------------------------------------------------

"Bridge Loan" means the loan, in the amount of $375,000, made from Purchaser to
Seller on March 13, 2020.

"Business" means the business of Seller, on the date of determination, as
applicable, involving the discovery, development and testing of therapeutic
products for the treatment of diseases and conditions in humans.

"Business Day" means a day (A) other than Saturday or Sunday and (B) on which
commercial banks are open for business in New York, New York.

"Cash Consideration Excess" has the meaning set forth in Section 1.8(c).

"Cash Consideration Shortfall" has the meaning set forth in Section 1.8(b).

"Closing Date Schedule" has the meaning set forth in Section 1.6(b).

"Code" shall mean the United States Internal Revenue Code of 1986, as amended.

"Collaboration Project" has the meaning set forth in Section 4.3.

"Collaboration Project Intellectual Property" means the Intellectual Property
Rights covering the Collaboration Project Results, and licenses, files, data
rights, regulatory applications, filings, and/or approval, of, covering,
including or directed to the Collaboration Project Results.

"Collaboration Project Results" means all data, information, know-how,
conceptions, discoveries, materials, methods, processes, techniques, inventions,
products, compounds, compositions, substances, and other information data and
results, of whatsoever nature first created, generated, discovered, identified,
arising and/or resulting from the Collaboration Project and the performance of
the designated tasks thereunder, whether or not patentable or otherwise
registerable.

"Confidentiality Agreement" has the meaning set forth in Section 5.2.

 "Consenting Stockholder" has the meaning set forth in Section 5.1.

 "Consulting Agreement" has the meaning set forth in Section 1.7(b)(xvii).

"Contract" means any written or oral contract, agreement, instrument,
commitment, undertaking, or any other legally binding arrangement (including
leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts and
purchase orders).

 "Convertible Note" means any debt securities of Seller that are convertible
into or exchangeable for any combination of Equity Interests of Seller and/or
cash, including but not limited to those convertible notes, bridge notes and
other promissory notes set forth on Schedule 2.4(b) of the Seller Disclosure
Letter.

"Domain Name Assignment Agreement" means a domain name assignment agreement in
the form attached hereto as Exhibit F.

"Encumbrance" means any lien, pledge, hypothecation, charge, claim, title
defect, mortgage, security interest or encumbrance of any nature.

2

--------------------------------------------------------------------------------

"Enforceability Exceptions" has the meaning set forth in Section 2.2(a).

"Equity Interests" means, with respect to any Person, any capital stock of, or
other ownership, membership, partnership, joint venture or equity interest in,
such Person or any indebtedness, securities, options, warrants, call,
subscription, simple agreement for future equity or other rights or entitlements
of, or granted by, such Person or any of its Affiliates that are convertible
into, or are exercisable or exchangeable for, or giving any Person any right or
entitlement to acquire any such capital stock or other ownership, partnership,
joint venture or equity interest, in all cases, whether vested or unvested.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

"ERISA Affiliate" shall mean any other person or entity under common control
with Seller within the meaning of Section 414(b), (c), (m) or (o) of the Code
and the regulations issued thereunder.

"Escrow Agent" has the meaning set forth in Section 8.3.

"Escrow Amount" means, collectively, (i) an amount equal to 10% of (a) the
Purchaser Cash Consideration Amount less (b) the Cash Consideration Excess, if
any (the "Escrow Cash"), and (ii) the number of shares of Purchaser Common Stock
consisting of 10% of the Purchaser Stock Consideration (the "Escrow Shares").

"Exchange Act" means the Securities Exchange Act of 1934. as amended.

"FDA" means the U.S. Food and Drug Administration or any successor agency or
authority thereto.

"Fraud" means common law fraud under the laws of the State of Delaware committed
with the intent to deceive related to the representations and warranties set
forth in this Agreement.

"Fundamental Matters" has the meaning set forth in Section 8.2(b).

"Fundamental Representations" means the representations contained in Section 2.1
(Organization, Standing and Power; Subsidiaries), Section 2.2 (Authority;
Non-contravention), Section 2.3 (Capital Structure), Section 2.8 (Taxes),
Section 2.11 (Employee Matters), and Section 2.13 (No Brokers).

"GAAP" means United States generally accepted accounting principles in effect
from time to time.

"GDPR" has the meaning set forth in Section 2.9(o).

"Governmental Entity" means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality, in each
case whether domestic or foreign, any stock exchange or similar self-regulatory
organization or any quasi-governmental or private body exercising any
regulatory, Taxing or other governmental or quasi-governmental authority.

3

--------------------------------------------------------------------------------

"IND" means an Investigational New Drug Application as defined in the Federal
Food, Drug, and Cosmetic Act and applicable regulations promulgated thereunder
by the FDA.

"Initial Deposit" has the meaning set forth in Section 1.6(a).

"Intellectual Property Rights" means all intellectual property rights, including
any and all of the following and all rights therein, throughout the world:
patents and applications therefor and all reissues, divisionals, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, all
conceptions, inventions (whether patentable or not), invention disclosures,
improvements, patent applications, patents, patent rights, trade secrets,
proprietary information, Know-How, technology, data, data rights, preclinical
and clinical data, materials, compositions of matter, proprietary methods,
processes and formulae, specifications, customer lists and supplier lists, all
industrial designs and any registrations and applications therefor, copyrights
all trade names, corporate names, logos, common law trademarks and service
marks, trade names, trademark and service mark registrations, service names, and
applications therefor, Internet domain names, Internet and World Wide Web URLs
or addresses, social media accounts, all copyrights, copyright registrations and
applications therefor, and all other rights corresponding thereto, all moral and
economic rights of authors and inventors, however denominated, and any similar
or equivalent rights to any of the foregoing, any and all goodwill associated
with any of the foregoing and all tangible embodiments of the foregoing.

"IP Matters" has the meaning set forth in Section 8.2(b).

"IRS" means the U.S. Internal Revenue Service.

"Know-How" means know-how, trade secrets and other confidential or proprietary
information, including data, invention rights, materials, technical,
pre-clinical and clinical data, results, instructions, dossiers, records,
documents, applications, processes, methods, formulas, formulation information,
packaging and chemical specifications, raw material specifications, chemical and
finished goods analytical test methods, stability data, testing data and quality
control data for biological, chemical, pharmacological, toxicological, physical,
analytical, clinical and safety, in each case, that Seller has rights in, are
owned by Seller, or in the possession of Seller as of the Agreement Date and as
of the Closing.

"knowledge" means the actual knowledge of each of the officers and directors of
Seller listed on Schedule 1.1(a) hereto. 

"Legal Requirements" means any federal, state, foreign, local, municipal or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity and any orders, writs,
injunctions, awards, judgments and decrees.

"Liabilities" means all debts, liabilities and obligations, whether accrued or
fixed, absolute or contingent, matured or unmatured, determined or determinable,
asserted or unasserted, known or unknown, including those arising under any law,
action or governmental order and those arising under any Contract.

"Material Adverse Effect" means any change, event, circumstance, condition, fact
or effect (each, an "Effect") that is, or would reasonably be expected to
become, individually or taken together with all other Effects, is materially
adverse to (i) the business, results of operations, financial condition or
assets of Seller or the Business, or (ii) the ability of Seller to consummate
the Transactions, in each case, except to the extent that any such Effect
results from (a) changes in general business, geopolitical or economic
conditions, (b) changes affecting the industry generally in which Seller
operates, (c) changes in GAAP or Legal Requirement, (d) the announcement,
pendency or completion of the Transactions, (e) any act of war, act of
terrorism, natural or man-made disaster, act of god or pandemic (including the
COVID-19 virus), (f) any matter Purchaser is aware of on the Agreement Date, (g)
any failure to meet financial projections, estimates or forecasts, (h) changes
in or effects arising from, the financial, debt, capital, credit or securities
markets, including interest or exchange rates, (i) any action required or
permitted by this Agreement or the failure to take any action prohibited by the
terms of this Agreement, (j) with respect to Seller, any action taken at the
written request of Purchaser or with the prior written consent of Purchaser;
provided, that any Effect referred to in the foregoing clauses (a), (b), (c),
(e) and (h) above shall be taken into account in determining whether a Material
Adverse Effect has occurred or would reasonably be expected to occur to the
extent that such Effect has a disproportionate effect on the Business as
compared to other participants in the industries in which the Business
operates. 

4

--------------------------------------------------------------------------------

"Materials" means the materials set forth on Schedule 1.2(a)(iv) hereto.

 "Maximum Cash Usage Amount" means the sum of (i) the amount of Seller Debt
outstanding on the Agreement Date that has been repaid prior to the Closing Date
plus (ii) the amount of Seller Debt set forth on the Closing Date Schedule
(excluding, for this purpose, the amount of any Convertible Notes set forth
therein that will not be repaid in cash) plus (iii) the Unaccredited Investor
Cash Out Amount.

"Merger Agreement" has the meaning set forth in Section 5.13.

"Merger Option" has the meaning set forth in Section 5.13.

"Nasdaq" means the Nasdaq Stock Market.

"NDA" means a new drug application or supplemental new drug application and any
amendments thereto submitted to the FDA.

"Order" means any order, writ, injunction, judgment, decree, ruling or award of
any arbitrator or any Governmental Entity.

"Patent Assignment Agreement" means a patent assignment agreement in the form
attached hereto as Exhibit B.

"Permits" has the meaning set forth in Section 2.7(a).

"Permitted Encumbrance" means (a) Encumbrances for Taxes, which are not yet due
or delinquent or that are being contested in good faith and by appropriate
proceedings and for which adequate accruals or reserves have been made on the
Seller Balance Sheet, (b) mechanics', materialmen's or contractors' liens or
encumbrances or any similar statutory lien incurred in the ordinary course of
business consistent with past practice or amounts not yet due and payable and
that are not, individually or in the aggregate, material to the Business or the
Purchased Assets, (c) zoning, entitlement, building and other land use
regulations which do not materially impair, prohibit or restrict the occupancy
or current use of the real property which they encumber, (d) any lien created by
or at the direction of Purchaser and (e) right of set-off to secure the
performance of contracts, leases, letters of credit, statutory obligations and
other obligations of a similar nature, in each case in the ordinary course of
business.

5

--------------------------------------------------------------------------------

"Person" means any natural person, company, corporation, limited liability
company, general partnership, limited partnership, trust, proprietorship, joint
venture, business organization or Governmental Entity.

"Personal Data" means a natural person's (including any end user's or
employee's) name, street address, ZIP code, telephone number, e-mail address,
photograph, date of birth, social security number, driver's license number,
passport number, or customer or account number, or any other piece of
information that allows the identification of a natural person, or is otherwise
considered personally identifiable information or personal data under any
applicable Legal Requirement.

"Personnel" has the meaning set forth in Section 2.9(e).

"Per Share Amount" means the portion of the Purchase Price allocable to each
Equity Interest of Seller as set forth in the Plan of Liquidation.

"Plan of Liquidation" means the plan of liquidation adopted by Seller in
connection with the Closing, substantially in the form attached hereto as
Exhibit F, which, among other things, shall provide that Purchaser Common Stock
shall only be distributed to Accredited Investors.

"Post-Closing Tax Period" means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

"Pro Rata Share" means, with respect to a particular Securityholder, a fraction,
the numerator of which is the portion of the Purchase Price that such
Securityholder is entitled to be paid pursuant to the Plan of Liquidation and
the denominator of which is the total portion of the Purchase Price
distributable to all Securityholders pursuant to the Plan of Liquidation.

"Project Plan" has the meaning set forth in Section 4.3.

"Purchase Price" means (i) the Purchaser Cash Consideration Amount plus (ii) the
Purchaser Stock Consideration. 

"Purchaser Ancillary Agreements" means all agreements and documents to which
Purchaser is or will be a party that are required to be executed pursuant to
this Agreement.

"Purchaser Cash Consideration Amount" means the Initial Deposit plus the Cash
Consideration Shortfall, if any.

6

--------------------------------------------------------------------------------

"Purchaser Closing Cash Consideration Amount" means (i) Purchaser Cash
Consideration Amount less (ii) the amount of Seller Debt outstanding as of
immediately prior to the Closing less (iii) the Initial Deposit.

"Purchaser Closing Deliverables" has the meaning set forth in Section 1.7(c).

"Purchaser Common Stock" means the common stock, par value $0.0001 per share, of
Purchaser.

"Purchaser Stock Consideration" means 3,400,000 shares of Purchaser Common
Stock; provided, that, (A) if the Maximum Cash Usage Amount equals or exceeds
$3,500,000, such number of shares may be increased from 3,400,000 to a number of
shares no greater than 19.9% of the issued and outstanding shares of Purchaser
Common Stock immediately prior to the Agreement Date, at the option of Purchaser
in its sole discretion in order to achieve a plan of reorganization pursuant to
Section 368(a)(1)(C) of the Code; and (B) in the event that the Closing has not
occurred on or before July 7, 2020 and the Maximum Cash Usage Amount is below
$3,500,000, Purchaser shall, if so requested by Seller, increase such number of
shares to a number not to exceed 3,630,000 in the aggregate in order to achieve
a plan of reorganization pursuant to Section 368(a)(1)(C) of the Code.

"Purchaser Stock Price" means the value of Purchaser Common Stock on the Closing
Date as determined on the basis of the closing price of Purchaser Common Stock
on the Nasdaq. 

"Registration Rights Agreement" means the Registration Rights Agreement to be
entered into by the Securityholder parties thereto and Purchaser at the Closing
in substantially the form attached hereto as Exhibit C.

"Regulatory Authority" means, with respect to any country, federal, state,
local, or other regulatory jurisdiction, the applicable Governmental Entity
responsible for granting any registration, authorization or approval necessary
to distribute, sell or market a pharmaceutical product in such country or
regulatory jurisdiction, including, in the United States, the FDA.

"Regulatory Information and Documents" means (a) all Permits (including pricing
and reimbursement approvals), and pending applications, agreements, for any
thereof, and similar rights obtained from any Regulatory Authorities and/or
Governmental Entities, to conduct the Business or take any action in connection
with the Seller Products, including, without limitation, NDAs and INDs, together
with all supporting data, documents, submissions, correspondence, reports and
clinical studies relating thereto (including, without limitation, documentation
of pharmacovigilance, good clinical practice, good laboratory practice and good
manufacturing practice); (b) all adverse event reports and other data,
information and materials relating to adverse experiences with respect to each
Seller Product; (c) all written notices, filings, communications or other
correspondence between Seller, on the one hand, and any Governmental Entity
and/or Regulatory Authorities, on the other hand, relating to each Seller
Product, including any safety reports or updates, complaint files and product
quality reviews, and clinical or pre-clinical data derived from clinical studies
conducted or sponsored by Seller, which data relates to each Seller Product; and
(d) all other information regarding development, testing, activities pertaining
to each Seller Product and/or compliance with any law or regulation of any
jurisdiction, including audit reports, corrective and preventive action
documentation and reports, and relevant data and correspondence; in each case,
as maintained by or otherwise that are owned by or in the possession of Seller
as of the Agreement Date and as of the Closing.

7

--------------------------------------------------------------------------------

"Representative" means officers, employees, agents, attorneys, accountants,
advisors, representatives and any member of the board of directors or managers
(or similar body) of a Person.

"Requisite Stockholder Approval" has the meaning set forth in Section 5.1.

"Sarbanes-Oxley Act" means the Sarbanes-Oxley Act of 2002.

"SEC" means the Securities and Exchange Commission.

"Securities Act" means the Securities Act of 1933, as amended.

"Securityholders" means, collectively, the Seller Stockholders and each other
Person who is entitled to any portion of the Purchaser Stock Consideration as
set forth in Plan of Liquidation.

"Seller Ancillary Agreements" means all agreements and documents to which Seller
and the Stockholders is or will be a party and that are required to be executed
pursuant to this Agreement.

"Seller Antiviral Products" means Seller's existing antiviral pharmaceutical
products containing ribonucleases, particularly ranpirnase, including for
topical administration.

"Seller Balance Sheet" has the meaning set forth in Section 2.4(a).

"Seller Balance Sheet Date" has the meaning set forth in Section 2.4(a).

"Seller Financial Statements" has the meaning set forth in Section 2.4(a).

"Seller Benefit Plan" means any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, performance-related
awards, fringe benefits or other employee benefits or remuneration of any kind,
whether written or unwritten or otherwise, funded or unfunded, including each
"employee benefit plan" within the meaning of Section 3(3) of ERISA, which is
maintained, contributed to, or required to be contributed to, by Seller or any
of its ERISA Affiliates for the benefit of any employee of Seller or with
respect to which Seller or any of its ERISA Affiliates have or may have any
liability or obligation.

"Seller Capital Stock" means Seller Common Stock and Seller Preferred Stock.

"Seller Closing Deliverables" has the meaning set forth in Section 1.7(b).

"Seller Common Stock" means the Common Stock of Seller, par value $0.001 per
share. 

"Seller Debt" means, without duplication: (i) all obligations (including the
principal amount thereof or, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of Seller, whether or not
represented by bonds, debentures, notes or other securities (whether or not
convertible into any other security), for the repayment of money borrowed,
whether owing to banks, financial institutions, on equipment leases or
otherwise, (ii) all deferred indebtedness of Seller for the payment of the
purchase price of property or assets purchased (other than accounts payable
incurred in the ordinary course of business), (iii) all obligations of Seller to
pay rent or other payment amounts under a lease which is required to be
classified as a capital lease or a liability on the face of a balance sheet
prepared in accordance with GAAP, (iv) all outstanding reimbursement obligations
of Seller with respect to letters of credit, bankers' acceptances or similar
facilities issued for the account of Seller, (v) all obligations of Seller under
any interest rate swap agreement, forward rate agreement, interest rate cap or
collar agreement or other financial agreement or arrangement entered into for
the purpose of limiting or managing interest rate risks, (vi) all obligations
secured by any Encumbrance (other than Permitted Encumbrances) existing on
property owned by Seller, whether or not indebtedness secured thereby will have
been assumed, (vii) all premiums, penalties, fees, expenses, breakage costs and
change of control payments required to be paid or offered in respect of any of
the foregoing on prepayment (regardless if any of such are actually paid), as a
result of the completion of the Transactions, (viii) all Liabilities, including
fees and expenses, incurred by or on behalf of Seller in connection with this
Agreement and the Transactions, including Transfer Taxes, (ix) all Excluded
Liabilities not expressly captured in other clauses of this definition,
including Liabilities incurred by or on behalf of Seller in the ordinary course
of business not described in clause (viii) that are not Assumed Liabilities,
including accounts payable and other current Liabilities, (x) all guaranties,
endorsements, assumptions and other contingent obligations of Seller in respect
of, or to purchase or to otherwise acquire, any of the obligations and other
matters of the kind described in any of the clauses (i) through (viii)
appertaining to third parties, and (xi) such amount as is reasonably determined
by Seller to be required under the Plan of Liquidation to be reserved to satisfy
any of the obligations and other matters of the kind described in any of the
preceding clauses.

8

--------------------------------------------------------------------------------

"Seller IP Rights" means any and all (A) Intellectual Property Rights used by
Seller as of the Agreement Date and as of the Closing in the conduct of the
Business and, to the extent not included in the foregoing, (B) any other
Seller-Owned IP Rights.

"Seller-Owned IP Rights" means any and all Intellectual Property Rights owned
(or purported to be owned) by Seller as of the Agreement Date and as of the
Closing (including the Seller Registered Intellectual Property Rights and, to
the extent provided in Section 4.3, the Collaboration Project Intellectual
Property and Collaboration Project Results).

"Seller Preferred Stock" means the Series A Convertible Preferred Stock of
Seller, par value $0.001 per share.

"Seller Products" means ribonuclease enzymes, RNAase, Onconase, amphinase,
ranpirnase, frog egg derived enzymes, and recombinants thereof,. and
formulations thereof.  For clarity, Seller Products includes the Seller
Antiviral Products..

"Seller Registered Intellectual Property Rights" means any United States,
international and foreign (A) patents and patent applications (including
reissues, divisionals, renewals, extensions, provisionals, continuations and
continuations-in-part) and the subject matter disclosed therein, (B) registered
trademarks and service marks, applications to register trademarks and service
marks (including intent to use applications), and other registrations or
applications related to trademarks and service marks, (C) registered Internet
domain names, (D) registered copyrights and applications for copyright
registration and (E) any other Intellectual Property Rights that are the subject
of an application, certificate, filing, registration or other document issued,
filed with, or recorded by any Governmental Entity, in each of (A) through (E)
above, owned by (or purported to be owned by), registered or filed in the name
of, Seller as of the Agreement Date and as of the Closing.

"Seller Stock Plan" shall mean Seller's 2013 Stock Incentive Plan.

9

--------------------------------------------------------------------------------

"Seller Stockholder" means any holder of Seller Capital Stock.

"Seller Successor Entity" has the meaning set forth in Section 9.5.

 "Seller Warrants" means all warrants to acquire shares of Seller Common Stock.

 "Stock Consideration Adjustment Notice" has the meaning set forth in Section
6.2(d).

"Subsidiary" of a specified entity means any corporation, association, business
entity, partnership, limited liability company or other Person of which the
specified entity, either alone or together with one or more Subsidiaries or by
one or more other Subsidiaries (A) directly or indirectly owns or controls
securities or other interests representing more than 50% of the voting power of
such Person or (B) is entitled, by contract or otherwise, to elect, appoint or
designate directors constituting a majority of the members of such Person's
board of directors or other governing body.

"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means (A) any net
income, alternative or add-on minimum tax, gross income, estimated, gross
receipts, sales, use, ad valorem, value added, transfer, franchise, capital
stock, profits, license, registration, withholding, payroll, social security (or
equivalent), employment, unemployment, disability, excise, severance, stamp,
occupation, premium, property (real, tangible or intangible), unclaimed
property, environmental or windfall profit tax, custom duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever,
together with any interest or any penalty, addition to tax or additional amount
(whether disputed or not) imposed by any Governmental Entity responsible for the
imposition of any such tax (domestic or foreign) (each, a "Tax Authority"), (B)
any liability for the payment of any amounts of the type described in clause (A)
of this sentence as a result of being a member of an affiliated, consolidated,
combined, unitary or aggregate group for any Taxable period, and (C) any
liability for the payment of any amounts of the type described in clause (A) or
(B) of this sentence as a result of being a transferee of or successor to any
Person or as a result of any express or implied obligation to assume such Taxes
or to indemnify any other Person.

"Tax Return" means any return, declaration, statement, report or form (including
estimated Tax returns and reports, withholding Tax returns and reports, any
schedule or attachment, and information returns and reports) required to be
filed with respect to Taxes.

"Third Party Claim" has the meaning set forth in Section 8.6(a).

"Third Party Intellectual Property Rights" means any Intellectual Property
Rights owned by a third party.

"Trademark Assignment Agreement" means a trademark assignment agreement in the
form attached hereto as Exhibit D.

"Transfer Tax" has the meaning set forth in Section 1.10(c).

"Treasury Regulation" means United States Treasury Regulations promulgated under
the Code.

"Unaccredited Investor Cash Out Amount" means amount equal to the product
determined by multiplying (A) the Per Share Amount by (B) the aggregate number
Equity Interests in Seller held by Unaccredited Securityholders as of the
Closing, as set forth in the Plan of Liquidation.

10

--------------------------------------------------------------------------------

"Unaccredited Securityholder" means a Securityholder that has not delivered an
Accredited Investor Questionnaire to Purchaser or that Seller has reasonably
determined prior to Closing is not an Accredited Investor.

"USPTO" has the meaning set forth in Section 2.9(c).

1.2 Purchase and Sale.

(a) Upon the terms and subject to the conditions of this Agreement, at the
Closing, Purchaser shall purchase from Seller and Seller shall sell, transfer,
convey and assign, or cause to be sold, transferred, conveyed and assigned, to
Purchaser all of Seller's right, title and interest in and to Seller's assets,
properties, rights claims and business, other than the Excluded Assets
(collectively, the "Purchased Assets"), free and clear of all Encumbrances
(other than Permitted Encumbrances), including the following:

(i) all Seller-Owned IP Rights, including the Seller Registered Intellectual
Property Rights set forth on Schedule 1.2(a)(i) hereto;

(ii) any data regarding the Seller Products, including preclinical or clinical
data regarding the Seller Products, owned by Seller (the "Transferred Data");

(iii) all Contracts and rights and interests, therein, to which Seller is a
party or by which Seller is bound (including any and all such Contracts relating
to the Materials, Know-How and/or the Regulatory Documents and Information),
other than the Excluded Contracts (the "Assumed Contracts") set forth on
Schedule 1.2(a)(iii) hereto;

(iv) all rights or causes of action against third parties arising out of
occurrences to the extent relating to the Purchased Assets, including, all
rights under express or implied warranties relating to the Purchased Assets and
all rights, claims, credits, causes of action or rights of set-off against third
parties relating to the Purchased Assets, including all rights to seek and
obtain injunctive relief and to recover damages for past, present and future
infringement relating to the Purchased Assets;

(v) all Materials;

(vi) all Know-How owned by Seller;

(vii) all Seller Products (including Antiviral Products) owned by Seller;

(viii) any and all Regulatory Information and Documents;

(ix) the Cash Consideration Excess; and

(x) all goodwill associated with the Purchased Assets.

11

--------------------------------------------------------------------------------

(b) Excluded Assets.  Notwithstanding any of the foregoing in Section 1.2(a),
Seller shall retain and not sell, assign, transfer or deliver, and Purchaser
shall not purchase, acquire, or have any ownership claim of right in respect of
(the "Excluded Assets"):

(i) the assets set forth on Schedule 1.2(b) hereto;

(ii) all Contracts to which Seller is a party or by which Seller is bound set
forth on Schedule 1.2(b) hereto (the "Excluded Contracts");

(iii) rights to indemnification and related rights, including attorneys' fees,
benefiting Seller or directors, officers, stockholders, agents or Affiliates of
Seller;

(iv) cash, cash equivalents, deposits and bank accounts, other than the Cash
Consideration Excess;

(v) all insurance contracts and policies, and rights thereunder;

(vi) all Tax assets with respect to a Pre-Closing Tax Period and any Taxes paid
or borne by Seller, including rights to Tax refunds;

(vii) all communications among Seller, the Seller Stockholders, the Seller Board
and their respective Representatives that relate in any way to the Transactions;
and

(viii) the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the corporate
organization of Seller, all employee-related or employee benefit-related files
or records and any other books and records which Seller is prohibited from
disclosing or transferring to Purchaser under applicable law and is required by
applicable law to retain.

1.3 Assumed Liabilities.  Upon the terms and subject to the conditions set forth
herein, from and after the Closing, Purchaser shall assume from Seller, and be
responsible for paying, performing and discharging only those Liabilities of
Seller set forth on Schedule 1.3 hereto and Liabilities incurred at the
direction or with the consent of Purchaser, in each case, in writing
(collectively, the "Assumed Liabilities"), and no other Liabilities.

1.4 Excluded Liabilities.  Neither Purchaser nor any of its Affiliates or
representatives shall assume or have any responsibility for, or shall be deemed
to have assumed or have any responsibility for any Liabilities of Seller or any
of its Affiliates of any kind or nature whatsoever other than the Assumed
Liabilities (the "Excluded Liabilities").  Without limiting the generality of
the foregoing, the Excluded Liabilities shall include, but not be limited to,
the following:

(a) any claim by (i) any then-current or former holder or alleged then-current
or former holder of any Equity Interests of Seller (including any predecessors),
arising out of, resulting from or in connection with (A) the Transactions or
this Agreement, including the allocation and distribution of the Purchase Price
to the Securityholders, or (B) such Person's status or alleged status as a
holder of Equity Interests of Seller (including any predecessors) at any time at
or prior to the Closing, whether for breach of fiduciary duty or otherwise, or
(ii) any Person that holds any promise or other commitment for Equity Interests
of Seller;

(b) any Excluded Contract;

12

--------------------------------------------------------------------------------

(c) any Excluded Asset;

(d) the negotiation and preparation of this Agreement and consummation and
performance of the Transactions, including legal and accounting fees, brokerage
commissions, finder's fees or similar fees or commissions, and income liability
for Taxes so arising;

(e) (i) any Taxes arising from ownership or operation of the Purchased Assets
during a Pre-Closing Tax Period, (ii) any Taxes other than Transfer Taxes that
may arise as a result of the consummation of the transfer contemplated by this
Agreement, including as a result of the provisions of Section 9.11; and (iii)
Transfer Taxes;

(f) any Liabilities retained by, or allocated to, Seller under Section 5.1;

(g) any Seller Debt;

(h) any Liabilities of Seller arising under or in connection with any Seller
Benefit Plan providing benefits to any present or former employee of Seller;

(i) any Liabilities of Seller for any present or former employees, officers,
directors, retirees, independent contractors or consultants of Seller,
including, without limitation, any Liabilities associated with any claims for
wages or other benefits, bonuses, accrued vacation, workers' compensation,
severance, retention, termination or other payments;

(j) any Liabilities to indemnify, reimburse or advance amounts to any present or
former officer, director, employee or agent of Seller (including with respect to
any breach of fiduciary obligations by same); and

(k) any Liabilities relating to any bulk sales, bulk transfer or similar Legal
Requirements of any jurisdiction applicable to the Transactions.

1.5 Assignment of Contracts and Rights. 

(a) Notwithstanding anything in this Agreement to the contrary, this Agreement
shall not constitute an agreement to assign any asset or any claim or right or
any benefit arising under or resulting from such asset if an attempted
assignment thereof, without the consent of a third party, would constitute a
breach or other contravention of the rights of such third party, would be
ineffective with respect to any party to an agreement concerning such asset, or
would in any way adversely affect the rights of Seller or, upon transfer,
Purchaser under such asset. If any transfer or assignment by Seller to, or any
assumption by Purchaser of, any interest in, or liability, obligation or
commitment under, any asset requires the consent of a third party, then such
assignment or assumption shall be made subject to such consent being obtained. 

(b) If any such consent is not obtained prior to the Closing with respect to any
Assumed Contract, the Bill of Sale and Assignment Agreement shall constitute an
equitable assignment by Seller to Purchaser of all of Seller's rights, benefits,
title and interest in and to such Assumed Contract, to the extent permitted by
the applicable Legal Requirements, and Purchaser shall be deemed to be Seller's
agent for the purpose of completing, fulfilling and discharging all of Seller's
rights and Liabilities arising under such Assumed Contract, and Seller shall
take all necessary steps and actions to provide Purchaser with the benefits of
such Assumed Contract.

13

--------------------------------------------------------------------------------

1.6 Initial Deposit.

(a) Upon the execution and delivery of this Agreement, Purchaser shall pay to
the Seller, as a deposit towards the Purchase Price, an amount equal to
$3,000,000, of which $375,000 has already been delivered to Seller directly in
the form of the Bridge Loan (the "Initial Deposit"), by wire transfer of
immediately available funds to an account designed in writing by Seller solely
for the purposes of settling the Seller Debt and/or the Unaccredited Investor
Cash Out Amount at Closing.  Such account shall be a separate and distinct
interest-bearing account and shall not be subject to any lien, encumbrance,
attachment, trustee process or any other judicial process of any creditor of any
party hereto.  Seller shall not distribute, use or release the Initial Deposit
except for the purposes of settling (i) the Unaccredited Investor Cash Out
Amount at or following Closing, (ii) Seller Debt, or (iii) in accordance with
the express terms and conditions of this Agreement.  Notwithstanding the
foregoing, Purchaser acknowledges and agrees that Seller may use the Initial
Deposit to make the payments in respect of Seller Debt described on Schedule 2.4
of the Seller Disclosure Letter; provided, however, that from the Agreement Date
through the Closing, Seller shall not distribute, use or release any portion of
the Initial Deposit to settle or repay any Seller Debt (i) relating to or
arising from any Convertible Notes or (ii) to settle or repay any other
Liabilities not listed on Schedule 2.4 of the Seller Disclosure Letter.

(b) At least one (1) Business Day prior to Closing, Seller shall deliver to
Purchaser (i) a schedule setting forth the names of all Unaccredited
Securityholders and a good faith estimate of the amount to be paid to each such
Unaccredited Securityholder from the Initial Deposit in accordance with the Plan
of Liquidation and (ii) a schedule setting forth (A) Seller's good faith
estimate of all outstanding Seller Debt measured as of immediately prior to
Closing, (B) the holders of such outstanding Seller Debt and (C) the amount of
money due and owing from Seller to such holders of outstanding Seller Debt
(collectively, the "Closing Date Schedule"), which Closing Date Schedule shall
be reasonably acceptable to Purchaser; provided, however, that any item of
Seller Debt set forth on the Closing Date Schedule which was also set forth on
Schedule 2.4 of the Seller Disclosure Letter shall be deemed acceptable to
Purchaser.

1.7 Closing; Closing Deliverables. 

(a) Closing. The closing of Transactions (the "Closing") shall take place as
soon as practicable after the satisfaction or waiver of each of the conditions
set forth in ARTICLE VI (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time); provided that if the condition set forth in Section
6.3(d) is the last remaining condition to be satisfied, Closing shall occur on
or before the first Business Day following delivery by Seller to Purchaser of
the Reorganization Notice, or at such other time as the parties hereto agree in
writing, upon the electronic exchange of signatures between the parties hereto. 
The date on which the Closing actually occurs is herein referred to as the
"Closing Date." 

(b) Seller Closing Deliverables.  Seller shall deliver to Purchaser at or prior
to the Closing (collectively, the "Seller Closing Deliverables"):

(i) a certificate, dated as of the Closing Date and executed on behalf of Seller
by its Chief Executive Officer, to the effect that each of the conditions set
forth in Section 6.3(a)-(c) have been satisfied;

14

--------------------------------------------------------------------------------

(ii) counterparts to the Bill of Sale and Assignment and Assumption Agreement,
the Patent Assignment Agreement, the Domain Name Assignment Agreement and the
Trademark Assignment Agreement, in each case duly executed by Seller;

(iii) an escrow agreement, in substantially a form agreed to by Seller and
Purchaser (the "Escrow Agreement"), dated as of the Closing Date and executed by
Seller;

(iv) duly executed copies of this Agreement and each Seller Ancillary Agreement;

(v) a copy of the current organizational documents of Seller and all resolutions
adopted by the Seller Board and Seller Stockholders in connection with this
Agreement and the Transactions, in each case certified by the Secretary of
Seller;

(vi) a certificate from the Delaware Secretary of State dated within five days
prior to the Closing Date certifying that Seller is in good standing;

(vii) joinder agreements, in the form attached hereto as Exhibit E ("Joinder
Agreement"), duly executed by Seller Stockholders that are not Unaccredited
Securityholders and own 75% of the shares of Seller Capital Stock outstanding as
of immediately prior to Closing;

(viii) evidence reasonably satisfactory to Purchaser of the termination of the
Contracts set forth on Schedule 1.7(b)(ix)-1 hereto and amendment of the
Contracts set forth on Schedule 1.(7)(b)(ix)-2 hereto;

(ix) evidence reasonably satisfactory to Purchaser of the release of any
Encumbrance (other than Permitted Encumbrances) held on any of the Purchased
Assets by any creditor set forth on Schedule 2.4 of the Seller Disclosure
Letter;

(x) evidence reasonably satisfactory to Purchaser that all security interests
and Encumbrances (other than Permitted Encumbrances) in any Purchased Assets
have been released prior to or shall be released simultaneously with Closing.

(xi) evidence reasonably satisfactory to Purchaser of receipt of all third-party
consents, waivers and approvals set forth on Schedule 1.7(b)(xii) hereto;

(xii) payoff letters, in form and substance reasonably satisfactory to Purchaser
in respect of all indebtedness of Seller for borrowed money as of immediately
prior to the Closing;

(xiii) a certificate of non-foreign status executed by Seller, as described in
Section 1.1445-2(b) of the Treasury Regulations, in a form reasonably
satisfactory to Purchaser;

(xiv) a certificate, dated as of the Closing Date and executed on behalf of
Seller by an officer, certifying the Plan of Liquidation;

(xv) the Closing Date Schedule;

15

--------------------------------------------------------------------------------

(xvi) a counterpart to a consulting agreement for certain technology transfer
services to be performed for Purchaser on a transitional basis following the
Closing Date (the "Consulting Agreement"), duly executed by Jamie Sulley;

(xvii) evidence, in form and substance reasonably satisfactory to Purchaser, of
the election of the holders of at least ninety percent (90%) of the aggregate
outstanding amounts of the Convertible Notes (rounded down to the nearest whole
number) to (i) convert such Convertible Notes into Equity Interests of Seller,
or (ii) extinguish such Convertible Notes in a manner reasonably acceptable to
Purchaser, at, or prior to, the Closing; and

(xviii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Purchaser, as may be
required to give effect to this Agreement or any of the Seller Ancillary
Agreements.

(c) Purchaser Closing Deliverables.  Purchaser shall deliver to Seller at or
prior to the Closing (collectively, the "Purchaser Closing Deliverables"):

(i) a certificate, dated as of the Closing Date and executed on behalf of
Purchaser by its Chief Executive Officer, to the effect that each of the
conditions set forth in Section 6.2(a)-(c) have been satisfied;

(ii) a copy of all resolutions adopted by the board of directors of Purchaser in
connection with this Agreement and the Transactions, in each case certified by
the Secretary of Purchaser;

(iii) the Escrow Agreement dated as of the Closing Date, executed by Purchaser
and the Escrow Agent;

(iv) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement or any of the Purchaser Ancillary
Agreements;

(v) a counterpart to the Consulting Agreement duly executed by Purchaser; and

(vi) a counterpart to each of the other agreements referenced in Section 1.7(b),
above, to which Purchaser is intended to be a party.

1.8 Purchase Price.

(a) The aggregate consideration to be paid by Purchaser for the Purchased Assets
and Assumed Liabilities shall be equal to the Purchase Price.  In order to
effect the payment of the Purchase Price, at the Closing, Purchaser shall take
the following actions:

16

--------------------------------------------------------------------------------

(i) Purchaser shall pay the Purchaser Closing Cash Consideration Amount less the
Escrow Cash, to Seller;

(ii) Purchaser shall issue to Seller the Purchaser Stock Consideration, less (B)
the Escrow Shares; and

(iii) Purchaser shall deposit the Escrow Amount into an escrow account with the
Escrow Agent, to secure the indemnification obligations of Seller under ARTICLE
VII.

(b) If the sum of (i) of Seller Debt outstanding as of the Closing as set forth
in the Closing Date Schedule plus (ii) the Unaccredited Investor Cash Out Amount
exceeds (iii) $3,000,000, the Purchaser Closing Cash Consideration Amount shall
be increased by an amount equal to such excess (the "Cash Consideration
Shortfall"); provided that (A) the Cash Consideration Shortfall shall in no
event exceed $500,000; and (B) any Cash Consideration Shortfall shall be used
exclusively to repay Seller Debt at Closing and the Unaccredited Investor Cash
Amount to Unaccredited Securityholders pursuant to the Plan of Liquidation.

(c) If, on the Closing Date, $3,000,000 exceeds the Maximum Cash Usage Amount
(such excess, the "Cash Consideration Excess"), Seller shall pay the Cash
Consideration Excess to Purchaser by wire transfer of immediately available
funds to an account designated in writing by Purchaser.

1.9 Tax Free Reorganization.  The parties hereto intend that this Agreement
shall constitute a plan of reorganization pursuant to Section 368(a)(1)(C) of
the Code and agree to report and treat the transactions contemplated by this
Agreement as such for all purposes.  Each party hereto shall file all Tax
Returns consistent with such tax treatment.  Each party hereto has consulted
with its own tax advisors as to the tax consequences of the Transactions and no
party makes any representation or warranty with respect to such consequences. 
It is acknowledged that in connection with entry into this agreement, Seller is
adopting a plan for its liquidation, as required by Code Section 368(a)(2)(G).

1.10 Title Passage; Risk of Loss; Delivery of Purchased Assets.

(a) Title Passage.  Upon the Closing, all of the right, title and interest of
Seller in and to all of the Purchased Assets shall pass to Purchaser.

(b) Risk of Loss. The risk of loss, damage, or destruction to the Purchased
Assets, including any of the equipment, inventory, or other personal property,
to be conveyed to Purchaser under this Agreement will be borne by Seller until
the consummation of the Closing.

(c) Method of Delivery of Assets; Transfer Taxes.  The Purchased Assets shall be
delivered to Purchaser (or a Subsidiary of Purchaser, if so directed by
Purchaser) in the form and to the location to be determined by Purchaser in its
reasonable discretion before the Closing Date; provided, that, to the extent
practicable, Seller shall deliver all of the Purchased Assets through electronic
delivery or in another manner reasonably calculated and legally permitted to
minimize or avoid the incurrence of transfer and sales Taxes if such method of
delivery does not adversely affect the condition, operability or usefulness of
any Purchased Asset.  The party required by law to file shall file all Tax
Returns required to be filed with respect to and will pay any and all transfer,
sales, use, purchase, value added, excise, real property, personal property,
intangible, stamp, or similar Taxes imposed on, or resulting from, the transfer
of any of the Purchased Assets and assumption of the Assumed Liabilities
pursuant to this Agreement (collectively, "Transfer Taxes").  Seller shall pay
any Transfer Taxes and shall reimburse Purchaser for any Transfer Taxes paid by
it within 15 days of receipt of written notice and proof of payment of Transfer
Taxes paid by Seller.  For purposes of this Section 1.10(c), Purchaser
acknowledges and agrees that the Materials are the only tangible materials in
Seller's possession or control with respect to the Seller Products (including
the Seller Antiviral Products), and that such Materials will be made available
to Purchaser at their respective storage locations.

17

--------------------------------------------------------------------------------

1.11 Withholding Rights.  Purchaser shall be entitled to deduct and withhold
from the consideration otherwise deliverable under this Agreement, and from any
other payments otherwise required pursuant to this Agreement, to Seller such
amounts as Purchaser may be required to deduct and withhold with respect to any
such deliveries and payments under any provision of U.S. federal, state, local,
provincial or foreign Tax law.  To the extent that amounts are so withheld and
paid over to the appropriate governmental authority, such withheld amounts shall
be treated for all purposes of this Agreement as having been delivered and paid
to such holders in respect of which such deduction and withholding was made.  In
the event that Purchaser determines that any Tax withholding may be required,
Purchaser will notify Seller of such determination and reasonably cooperate with
Seller to seek to avoid such withholding requirement to the maximum extent
permitted by law.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER

Subject to the disclosures set forth in the disclosure letter delivered by
Seller to Purchaser concurrently with the parties' execution of this Agreement
(the "Seller Disclosure Letter"), Seller represents and warrants to Purchaser as
follows:

2.1 Organization, Standing and Power; No Subsidiaries.  Seller is a corporation
duly incorporated and organized, and is validly existing and in good standing
under the laws of the State of Delaware.  Seller has the requisite corporate
power and authority to enter into and perform this Agreement and the Seller
Ancillary Agreements, to own, operate or lease its properties and assets now
owned, operated or leased by it and to carry on the Business as currently
conducted.  Schedule 2.1 of the Seller Disclosure Letter sets forth each
jurisdiction in which Seller is licensed or qualified to do business, Seller is
duly licensed or qualified and is authorized to transact business and is in good
standing as a foreign corporation in each jurisdiction in which the ownership of
the Purchased Assets or the operation of the Business as currently conducted
makes such licensing, qualification or authorization necessary, except where the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, have a Material Adverse Effect.  Seller does not have any
Subsidiaries or otherwise own any equity or ownership interest, whether direct
or indirect, in, or loans to, any other Person. 

2.2 Authority; Noncontravention.

(a) Seller has all requisite corporate power and authority to enter into this
Agreement and the Seller Ancillary Agreements, to carry out its obligations
hereunder and thereunder, and to consummate the Transactions and such other
transactions contemplated by the Seller Ancillary Agreements.  The execution and
delivery of this Agreement and the Seller Ancillary Agreements and the
consummation of the Transactions and such other transactions contemplated by the
Seller Ancillary Agreements have been duly authorized by all necessary corporate
action on the part of Seller.  The Seller Board, by resolutions duly adopted
(and not thereafter modified or rescinded) by unanimous vote of the directors
not affiliated with Purchaser, has (i) approved and adopted this Agreement and
the Seller Ancillary Agreements, and approved the Transactions and (ii)
determined that this Agreement and the Seller Ancillary Agreements and the terms
and conditions of this Agreement and the Seller Ancillary Agreements and the
Transactions and such other transactions contemplated by the Seller Ancillary
Agreements are advisable to and in the best interests of Seller and the Seller
Stockholders.  This Agreement has been duly executed and delivered by Seller. 
As of the Closing, Seller Stockholders holding the Requisite Stockholder
Approval have approved and adopted this Agreement, the Seller Ancillary
Agreements and the Transactions.  This Agreement and the Seller Ancillary
Agreements constitute legal, valid and binding obligations of Seller enforceable
against Seller in accordance with their respective terms, subject only to the
effect, if any, of (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the rights of creditors generally
and (ii) rules of law governing specific performance, injunctive relief and
other equitable remedies (collectively, the "Enforceability Exceptions").

18

--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 2.2(b) of the Seller Disclosure Letter, the
execution, delivery and performance by Seller of this Agreement and the Seller
Ancillary Agreements do not, and the consummation of the Transactions and such
other transactions contemplated by the Seller Ancillary Agreements do not and
will not, (i) result in the creation or imposition of any Encumbrance (other
than Permitted Encumbrances) on any of the Purchased Assets or (ii) conflict
with, or result in any violation of or default under (with or without notice or
lapse of time, or both), or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any benefit under, or require any
consent, approval or waiver from any Person pursuant to, (A) any provision of
the certificate of incorporation, bylaws or other organizational documents of
Seller, in each case as may have been amended to date, (B) any Material Contract
or Permit to which Seller is a party or by which Seller or the Business is bound
or to which any of the Purchased Assets are subject (including any Assumed
Contract) or (C) any Legal Requirements applicable to Seller, the Business or
any of the Purchased Assets.

(c) Except as set forth on Schedule 2.2(c) of the Seller Disclosure Letter, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity (each, a "Consent") is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement or any of the Seller Ancillary Agreements, the consummation of the
Transactions, or the consummation of such other transactions contemplated by the
Seller Ancillary Agreements.

2.3 Capital Structure.  The authorized capital stock of Seller consists solely
of (a) 50,000,000 shares of Seller Common Stock, of which 5,695,934 shares are
issued and outstanding as of the Agreement Date, and (b) 1,000,000 shares of
Seller Preferred Stock, of which 999,925 shares are issued and outstanding as of
the Agreement Date.  Under the Seller Benefit Plans, (i) 135,000 shares have
been issued pursuant to restricted stock purchase agreements and/or the exercise
of outstanding options, (ii) 558,500 options to purchase shares of Seller Common
Stock have been granted, and (iii) 423,500 shares of Seller Common Stock remain
available for future issuance to officers, director, employees and consultants
of Seller as of the Agreement Date.  There are Seller Warrants outstanding
exercisable for 1,421,618 shares of Seller Common Stock. Other than as set forth
in Schedule 2.3 of the Seller Disclosure Letter, Seller does not have any
outstanding any equity or other securities or Seller Debt convertible,
exercisable or exchangeable for any equity securities, nor will it have
outstanding any warrants, rights or options to subscribe for or to purchase any
equity securities convertible into, exercisable for or exchangeable for any
equity securities.  Other than as set forth in Schedule 2.3 of the Seller
Disclosure Letter, Seller does not hold or beneficially own any direct or
indirect interest in any Person, or any subscriptions, options, warrants,
rights, calls, convertible securities or other agreements or commitments for any
interest in any Person.

2.4 Seller Financial Information.

19

--------------------------------------------------------------------------------

(a) Seller has made available to Purchaser complete copies of its unaudited
balance sheet as of January 31, 2020 (such balance sheet, the "Seller Balance
Sheet" and such date, the "Seller Balance Sheet Date") and its unaudited balance
sheet, for the fiscal years ending July 31, 2018 and July 31, 2019
(collectively, including the Seller Balance Sheet, the "Seller Financial
Statements"), which are included as Schedule 2.4(a) of the Seller Disclosure
Letter.  The Seller Financial Statements (i) were prepared in accordance with
the books and records of Seller and (ii) fairly and accurately present the
consolidated financial condition of Seller at the dates therein indicated and
the consolidated results of operations of Seller for the periods therein
specified.  The Seller Balance Sheet was prepared on a basis consistent with and
utilizing the same principles, practices and policies as those used in preparing
Seller's unaudited balance sheet as of July 31, 2019.

(b) Schedule 2.4(b) of the Seller Disclosure Letter accurately lists each item
of Seller Debt outstanding as of the Agreement Date.

2.5 Litigation.  There is no action, suit, proceeding, claim, arbitration or
investigation any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity ("Action") pending, or, to Seller's
knowledge, threatened, against Seller or any of its directors or officers (in
their capacities as such or relating to their services or relationship with
Seller), before any Governmental Entity.  Seller is not a party or subject to
the provisions of any Order, and there are no outstanding Orders or unsatisfied
judgments, penalties or awards against or relating to or affecting the
Business.  There is no Action by Seller pending or which Seller intends to
initiate that relates to or affects the Business, the Purchased Assets, or the
Assumed Liabilities.  To Seller's knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

2.6 Title to and Sufficiency of Assets.

(a) Seller has good and valid title to, or valid leasehold interests in, all of
the Purchased Assets, and is transferring to Purchaser, pursuant to the
Transactions, all of its right, title and interest in such Purchased Assets
(including leasehold interests), free and clear of any Encumbrances, other than
Permitted Encumbrances.  There are no buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property included in the Purchased Assets.  The Purchased Assets and the
Excluded Assets are, as of the Agreement Date, all of the assets used by Seller
in the Business as currently conducted.  None of the Excluded Assets are
material to the Business. 

(b) Seller does not own or hold a leasehold interest in any real property.

2.7 Compliance with Law and Documents; Permits; Regulatory Matters.

(a) FDA and Regulatory Matters.  Seller is in compliance, in all material
respects, with all applicable statutes, laws, rules, regulations, and guidance
administered or issued by FDA or other Regulatory Authorities with jurisdiction
over Seller's activities and products, including, but not limited to the Federal
Food, Drug, and Cosmetic Act, and all other statutes, laws, rules and
regulations regarding storage, handling, testing and clinical trials,
manufacturing, packaging, labeling, marketing, distributing, advertising and
promoting the products, recalls and product withdrawals, and complaint handling
or adverse event reporting; in each case, to the extent applicable to Seller and
its activities. 

20

--------------------------------------------------------------------------------

(b) General Legal Compliance.  Seller is not in violation or default of any
provisions of its certificate of incorporation, bylaws, or other organizational
documents, in each case as amended to date, and Seller is in compliance with all
applicable Legal Requirements, except where the failure to be in compliance
would not have a Material Adverse Effect.  Seller has not received any written
notice of any violation of any such Legal Requirement which cannot be remedied
prior to the Closing.

(c) Permits.  Seller has obtained all franchises, permits, licenses, approvals,
authorizations, registrations, certificates, and variances required by FDA or
any other Governmental Entity ("Permits") necessary for Seller to conduct the
Business as now being conducted or for the ownership or use of the Purchased
Assets.  Seller has not received any written notice of proceedings relating to
the suspension, modification, revocation or cancellation of any such Permits. 
Seller has made available all such Permits to Purchaser.

(d) Actions and Investigations. Since January 1, 2015, Seller has not received
any written notice, warning, administrative proceeding order, complaint, or
other written communication of any actual or threatened enforcement Action,
adverse inspectional finding, or investigation by any Regulatory Authority or
other Governmental Entity that Seller has violated any applicable Legal
Requirements, including any FDA Form 483, warning letter or untitled letter, in
each case, that have not been complied with or closed to the satisfaction of the
relevant Regulatory Authority or other Governmental Entity.  To the knowledge of
Seller, neither the FDA nor any other Governmental Entity is considering such
action nor do circumstances exist that would reasonably be expected to lead to
any such action. Seller is not a party to, and Seller does not have any ongoing
reporting obligations pursuant to, any corporate integrity agreements, deferred
prosecution agreements, monitoring agreements, consent decrees, settlement
orders, plans of correction or similar agreements with or imposed by any
Governmental Entity.

(e) No Debarment or Exclusion.  Neither Seller, nor any of its employees,
officers or directors has been, is, or is in anticipation of being (based on a
conviction by the courts or a finding of fault by a regulatory authority): (a)
debarred pursuant to the Generic Drug Enforcement Act of 1992 (21 U.S.C. §
335a); (b) disqualified from participating in clinical trials pursuant to 21
C.F.R. §312.70; (c) disqualified as a testing facility under 21 C.F.R. Part 58,
Subpart K; (d) excluded, debarred or suspended from or otherwise ineligible to
participate in a "Federal Health Care Program" as defined in 42 U.S.C. 1320a-7b,
or any other governmental payment, procurement or non-procurement program; or
(e) included on the HHS/OIG List of Excluded Individuals/Entities, the General
Services Administration's List of Parties Excluded from Federal Programs, or the
FDA Debarment List. 

(f) Preclinical and Clinical Tests. All clinical, pre-clinical, and other
studies and tests sponsored or conducted by or on behalf of Seller with respect
to the Seller Antiviral Products have been and, if still pending, are being
conducted in compliance in all material respects with all applicable Legal
Requirements, including, the Federal Food, Drug, and Cosmetic Act and 21 C.F.R.
Parts 50, 54, 56, 58, and 312.  No clinical or preclinical trial, study, or test
conducted by or on behalf of Seller has been terminated, suspended, or
materially modified for safety or non-compliance reasons by FDA, an
Institutional Review Board ("IRB"), or comparable authority.  No investigational
new drug (IND) application or New Drug Application (NDA) filed by or on behalf
of Seller with the FDA or other Regulatory Authority with respect to any Seller
Antiviral Product has been terminated or suspended by the FDA or such Regulatory
Authority, and neither the FDA nor any applicable Regulatory Authority has
commenced, or, to the knowledge of Seller, threatened in writing to initiate,
any Action to place a clinical hold order on, or otherwise terminate, delay or
suspend, any ongoing clinical investigation being conducted by or on behalf of
Seller with respect to the Seller Antiviral Products. 

21

--------------------------------------------------------------------------------

(g) Records and Reports. To the knowledge of Seller, all reports, documents,
forms, claims, applications, records submissions, supplements, amendments, and
notices required to be filed with, maintained for or furnished to the FDA or any
other Governmental Entity with respect to the Seller Antiviral Products by
Seller, have been so filed, maintained or furnished by Seller.  Neither Seller
nor any of its officers, employees, or to Seller's knowledge, any of its
contractors or agents has made any materially false statements on, or material
omissions from, any notifications, applications, approvals, reports and other
submissions to FDA or any similar Governmental Entity.  Seller has not committed
any act, made any statement or failed to make any statement, in each case in
respect of the Business or the Seller Antiviral Products, that (in any such
case) violates the "Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities" Final Policy, as stated at 56 Fed. Reg. 46191 (September 10,
1991) ("Fraud Policy"). To the knowledge of Seller, Seller is not the subject of
any pending or threatened investigation by the FDA pursuant to its Fraud
Policy.  To knowledge of Seller, the descriptions of, protocols for, and data
and other results of, the studies, tests, development and trials conducted by or
on behalf of Seller with respect to Seller Antiviral Products that have been
furnished or made available to Purchaser are accurate and complete in all
material respects.

2.8 Taxes.

(a) Seller has properly completed and timely filed all income and other material
Tax Returns required to be filed by it prior to the Closing Date and such Tax
Returns are true, accurate and complete in all material respects.  Seller has
timely paid all Taxes required to be paid by it for which payment is or was
due. 

(b) There is (i) no claim or assessment for Taxes being asserted against Seller
that has resulted or may result in an Encumbrance against the Purchased Assets,
(ii) no audit or pending audit of, or Tax controversy associated with, any Tax
Return of Seller currently being conducted by a Tax Authority, (iii) no
agreement to any extension of time for filing any Tax Return which has not been
filed (other than routine extensions available by statute) and (iv) no currently
effective waiver of the statute of limitations with respect to any Taxes or Tax
Return.   

(c) There are no liens or other Encumbrance for Taxes upon the Purchased Assets
or any lien or other Encumbrance for Taxes (other than Permitted Encumbrances)
on any of the other assets or properties of Seller.

(d) Seller is complying, and has complied, with all Legal Requirements relating
to the withholding, collection and payment of Taxes and has duly and timely
collected or withheld and paid over to the appropriate Tax Authorities all
amounts required to be so collected or withheld and paid over under all Legal
Requirements.

(e) None of the assets held by Seller constitute a "United States real property
interest" within the meaning of Section 897(c) of the Code.

(f) No written claim has ever been made by an authority in a jurisdiction where
Seller does not file Tax Returns that it is or may be subject to taxation by
such jurisdiction.

22

--------------------------------------------------------------------------------

(g) No power of attorney with respect to any Tax matter is currently in force
with respect to the Purchased Assets that would, in any manner, bind, obligate
or restrict Purchaser.

(h) Seller is not a party to or bound by any Tax sharing, Tax indemnity or Tax
allocation contract or other similar arrangement with any Person.

(i) Seller is not and has never been a party to any "reportable transaction," as
defined in Treasury Regulation Section 1.6011-4(b).

(j) The Purchased Assets represent at least ninety (90) percent of the fair
market value of the net assets and at least seventy (70) percent of the fair
market value of the gross assets held by Seller immediately prior to the
Closing.

(k) Unaccredited Securityholders own less than fifty (50) percent of the issued
and outstanding shares of Seller Capital Stock.

2.9 Intellectual Property.

(a) Seller owns or otherwise possesses all right, title, and interest in and to
the Seller Registered Intellectual Property Rights  Seller owns or possesses the
right to use the Know-How and Materials, as necessary for the manufacture, use,
or sale, of the Seller Antiviral Products for the Business.  Seller owns each
item of Seller-Owned IP Rights free and clear of any Encumbrances (other than
Permitted Encumbrances).  Seller has a right to use all other Seller IP Rights
that are Third Party Intellectual Property Rights licensed to Seller from a
third party pursuant to a valid, enforceable written license agreement.  The
Purchased Intellectual Property and the Third Party Intellectual Property Rights
licensed by Seller from third parties constitute all Intellectual Property
Rights Used in or otherwise necessary for the operation of the Business as of
the Agreement Date.

(b) Schedule 2.9(b) of the Seller Disclosure Letter sets forth a complete and
accurate list of all Seller Registered Intellectual Property Rights, including,
as applicable, the application and registration number and the jurisdiction. 
The entire right, title and interest in and to the Seller Registered
Intellectual Property Rights is solely and exclusively owned by Seller and all
are subsisting and recorded (or applied for) in the name of Seller, and to
Seller's knowledge, valid and enforceable (or in the case of applications
applied for).  All registration, maintenance and renewal fees currently due in
connection with any Seller Registered Intellectual Property Rights have been
paid and all documents, recordations and certificates in connection with such
Seller Registered Intellectual Property Rights currently required to be filed
have been filed with the relevant Governmental Entities in the United States or
foreign jurisdictions, as the case may be, for the purposes of prosecuting,
maintaining and perfecting such Seller Registered Intellectual Property Rights
and recording Seller's ownership interests therein.  Seller has delivered to
Purchaser's counsel evidence of Seller's ownership rights of all Seller
Registered Intellectual Property.

(c) All information to the knowledge of Seller relating to the subject matter of
the claims of the Seller Registered Intellectual Property Rights has been
disclosed to the United States Patent and Trademark Office ("USPTO") to the
extent required by 37 C.F.R. § 1.56 or any applicable patent office in any other
jurisdiction to the extent required by the applicable rules and regulations in
such jurisdiction.  All material information submitted to the USPTO and any
applicable patent office in any other jurisdiction in connection with the Seller
Registered Intellectual Property Rights, and in connection with the prosecution
thereof, was accurate in all material respects at the time it was submitted. 
Seller, with respect to any of the Seller Registered Intellectual Property
Rights, has not made any material misrepresentation or concealed any material
information from the USPTO in violation of 37 C.F.R. Section § 1.56 or from any
applicable patent office in any other jurisdiction in violation of the
applicable rules and regulations in such jurisdiction.

23

--------------------------------------------------------------------------------

(d) Seller is not, nor will be as a result of the execution and delivery or
effectiveness of this Agreement or the Seller Ancillary Agreements or the
performance of Seller's obligations hereunder or thereunder, in breach of any
Contract governing any Seller IP Rights included in the Assumed Contracts (the
"Seller IP Rights Agreements") and the consummation of the Transactions will not
result in the modification, cancellation, termination, suspension of, or
acceleration of any payments with respect to the Seller IP Rights Agreements, or
give any non-Seller party to any Seller IP Rights Agreement the right to do any
of the foregoing.

(e) Each Person who is or was an employee, consultant, agent or contractor of
Seller ("Personnel") or who is or was involved or who has contributed to, or
conceived of, in the creation or development of any material Seller-Owned IP
Rights has signed, and delivered, to Seller a valid written agreement
(containing no exceptions to or exclusions from the scope of its coverage except
to the extent required by applicable law) that protects proprietary information
and contains a present, affirmative assignment and undertaking to assign such
Intellectual Property Rights to Seller free of any lien, or have validly waived
or otherwise conveyed the benefit of any rights therein to Seller (to the extent
such Intellectual Property Rights did not otherwise vest with Seller
automatically by operation of law), powers of attorney to or further assurances
obligations in favor of Seller, and declarations.  In addition, all of Seller's
Personnel have, to the extent legally possible, each of them waived all of his,
her or its moral rights with respect to such Seller-Owned IP Rights. 

(f) To Seller's knowledge, there is no infringement or misappropriation of any
Seller-Owned IP Rights by any third party, including any current or former
employee or contractor of Seller.  Seller is not party any action, suit or
proceeding against any third party for infringement or misappropriation of any
Intellectual Property Rights or breach of any Seller IP Rights Agreement.

(g) The operation of the Business by Seller, including the development,
manufacturing, marketing, licensing, sale, offering for sale, distribution,
and/or use of any Seller Anitviral Products, as currently manufactured,
licensed, sold or under development by Seller, has not and does not infringe or
misappropriate any Third Party Intellectual Property Rights, which infringement
or misappropriation would have a Material Adverse Effect.  In addition, Seller
does not have any knowledge of any violation, infringement or misappropriation
by Seller and/or any current Personnel of any Third Party Intellectual Property
Right.  Seller has not received any written communication and, to the knowledge
of Seller, there is no material claim, action or proceeding that has been
brought or threatened against Seller that (i) alleges infringement,
misappropriation or other violation of Third Party Intellectual Property Right
or (ii) includes an offer to license or grant any other rights or immunities
under any Third Party Intellectual Property Right (other than sales calls from
third parties in the ordinary course of business) or (iii) alleges that any
patent or patent application included in the Seller Registered Intellectual
Property Rights names incorrect inventors or that any third party should be
named as an inventor thereon; and Seller does not have any knowledge of any
facts or circumstances which might give rise to any of the foregoing.

(h) To Seller's knowledge, no claim, action, suit or proceeding (including any
interference, reexamination, derivation, inter partes review, post grant review,
opposition or other judicial or administrative proceeding) pertaining to the
inventorship, ownership, patentability, validity, enforceability or scope of any
of the Seller Registered Intellectual Property Rights has been made, alleged,
threatened or declared.

24

--------------------------------------------------------------------------------

(i) Seller has properly maintained all Seller Registered Intellectual Property
Rights and all Seller Registered Intellectual Property Rights is in compliance
with all legal requirements relating to it, including filings, payments and
other actions necessary to maintain all such Seller Registered Intellectual
Property Rights in accordance with applicable laws, and Seller has not done or
omitted to do anything whereby the Seller Registered Intellectual Property
Rights or any part thereof may be revoked, invalidated or rendered unenforceable
whereby the prospects of such registration of such rights may be prejudiced.

(j) No funding, facilities or personnel of any Governmental Entity were used to
develop, manufacture, formulate, or create, in whole or in part, any Materials,
or Seller-Owned IP Rights that would lead to such Governmental Entity claiming
ownership or other interest in or option to such Materials or Seller-Owned IP
Rights. 

(k) Seller has taken commercially reasonable steps to protect and preserve the
confidentiality of all confidential, proprietary or non-public information
included in the Purchased Assets ("Confidential Information").  All use,
disclosure or appropriation of Confidential Information owned by Seller by or to
a third party has been pursuant to the terms of a written Contract between
Seller and such third party that includes language protecting the
confidentiality of such Confidential Information.

(l) Since January 1, 2016, Seller has complied with all applicable Privacy Laws,
except for such non-compliance as has not had, and would not have, a Material
Adverse Effect.  To Seller's knowledge, since January 1, 2016, no claims have
been asserted or threatened in writing against Seller by any Person alleging a
violation of Privacy.  For purposes of this Section 2.9(l), "Privacy Laws" mean
Legal Requirements relating to privacy, security and/or collection, use or other
processing of the Transferred Data that constitutes Personal Data of any
individual (including clinical trial participants).

(m) Seller is in compliance in all material respects with all Privacy Laws,
including, to the extent applicable, the EU General Data Protection Regulation
2016/679 (the "GDPR").  Seller has not received any fine or complaint from any
data protection authority or other Governmental Entity, relating to any alleged
violation of the GDPR or other similar Privacy Laws, and, to Seller's knowledge,
no Event has occurred and no circumstance exists that would reasonably be
expected to result in any such fine or complaint.  To Seller's knowledge, there
has been no unauthorized: (i) loss or theft of data or security breach relating
to Personal Data of Seller; or (ii) unintended or improper disclosure of or
access to any Personal Data in the custody of Seller. The transactions
contemplated hereby will not violate any third-party privacy policy or terms of
use relating to the use, dissemination, or transfer or any Transferred Data that
constitutes Personal Data.

(n) Seller owns or has valid right to access and use all information technology
systems (including computer systems, networks, hardware, databases, and
equipment) used in the Business (the "Seller IT Systems").  Since January 1,
2017, there has been no failure of any IT Systems that has caused any material
disruption to the Business.

25

--------------------------------------------------------------------------------

2.10 Material Contracts.  (a) Schedules 2.10(i) through (xiii) of the Seller
Disclosure Letter set forth a true and correct list of each of the following
Contracts to which Seller is a party as of the Agreement Date ("Material
Contracts"):

(i) any Contract providing for payments by or to Seller in the twelve-month
period ending on the Agreement Date in an aggregate amount of $100,000 or more;

(ii) (i) any joint venture Contract, (ii) any Contract that involves a sharing
of revenues or profits with other Persons or (iii) any Contract that involves
the payment of royalties to any other Person;

(iii) any Contract pursuant to which Seller is subject to (A) any covenant
limiting the freedom of Seller to engage in any line of business or compete with
any Person, (B) any most-favored pricing arrangement, or (C) any exclusivity
provision;

(iv) other than "shrink wrap" and similar generally available commercial
end-user licenses to software that have an individual annual cost of $50,000 or
less, any Intellectual Property Rights licensed on a non-exclusive basis
ancillary to the purchase or use of equipment, reagents or other materials, any
confidentiality agreements, clinical trial agreements, sponsored research
agreements and material transfer agreements entered into in the ordinary course
of business, all licenses, sublicenses and other Contracts to which Seller is a
party and pursuant to which Seller acquired or is authorized to use any material
Third Party Intellectual Property Rights;

(v) any license, sublicense or other Contract to which Seller is a party and
pursuant to which any Person is authorized to use any Seller-Owned IP Rights
(other than (i) by employees and contractors for the sole purpose of fulfilling
their job functions or providing services for Seller's benefit, (ii) any
confidential information provided under confidentiality agreements and (iii) any
non-exclusive licenses to Seller-Owned IP Rights granted by Seller in the
ordinary course of its business, including to academic collaborators, suppliers
or service providers (including contract manufacturers) for the purpose of
enabling such academic collaborator, supplier or service providers to provide
services for Seller's benefit);

(vi) any Contract to license or authorize, or with any third party, to
manufacture, develop, formulate, and/or test any of the Seller Antiviral
Products or Materials, or granting to any third party a "Right of Reference", as
that term is defined in 21 C.F.R. § 314.3(b) (or its foreign equivalent) to the
Regulatory Information and Documents with respect to the Seller Antiviral
Products;

(vii) any Contract with respect to the settlement of any litigation, proceeding
or claim, to which Seller is a party;

(viii) any Contract pursuant to which Seller is a lessor or lessee of any real
property or any machinery, equipment, motor vehicles, office furniture, fixtures
or other personal property involving annual payments of $100,000 or more;

(ix) any Contract with any Governmental Entity;

(x) any Contract pursuant to which rights of any third party are triggered or
become exercisable, or under which any other consequence, result or effect
arises, in connection with or as a result of the execution of this Agreement or
the consummation of the Asset Purchase or other Transactions, either alone or in
combination with any other event;

26

--------------------------------------------------------------------------------

(xi) any power of attorney with respect to the Business or any Purchased Asset;

(xii) any Contract that relates to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise); and

(xiii) all other Contracts that are material to the Purchased Assets or the
operation of the Business and not previously disclosed pursuant to this Section
2.10.

(b) Each Material Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. None of Seller or, to Seller's knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under) in any material respect, or has provided or received
any notice of any intention to terminate, any Material Contract.  No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder.  Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Purchaser.  There are no material disputes pending or threatened in
writing under any Contract included in the Purchased Assets.

2.11 Employee Matters; Seller Benefit Plans.

(a) Schedule 2.12 of the Seller Disclosure Letter sets forth a true and complete
list of each Seller Benefit Plan. Seller has delivered to Purchaser true,
correct and complete copies of each Seller Benefit Plan and related plan
documents.  Each Seller Benefit Plan is now and always has been operated in all
material respects in accordance with its terms and is current with the
requirements of all applicable Legal Requirements, including ERISA and the Code.

(b)  Seller is not liable for any payment to any trust or other fund or to any
Governmental Entity with respect to unemployment compensation benefits, social
security, employment insurance, workplace safety and insurance, employment
standards or other benefits or obligations (other than routine payments to be
made in the ordinary course of business and consistent with its past practice). 
There are no pending claims against Seller under any workers compensation plan
or policy or for long term disability to any employee or other service provider
of Seller.  Seller does not have any obligations under COBRA with respect to any
former employees or qualifying beneficiaries thereunder who provided services to
Seller.  There are no controversies pending or, to the knowledge of Seller,
threatened, between Seller and any of its employees or other service providers
that have or would reasonably be expected to result in a Legal Proceeding before
any Governmental Entity. 

(c) Neither Seller nor any ERISA Affiliates currently maintains nor has ever
maintained a "multiemployer plan" within the meaning of Section 3(7) of ERISA or
an employee benefit plan subject to Title IV of ERISA.  Neither Seller nor any
ERISA Affiliates has incurred any liability under Title IV of ERISA arising in
connection with the termination of any plan covered or previously covered by
Title IV of ERISA.  Neither Seller nor any ERISA Affiliates currently maintains
nor has either ever maintained any plan intended to constitute a qualified plan
within Code Sections 401(a) and (k) and a related trust under Code Section
501(a) or that is subject to Title IV of ERISA or Section 412 of the Code.

27

--------------------------------------------------------------------------------

(d) Except as expressly provided in this Agreement, none of the execution and
delivery of this Agreement, the consummation of the Asset Purchase or any other
Transactions, individually or together with the occurrence of some other event,
(i) result in any payment (including severance, golden parachute, bonus or
otherwise) becoming due to any Person, (ii)  increase or otherwise enhance any
benefits otherwise payable by Seller, (iii) result in the acceleration of the
time of payment or vesting of any such benefits, (iv) increase the amount of
compensation due to any Person, or (v) result in the forgiveness in whole or in
part of any outstanding loans made by Seller to any Person. There is no
agreement, plan, arrangement or other Contract covering any current or former
employee or other service provider of Seller or any ERISA Affiliate to which
Seller is a party or by which Seller is bound that, considered individually or
considered collectively with any other such agreements, plans, arrangements or
other Contracts, will or could reasonable be expect to, as a result of the
Transactions (whether alone or upon the occurrence of any additional or
subsequent events), give rise directly or indirectly to the payment of any
amount that could reasonably be expected to be characterized as a "parachute
payment" within the meaning of Section 280G of the Code (or any corresponding or
similar provision of state, local or foreign Tax law).

(e) Schedule 2.11(e) of the Seller Disclosure Letter contains a complete and
accurate list of the following information for each employee, independent
contractor or consultant of Seller as of the Agreement Date, including each such
Person on leave of absence or layoff status: (i) name; (ii) title or position;
(iii) hire or retention date; (iv) current annual base compensation rate or
contract fee; (v) commission, bonus or other incentive-based compensation; and
(vi) a description of the fringe benefits provided to each such Person as of the
Agreement Date.  Except as set forth on Schedule 2.11(e) of the Seller
Disclosure Letter, all compensation, including wages, commissions, bonuses, fees
and other compensation, payable to all employees, independent contractors or
consultants of the Business for services performed on or prior the Agreement
Date and the Closing Date have been paid, and for services performed on or prior
in full and there are no outstanding agreements, understandings or commitments
of Seller with respect to any compensation, commissions, bonuses, severance pay
or fees, and Seller is not liable for any Taxes or any penalty or other sums for
failure to comply with applicable Legal Requirements.

(f) Seller does not have any employees nor does it have any Liability under or
with respect to any employee benefit plan, pension plan or post-retirement
benefit plan, other than Seller Benefit Plans set forth on Schedule 2.12.

(g) Seller is not and has not been for the past five (5) years a party to, bound
by, or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, "Union"), and there is
not, and has not been for the past five (5) years, any Union representing or
purporting to represent any employee of Seller, and no Union or group of
employees is seeking or has sought to organize employees for the purpose of
collective bargaining.  There has never been, nor has there been any threat of,
any strike, slowdown, work stoppage, lockout, concerted refusal to work overtime
or other similar labor disruption or dispute affecting Seller or any employees
of the Business.  Seller has no duty to bargain with any Union.

(h) With respect to each Contract by and between Seller and any Governmental
Entity (each, a "Government Contract"), Seller is and has been in compliance
with Executive Order No. 11246 of 1965 ("E.O. 11246"), Section 503 of the
Rehabilitation Act of 1973 ("Section 503") and the Vietnam Era Veterans'
Readjustment Assistance Act of 1974 ("VEVRAA"), including all implementing
regulations. Seller maintains and complies with affirmative action plans in
compliance with E.O. 11246, Section 503 and VEVRAA, including all implementing
regulations.  Seller is not, and has not been for the five (5) years, the
subject of any audit, investigation or enforcement action by any Governmental
Entity in connection with any Government Contract or related compliance with
E.O. 11246, Section 503 or VEVRAA. Seller has not been debarred, suspended or
otherwise made ineligible from doing business with the United States government
or any government contractor.  Seller is in compliance with and has complied
with all immigration laws, including any applicable mandatory E-Verify
obligations.

28

--------------------------------------------------------------------------------

2.12 Interested Party Transactions.  Other than as set forth in Schedule 2.12
the Seller Disclosure Letter, none of the officers, directors or employees of
Seller has any direct or indirect ownership, participation, royalty or other
interest in, or is an officer, director, employee of or consultant or contractor
for any Person that competes with, or does business with, or has any contractual
arrangement with, Seller (except with respect to any interest in less than 5% of
the stock of any corporation whose stock is publicly traded).  No officer,
director or employee is a party to or otherwise directly or indirectly
interested in, any Material Contract to which Seller is a party or by which
Seller or any of its assets or properties may be bound or affected, except for
normal compensation for services as an officer, director or employee thereof.

2.13 No Brokers.  No investment banker, broker, finder, financial advisor or
other similar Person is entitled to any brokerage, finder's fees, agents'
commission or other similar charges in connection with the origin, negotiation
or execution of this Agreement, the Seller Ancillary Agreements or in connection
with the Asset Purchase, the Transactions, or such other transactions
contemplated by the Seller Ancillary Agreements based on arrangements made by or
on behalf of Seller.  Purchaser and its Affiliates will not incur any liability,
either directly or indirectly, for any such brokerage, finder's fees, agents'
commission or other similar charges as a result of this Agreement, Seller
Ancillary Agreements, the Asset Purchase, the Transactions or such other
transactions contemplated by the Seller Ancillary Agreements, or for any act or
omission of Seller, any of its Affiliates or any of their respective directors,
officers, employees, stockholders or agents.

2.14 Absence of Certain Changes, Events and Conditions..  Since the Seller
Balance Sheet Date, except as set forth on Schedule 2.14 of the Seller
Disclosure Letter: (a) Seller has conducted the Business in all material
respects in the ordinary course of business consistent with past practice; (b)
there has been no Material Adverse Effect; and (c) Seller has not taken any
action (or committed to take any action) which, if taken after the Agreement
Date, would require Purchaser's consent in accordance with Section 4.1.

2.15 No Other Representations and Warranties.  Seller acknowledges and agrees
that none of Purchaser or any of its Representatives has made or makes any other
express or implied representation or warranty, whether written or oral, on
behalf of Purchaser, including any representation or warranty as to the accuracy
or completeness of any information regarding Purchaser furnished or made
available to Seller and its Representatives, other than the representations and
warranties expressly set forth in ARTICLE III, and Seller has not relied on any
representation, warranty or other statement relating to Purchaser.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

29

--------------------------------------------------------------------------------

3.1 Organization, Standing and Power.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Nevada. 
Purchaser has the requisite corporate power and authority to enter into and
perform this Agreement and the Purchaser Ancillary Agreements. 

3.2 Authority; Noncontravention. 

(a) Purchaser has all requisite corporate power and authority to enter into this
Agreement and the Purchaser Ancillary Agreements and to consummate the
Transactions.  The execution and delivery of this Agreement and the Purchaser
Ancillary Agreements and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of Purchaser.  The
board of directors of Purchaser, by resolutions duly adopted (and not thereafter
modified or rescinded) by unanimous vote of the directors not affiliated with
Seller, has (i) approved and adopted this Agreement and the Purchaser Ancillary
Agreements, and approved the Transactions and (ii) determined that this
Agreement and the Purchaser Ancillary Agreements and the terms and conditions of
this Agreement and the Purchaser Ancillary Agreements and the Transactions are
advisable to and in the best interests of Purchaser and its stockholders.  This
Agreement has been duly executed and delivered by Purchaser.  This Agreement and
the Purchaser Ancillary Agreements constitute valid and binding obligations of
Purchaser enforceable against Purchaser in accordance with their respective
terms, subject only to the effect, if any, of the Enforceability Exceptions.

(b) The execution and delivery by Purchaser of this Agreement and the Purchaser
Ancillary Agreements do not, and the consummation of the Transactions will not
conflict with, or result in any violation of or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of any benefit under, or
require any consent, approval or waiver from any Person pursuant to, (A) any
provision of the certificate of incorporation or bylaws of Purchaser, in each
case as may have been amended to date, (B) any Contract or (C) any Legal
Requirements applicable to Purchaser.

3.3 Governmental Consents.  No Consent is required on the part of Purchaser in
order to enable Purchaser to execute, deliver and perform its obligations under
this Agreement and any Purchaser Ancillary Agreements, except for such
qualifications or filings under applicable securities laws as may be required in
connection with the Transactions.  All such qualifications and filings will, in
the case of qualifications, be effective on the Closing and will, in the case of
filings, be made within the time prescribed by law.

3.4 Capitalization.

(a)  The authorized capital stock of Purchaser, as of the Agreement Date,
consists of (i) 145,833,334 shares of Purchaser Common Stock, 18,361,050 of
which are issued and outstanding, and (ii) zero authorized shares of Purchaser
Preferred Stock.  As of immediately prior to the Closing, no shares of Purchaser
Preferred Stock shall have been authorized.

(b)  Under Purchaser's equity incentive plans, as of the Agreement Date, (i)
51,985 shares have been issued pursuant to restricted stock purchase agreements
and/or the exercise of outstanding options, (i) 2,991,515 options to purchase
shares of Purchaser Common Stock have been granted, and (ii) 1,710,562 shares of
Purchaser Common Stock remain available for future issuance to officers,
director, employees and consultants of Purchaser.

30

--------------------------------------------------------------------------------

3.5 Valid Issuance of Shares.  All shares of Purchaser Common Stock to be issued
to Seller will be, when issued in accordance with the terms of this Agreement,
duly authorized, validly issued and non-assessable and issued in compliance with
applicable securities laws. 

3.6 Financing.  At the Closing, Purchaser will have sufficient funds to permit
Purchaser to consummate the Transactions.

3.7 Purchaser SEC Reports and Filings; Financial Statements3.8 . 

(a) All statements, reports, schedules, forms and other documents required to
have been filed by Purchaser with the SEC (the "Purchaser SEC Documents") since
January 1, 2017 have been so filed on a timely basis.  A true and complete copy
of each Purchaser SEC Document is available on the web site maintained by the
SEC at http://www.sec.gov, other than portions in respect of which confidential
treatment was granted by the SEC.  As of their respective filing dates (or, if
amended or superseded by a filing prior to the Agreement Date, then on the date
of such later filing): (i) each of the Purchaser SEC Documents has complied in
all material respects with the requirements of the Securities Act, the Exchange
Act and the Sarbanes-Oxley Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to such Purchaser SEC
Documents and (ii) none of the Purchaser SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except to
the extent corrected (A) in the case of the Purchaser SEC Documents filed on or
prior to the Agreement Date that were amended or superseded on or prior to the
Agreement Date, by the filing of the applicable amending or superseding
Purchaser SEC Document, and (ii) in the case of the Purchaser SEC Documents
filed after the Agreement Date that are amended or superseded prior to the
Closing, by the filing of the applicable amending or superseding Purchaser SEC
Document.

(b) The financial statements of Purchaser included in the Purchaser SEC
Documents  complied as to form in all material respects with the published rules
and regulations of the SEC with respect thereto, were prepared in accordance
with GAAP (except as may be indicated in the notes thereto, except in the case
of pro forma statements, or, in the case of unaudited financial statements,
except as permitted under Form 10-Q under the Exchange Act) and fairly presented
in all material respects the consolidated financial position of Purchaser and
its consolidated subsidiaries as of the respective dates thereof and the
consolidated results of Purchaser's operations and cash flows for the periods
indicated (subject to, in the case of unaudited statements, normal and recurring
year-end audit adjustments).

3.8 No Brokers.  No investment banker, broker, finder, financial advisor or
other similar Person is entitled to any brokerage, finder's fees, agents'
commission or other similar charges in connection with the origin, negotiation
or execution of this Agreement, the Purchaser Ancillary Agreements or in
connection with the Asset Purchase, the Transactions, or such other transactions
contemplated by the Purchaser Ancillary Agreements based on arrangements made by
or on behalf of Purchaser.  Seller and its Affiliates will not incur any
liability, either directly or indirectly, for any such brokerage, finder's fees,
agents' commission or other similar charges as a result of this Agreement,
Purchaser Ancillary Agreements, the Asset Purchase, the Transactions or such
other transactions contemplated by the Purchaser Ancillary Agreements, or for
any act or omission of Purchaser, any of its Affiliates or any of their
respective directors, officers, employees, stockholders or agents.

31

--------------------------------------------------------------------------------

3.9 Litigation.  Purchaser is not a party or subject to the provisions of any
Order, except as would not, individually or in the aggregate, reasonably be
expected to adversely affect the ability of Purchaser to consummate the Asset
Purchase or any of the Transactions. 

3.10 No Vote Required.  No approvals of the holders of capital stock of
Purchaser or other equity interests of Purchaser or any of its Affiliates are
necessary to adopt this Agreement and approve the Transactions.

3.11 No Other Representations and Warranties.  Purchaser acknowledges and agrees
that none of Seller or any of its Representatives has made or makes any other
express or implied representation or warranty, whether written or oral, on
behalf of Seller, including any representation or warranty as to the accuracy or
completeness of any information regarding Seller furnished or made available to
Purchaser and its Representatives, other than the representations and warranties
expressly set forth in ARTICLE II (as modified by the Seller Disclosure Letter),
and Purchaser has not relied on any representation, warranty or other statement
relating to Seller.

ARTICLE IV
CONDUCT PRIOR TO THE CLOSING

4.1 Conduct of Business.  During the time period from the Agreement Date until
the earlier to occur of the Closing and the termination of this Agreement in
accordance with the provisions of ARTICLE VII, Seller covenants and agrees to
substantially operate the Business in the ordinary course of business consistent
with past practice in compliance with Legal Requirements and that, except as
expressly contemplated by this Agreement, Seller will not, without Purchaser's
prior written consent (it being hereby agreed by Purchaser that following an
e-mail request from Seller to Purchaser for consent to any matter under this
Section 4.1 (which shall not be unreasonably withheld), (i) consent via e-mail
from Purchaser to Seller or (y) failure by Purchaser to respond to such request
within two (2) Business Days shall be deemed written consent for purposes of
this Section 4.1):

(a) grant or knowingly permit any Encumbrance (other than Permitted
Encumbrances) on any of the Purchased Assets;

(b) enter into a Contract that would have been a Material Contract if it were in
force as of the Agreement Date;

(c) sell, transfer, grant, assign, convey, lease, license, abandon, let lapse or
otherwise dispose of (including by way of a distribution to any of its equity
holders or creditors) any of the Purchased Assets and any right, title,
interest, and/or obligations therein (but not including non-exclusive licenses
to Seller-Owned IP to suppliers or service providers of Purchaser or Seller for
the purpose of enabling such suppliers or service providers to provide services
in connection with the Collaboration Project);

(d) abandon or allow the lapse of or fail to maintain in full force and effect
any Seller Registered Intellectual Property Rights;

(e) damage, destroy or lose of any Purchased Assets in any material respect,
whether or not covered by insurance;

(f) accelerate, terminate, materially modify to or cancel of any Assumed
Contract or Permit;

32

--------------------------------------------------------------------------------

(g) make any material capital expenditure which would constitute an Assumed
Liability;

(h) give any loan to (or forgiveness of any loan to), or enter into any other
transaction with, any current or former directors, officers or employees of the
Business;

(i) adopt of any plan of merger, consolidation, reorganization, liquidation or
dissolution or file a petition in bankruptcy under any provisions of federal or
state bankruptcy Legal Requirement or consent to the filing of any bankruptcy
petition against it under any similar Legal Requirement;

(j) purchase, lease or other acquire of the right to own, use or lease any
property or assets in connection with the Business, except for purchases of
inventory or supplies in the ordinary course of business consistent with past
practice;

(k) incur, assume or guarantee any indebtedness for borrowed money;

(l) transfer, assign, sell or otherwise dispose of any of the Purchased Assets;

(m) amend, terminate, modify or cancel any provision of, or waive any rights
under or otherwise alter or change any of the terms or provisions of any Assumed
Contract;

(n) take any action that is intended or that would reasonably be expected to,
individually or in the aggregate, prevent, materially delay, or materially
impede the consummation of the Transactions;

(o) (i) other than in connection with the conversion of any Convertible Notes,
issue, sell, redeem or acquire any Seller Capital Stock or other Equity Interest
in Seller (including by way of stock split or otherwise); or (ii) issue, sell or
grant any option, warrant, convertible or exchangeable security, right,
"phantom" partnership (or other ownership) interest (or similar "phantom"
security), restricted partnership (or other ownership) interest, subscription,
call, unsatisfied preemptive right or other agreement or right of any kind to
purchase or otherwise acquire (including by exchange or conversion) any of
Seller Capital Stock or any other Equity Interests of Seller; or

(p) take, or agree in writing or otherwise to take, any of the foregoing actions
or commit to do any of the foregoing.

4.2 No Other Negotiations.

(a) From and after the date of this Agreement until the Closing or termination
of this Agreement pursuant to ARTICLE VII, Seller will not, and Seller will use
its reasonable best efforts to cause its Representatives not to, with respect to
the Purchased Assets, (i) solicit, initiate, seek, facilitate or induce the
making, submission or announcement of any Acquisition Proposal (as hereinafter
defined), (ii) enter into, participate in, maintain or continue any
communications or negotiations regarding, or deliver or make available to any
Person any non-public information with respect to, or take any other action
regarding, any Acquisition Proposal, (iii) agree to, accept, approve, endorse or
recommend (or publicly propose or announce any intention or desire to agree to,
accept, approve, endorse or recommend) any Acquisition Proposal or (iv) enter
into any letter of intent or any other Contract contemplating or otherwise
relating to any Acquisition Proposal.  Seller will immediately cease and cause
to be terminated any and all existing activities, discussions or negotiations
with any Persons conducted prior to or on the date of this Agreement with
respect to any Acquisition Proposal.  "Acquisition Proposal" shall mean any
agreement, offer, proposal or bona fide indication of interest, regardless of
form or medium, (other than this Agreement and agreements contemplated by this
Agreement or any other offer, proposal or indication of interest by Purchaser),
relating to, or involving (x) any acquisition or purchase from Seller, by any
Person of all or any of the Purchased Assets or (y) any acquisition or purchase
from Seller or any Stockholder of any shares of any capital stock of Seller or
any other equity interest (or any security or instrument, including debt
securities or other evidence of indebtedness, convertible or exchangeable into
equity interests) of Seller, whether pursuant to a stock purchase, merger or
similar transaction.

33

--------------------------------------------------------------------------------

(b) Seller shall promptly notify Purchaser after receipt by Seller of (i) any
Acquisition Proposal, (ii) any notice that any Person is considering making an
Acquisition Proposal or (iii) any request for nonpublic information relating to
the Purchased Assets or for access to any of the properties, books or records of
Seller relating to the Purchased Assets by any Person or Persons other than
Purchaser.  Seller shall keep Purchaser reasonably informed of the status of any
such inquiry, expression of interest, proposal or offer and any correspondence
or communications related thereto.

4.3 Collaboration.  From the Agreement Date until the earlier of (i) the Closing
or (ii) the termination of this Agreement pursuant to ARTICLE VII, each of
Seller and Purchaser intend to collaborate with the other to further develop
Seller's anti-viral and RNAase compositions and methods in combination with
Purchaser's bioxome technology (the "Collaboration Project").  Commencing on the
Agreement Date, the parties shall negotiate in good faith to develop a written
work plan with respect to the Collaboration Project setting forth the tasks to
be performed, the responsible party, a budget estimate and target schedule for
completion of such tasks (the "Project Plan").  Seller will ensure that each of
its employees, consultants,  and contractors involved with the Collaboration
Project will have entered into a prior written agreement with Seller whereby all
ownership rights in any Collaboration Project Results made or developed by the
applicable employee, consultants,  or contractor in the course of the
Collaboration Project, and all Collaboration Project Intellectual Property
therein, will be duly vested in Seller and which agreement shall contain a power
of attorney in favor of Seller, its successors and assigns with respect
thereto.  The Project Plan will terminate upon the earlier of (i) the Closing or
(ii) the termination of this Agreement pursuant to ARTICLE VII.

ARTICLE V
ADDITIONAL AGREEMENTS

5.1 Stockholder Approval.  No later than forty-eight (48) hours following the
execution and delivery of this Agreement, Seller shall deliver to Purchaser (i)
a true, correct and complete copy of a written consent of the Seller
Stockholders evidencing the approval of the Transactions and the adoption of
this Agreement and the Seller Ancillary Agreements, in each case, as provided by
Delaware Law, signed by Seller Stockholders holding (a) no less than a majority
of the outstanding shares of Seller Common Stock and (b) no less than a majority
of the outstanding shares of Seller Preferred Stock (collectively, the
"Requisite Stockholder Approval," and each such stockholder, a "Consenting
Stockholder") and (ii) Joinder Agreements executed by each Consenting
Stockholder. 

5.2 Confidentiality.  The parties hereto acknowledge that Purchaser and Seller
have previously executed that certain Amended and Restated Nondisclosure and
Confidentiality Agreement dated as of March 9, 2020 (as amended and/or restated
from time to time, the "Confidentiality Agreement") which shall continue in full
force and effect in accordance with its terms. 

34

--------------------------------------------------------------------------------

5.3 Public Disclosure.  Unless otherwise required by Legal Requirement or stock
exchange requirement (based upon the reasonable advice of counsel), no party to
this Agreement shall make any public announcements in respect of this Agreement
or the Transactions or otherwise communicate with any news media without the
prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed), and the parties shall cooperate as to the
timing and contents of such announcement.  The initial press release shall be in
form and substance mutually agreed to by Seller and Purchaser.

5.4 Consents.  Seller shall use commercially reasonable efforts to obtain as
promptly as possible, and deliver to Purchaser at or prior to the Closing, all
consents, waivers and approvals set forth on Schedule 2.2(b) and Schedule 2.2(c)
of the Seller Disclosure Letter.

5.5 [Reserved]

5.6 Expenses.  Whether or not the Transactions are consummated, all costs and
expenses incurred in connection with this Agreement and Transactions shall be
paid by the party incurring such expense, unless otherwise specifically provided
for herein.

5.7 Further Assurances.  On the terms and subject to the conditions set forth in
this Agreement, Seller shall use commercially reasonable efforts, and shall
cooperate with Purchaser, to take, or cause to be taken, all actions, and to do,
or cause to be done, all things necessary, reasonably appropriate or desirable
to consummate and make effective, in the most expeditious manner practicable,
the Asset Purchase and the other Transactions, including the satisfaction of the
respective conditions set forth in ARTICLE VI.  Notwithstanding the foregoing,
Seller shall not be obligated to contest or litigate any proposed injunction or
other order preventing the consummation of the Asset Purchase or affecting
Purchaser's use or ownership of the Purchased Assets.  The parties hereto shall
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary for effecting completely the consummation of the
Asset Purchase and the other Transactions, including the transfer and assignment
(and recordation of same) of the Seller-Owned IP Rights.  If, between the
Agreement Date and the Closing Date, or after the Closing, Purchaser in good
faith identifies in writing to Seller any asset of Seller that was not included
in the Purchased Assets but that would be reasonably necessary to Purchaser in
the operation of the Business (any such asset, an "Additional Asset"), then
Seller shall sell, transfer, convey, assign and deliver, or cause to be sold,
transferred, conveyed, assigned and delivered, to Purchaser at (in the case of
assets identified between the Agreement Date and the Closing Date) or after the
Closing (in the case of assets identified after the Closing Date), for no
additional consideration and without any further payment by Purchaser, all of
Seller's right, title and interest in and to such Additional Asset.

5.8 Tax Matters.

(a) Seller shall (i) continue to file all Seller's Tax Returns within the time
period for filing (including extensions), and such Tax Returns shall be true,
correct and complete in all material respects and (ii) pay when due any and all
Taxes attributable to the Purchased Assets for periods (or portions thereof)
through and including the Closing Date whether such payment is required to be
made before, on or after the Closing Date.  All real property, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets for a taxable period that includes (but does not end on) the Closing
Date, shall be apportioned between Seller and Purchaser as of the Closing Date
based on the number of days in such taxable period that precede the Closing Date
as a fraction of the total days in such taxable period, and Seller shall be
liable for the amount of such Taxes attributable to the Pre-Closing Tax Period
whereas Purchaser shall be liable for the amount of such Taxes attributable to
the Post-Closing Tax Period.  Upon receipt of any bill for real or personal
property Taxes relating to the Purchased Assets, Seller and Purchaser, as
applicable, shall present a statement to the other setting forth the amount of
reimbursement to which each is entitled under this Section 5.8.  The amount
payable as a reimbursement shall be paid by the party owing it to the other
within 30 days after delivery of such statement.  Seller and Purchaser shall
provide each other with such cooperation and information as either of them
reasonably may request of the other in (A) filing any Tax Return, amended Tax
Return or claim for refund, (B) determining a liability for Taxes or a right to
a refund of Taxes, and (C) participating in or conducting any audit or other
proceeding in respect of Taxes, in each case, relating to the Purchased Assets
or the Business for any Tax Period including or preceding the Closing Date.

35

--------------------------------------------------------------------------------

(b) The parties agree to use the "standard procedure" for preparing and filing
IRS Forms 941 and W-2 for any employees who are transferred with the Purchased
Assets, as set forth in Rev. Proc. 2004-53, 2004-2 CB 320.

5.9 Access to Information.  During the period commencing on the Agreement Date
and continuing until the earlier of the termination of this Agreement in
accordance with the provisions of ARTICLE VII and the Closing, subject to the
Confidentiality Agreement, Seller shall afford Purchaser and its accountants,
counsel and other Representatives reasonable access during normal business hours
to all of Seller's assets, properties, books and records, Contracts and other
documents and data concerning the Business and the Purchased Assets and all
other information concerning the Purchased Assets as Purchaser may reasonably
request.

5.10 Registration Rights; Nasdaq Listing.

(a) Following Closing, Purchaser and each Securityholder that will receive a
portion of the Purchaser Stock Consideration shall enter into the Registration
Rights Agreement pursuant to which Purchaser shall agree to register the resale
by the Securityholders of the shares constituting the Purchaser Stock
Consideration on a registration statement to be filed with the SEC within 90
calendar days following the Closing Date and to use its commercially reasonable
efforts to cause such registration statement to be declared effective under the
Securities Act within 90 calendar days of the date of filing.

(b) Purchaser shall cause the shares constituting the Purchaser Stock
Consideration to be approved for listing on the Nasdaq no later than the
effective time of the registration statement contemplated in Section 5.10(a)
above.

5.11 Share Transfer.  Purchaser shall use commercially reasonable efforts to
effectuate the transfer of shares of Purchaser Common Stock from Seller to the
Securityholders pursuant to the Plan of Liquidation.

5.12 Employee Matters(a) .  Seller shall retain responsibility for all
Liabilities relating to (i) any accrued and unpaid wages, salaries, vacation,
paid time off, sick leave or similar benefits, bonuses, commissions, and
severance or other termination payments payable to any Person in respect of
their employment or service with Seller, any withholding, employment and payroll
taxes with respect thereto, and (ii) any Liability incurred in connection with
the termination of such Persons' participation in any Seller Benefit Plan.
Seller shall be responsible for filing all employment Tax returns with respect
to such Persons attributable to periods of employment or service with Seller. 
Purchaser and its Affiliates shall not assume any Seller Benefit Plan, and
Seller shall retain responsibility for all Liabilities, claims, rights and
payments under each Benefit Plan whether fixed, contingent or absolute, matured
or unmatured, accrued or unaccrued, known or unknown.

36

--------------------------------------------------------------------------------

5.13 Merger Option.  In the event the Closing has not occurred prior to the End
Date, Purchaser shall have the option, in its sole discretion, to elect to
restructure the Transactions such that, in lieu of the asset purchase
contemplated by this Agreement, Purchaser will purchase and acquire all of the
issued and outstanding Seller Capital Stock via a merger (the "Merger Option"),
in which case Purchaser and Seller shall enter into a definitive acquisition
agreement for the purchase of all of the outstanding Seller Capital Stock by
Purchaser or its designated Affiliate (an "Merger Agreement"), and any other
instruments or documents of transfer required to effectuate the transactions
contemplated by the Merger Option.  Upon the exercise of such Merger Option,
Seller and the Seller Stockholders shall cooperate in good faith with Purchaser
to convert the structure of the acquisition contemplated by this Agreement from
the asset purchase to an equity transaction, on substantially the same terms as
those set forth in this Agreement (modified as needed to provide for a tax-free
reorganization structured as a merger).  In the event that the Merger Option is
exercised by Purchaser, the End Date shall be extended automatically for an
additional 90 days, and this Agreement shall not be terminable pursuant to
Section 7.1(b) prior to such extended date unless Purchaser and Seller execute
and deliver a Merger Agreement prior to such extended date.

5.14 Convertible Notes.  Seller shall use its reasonable best efforts to cause
the holders of 90% of the aggregate amount outstanding under the Convertible
Notes (rounded down to the nearest whole number) outstanding as of the Agreement
Date to (i) convert such notes into Equity Interests of Seller or (ii)
extinguish such Convertible Notes in a manner reasonably acceptable to
Purchaser, in accordance with the terms thereof prior to the Closing.

5.15 Joinder; Release.  The Plan of Liquidation shall provide that, as a
condition to the distribution of the Purchase Price to the Securityholders
thereunder, each shall agree on a several and not a joint basis to deliver to
Purchaser (a) a duly executed counterpart of the Joinder Agreement, in the case
of the Securityholders entitled to receive Purchaser Stock Consideration
pursuant to the terms and accordance with the conditions thereunder or (b) a
duly executed counterpart of a release in form and substance satisfactory to
Purchaser and substantially similar to that set forth in Section 3 of the
Joinder Agreement, in the case of an Unaccredited Securityholder entitled to
receive the Unaccredited Investor Cash Out Amount pursuant to the terms and
accordance with the conditions thereunder.

5.16 Reorganization Notice.  Each of Purchaser and Seller shall provide written
notice to the other party upon determining that the Asset Purchase and
Transactions would, if consummated on the date of such notice, constitute a plan
of reorganization pursuant to Section 368(a)(1)(C) of the Code (the
"Reorganization Notice").

ARTICLE VI
CONDITIONS TO THE ASSET PURCHASE

6.1 Conditions to Obligations of Each Party.  The respective obligations of each
party hereto to consummate the Transactions shall be subject to the
satisfaction, at or prior to the Closing, of each of the following conditions:

(a) No Injunctions or Restraints; Illegality.  No temporary restraining order,
preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint or prohibition
preventing the consummation of the Transactions shall be in effect, nor shall
any action have been taken or threatened in writing by any Governmental Entity
seeking any of the foregoing, and no statute, rule, regulation or order shall
have been enacted, entered, enforced or deemed applicable to the Transactions,
which makes the consummation of the Transactions illegal.

37

--------------------------------------------------------------------------------

(b) Governmental Approvals.  Purchaser and Seller shall have timely obtained
from each Governmental Entity all approvals, waivers and consents, if any, set
forth on Schedule 6.1(b) hereto.

6.2 Additional Conditions to Obligations of Seller.  The obligations of Seller
to consummate the Transactions shall be subject to the fulfillment or
satisfaction, at or prior to the Closing, of the following conditions (it being
understood that each such condition is solely for the benefit of Seller and may
be waived by Seller in writing in its sole discretion without notice, liability
or obligation to any Person).

(a) Representations and Warranties.  The representations and warranties of
Purchaser set forth in ARTICLE III shall be true and correct in all material
respects on and as of the Agreement Date and on and as of the Closing Date as
though such representations and warranties were made on and as of such date
(except for representations and warranties which address matters only as to a
specified date, which representations and warranties shall be true and correct
in all material respects with respect to such specified date).

(b) Covenants.  Purchaser shall have performed and complied in all material
respects with each of the covenants, obligations and conditions of this
Agreement required to be performed and complied with by it at or prior to the
Closing.

(c) No Material Adverse Effect.  From and after the Agreement Date, there shall
not have occurred a Material Adverse Effect.

(d) Tax-Free Reorganization.  Either (i) Seller shall have provided a
Reorganization Notice to Purchaser, (ii) Purchaser shall have provided a
Reorganization Notice to Seller, to which Seller does not reasonably object
based on the advice of its counsel or (iii)  Purchaser shall have provided
notice to Seller that it will increase the number of shares of Purchaser Common
Stock constituting Purchaser Stock Consideration to a number of shares necessary
(such number to be agreed to by Seller) to achieve a plan of reorganization
pursuant to Section 368(a)(1)(C) of the Code (the "Stock Consideration
Adjustment Notice"). 

(e) Deliveries of Purchaser.  Purchaser shall have delivered the Purchaser
Closing Deliverables.

6.3 Additional Conditions to Obligations of Purchaser .  The obligations of
Purchaser to consummate the Transactions shall be subject to the fulfillment or
satisfaction, at or prior to the Closing, of each of the following conditions
(it being understood that each such condition is solely for the benefit of
Purchaser, and may be waived by Purchaser in writing in its sole discretion
without notice, liability or obligation to any Person).

(a) Representation and Warranties.  The Fundamental Representations shall be
true and correct in all material respects on and as of the Agreement Date and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).  All other representations and warranties of
Seller set forth in ARTICLE II besides the Fundamental Representations (, the
Seller Ancillary Agreements and any certificate or other writing delivered
pursuant hereto shall be true and correct in all respects on and as of the
Agreement Date and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects); except where the failure
to be true and correct would not have a Material Adverse Effect.

38

--------------------------------------------------------------------------------

(b) Covenants.  Seller shall have performed and complied in all material
respects with each of the covenants, obligations and conditions of this
Agreement and the Seller Ancillary Agreements required to be performed and
complied with by it at or prior to the Closing.

(c) No Material Adverse Effect.  From and after the Agreement Date, there shall
not have occurred a Material Adverse Effect.

(d) Stockholder Approval. Seller Stockholders constituting the Requisite
Stockholder Approval shall have approved this Agreement and the Transactions.

(e) Deliveries of Seller.  Seller shall have delivered the Seller Closing
Deliverables.

(f) Patent Filings.  Seller shall have delivered evidence of filing and
recordation of assignments with the USPTO of the patents set forth on Schedule
6.3(f) hereto.

(g) Tax-Free Reorganization.  Either (i) Seller shall have provided the
Reorganization Notice to Purchaser or (ii) Purchaser shall have provided the
Stock Consideration Adjustment Notice to Seller.

(h) Convertible Notes.  At least ninety percent (90%) of the aggregate amount
outstanding under the Convertible Notes (rounded down to the nearest whole
number) shall have been (i) converted into Equity Interests of Seller, or (ii)
extinguished in a manner reasonably acceptable to Purchaser, in accordance with
their respective terms and conditions.

ARTICLE VII
TERMINATION

7.1 Termination .  This Agreement may be terminated and the Transactions
abandoned at any time prior to the Closing by:

(a) by the mutual written consent of Seller and Purchaser;

(b) subject to the terms and conditions set forth in Section 5.13 (including the
extension to this clause (b)), by Purchaser or Seller, by giving written notice
to the other, if the Closing shall not have been consummated prior to the date
that is 180 days from the date of this Agreement (the "End Date"); provided that
the right to terminate this Agreement under this Section 7.1(b) shall not be
available to any party if such party is the proximate cause of the failure of
the Asset Purchase or the Transactions to occur on or before such date;

(c) by Purchaser or Seller, by giving written notice to the other, if (i) any
permanent Order preventing the consummation of the Asset Purchase shall have
become final and nonappealable or (ii) there shall be any Legal Requirement
enacted, promulgated or issued or deemed applicable to the Closing by a
Governmental Entity that would make the consummation of the Closing illegal;

39

--------------------------------------------------------------------------------

(d) by Purchaser, by providing written notice to Seller, if Seller shall have
materially breached any representation, warranty, covenant or agreement
contained herein and such breach shall not have been cured within 10 Business
Days after receipt by Seller of written notice of such breach (provided,
however, that no such cure period shall be available or applicable to any such
breach which by its nature cannot be cured) and if not cured within the
timeframe above and at or prior to the Closing, such breach would result in the
failure of any of the conditions set forth in Section 6.1 or Section 6.3 to be
satisfied; or

(e) by Seller, by providing written notice to Purchaser, if Purchaser shall have
materially breached any representation, warranty covenant or agreement contained
herein and such breach shall not have been cured within 10 Business Days after
receipt by Purchaser of written notice of such breach (provided, however, that
no such cure period shall be available or applicable to any such breach which by
its nature cannot be cured) and if not cured within the timeframe above and at
or prior to the Closing, such breach would result in the failure of any of the
conditions set forth in Section 6.1 or Section 6.2 to be satisfied.

7.2 Effect of Termination.  In the event of termination of this Agreement as
provided in Section 7.1, this Agreement shall forthwith become void and there
shall be no liability or obligation on the part of Purchaser, Seller or their
respective Representatives or Affiliates; provided, however, that (a) the
provisions of this Section 7.2, ARTICLE IX and the Confidentiality Agreement
shall remain in full force and effect and survive any termination of this
Agreement and (b) nothing herein shall relieve any party hereto from liability
in connection with any willful breach of the Agreement. 

7.3 Treatment of Initial Deposit.  In the event that this Agreement is
terminated pursuant to Section 7.1(e) in connection with a willful and material
breach by Purchaser, and without limiting Seller's other rights hereunder,
Seller shall retain the Initial Deposit.  In the event that this Agreement is
terminated pursuant to Section 7.1 (other than Section 7.1(e)), the Initial
Deposit shall be automatically converted at a per share price of $2.25 into
shares of Seller Capital Stock having rights, preferences and privileges of
shares of the most senior Seller Capital Stock outstanding as of the date of
such conversion; provided that, for purposes of this Section 7.3, Seller
represents and warrants that  $2.25 per share is the price at which shares of
Seller preferred stock were issued in Seller's most recently completed financing
and the fully diluted share capital of Seller as of the Agreement Date does not
exceed Seller's fully diluted share capital as of immediately following such
financing. 

ARTICLE VIII
INDEMNIFICATION

8.1 Indemnification.  Subject to the limitations set forth in this ARTICLE VIII,
Seller shall indemnify and hold harmless Purchaser and its Affiliates, officers,
directors, stockholders, agents and employees (each of the foregoing being
referred to individually as an "Indemnified Person" and collectively as
"Indemnified Persons") from and against any and all claims (including with
respect to third-party claims whether or not successful on the merits), losses,
liabilities, damages, fees, costs and expenses, including settlement costs,
enforcement costs and reasonable costs of investigation and defense and
reasonable fees and expenses of lawyers, experts and other professionals
(collectively, "Indemnifiable Damages"), whether or not due to a third-party
claim, to the extent arising out of or resulting from any of the following
(collectively, the "Indemnifiable Claims"):

(a) any failure of any representation or warranty made by Seller in this
Agreement (including the Seller Disclosure Letter and any exhibit or schedule to
the Seller Disclosure Letter) to be true and correct as of the Agreement Date
and as of the Closing Date as though such representation or warranty were made
as of the Closing Date (except in the case of representations and warranties
which by their terms speak only as of a specific date or dates, which
representations and warranties shall be true and correct as of such date);

40

--------------------------------------------------------------------------------

(b) any breach of or default in connection with any of the covenants or
agreements made by Seller in this Agreement;

(c) any Excluded Liability;

(d) any Excluded Asset; and

(e) any Fraud by or on behalf of Seller.

Furthermore, the Plan of Liquidation shall provide that, as a condition to the
distribution of the Purchase Price to the Securityholders thereunder, each shall
agree on a several and not a joint basis in accordance with their Pro Rata
Share, to assume Seller's indemnification obligations under this ARTICLE VIII
(provided, that the total liability of a Securityholder for claims arising out
of or resulting from this ARTICLE VIII or the transactions contemplated by this
Agreement shall be limited to the aggregate consideration distributed to such
Securityholder pursuant to the Plan of Liquidation, other than in the case of
Fraud committed by such Securityholder) and appoint a Securityholders' agent to
act on behalf of Seller and the Securityholders in respect of the
indemnification obligations.  Following the distribution of the Purchase Price
pursuant to the Plan of Liquidation, any Securityholders' agent designated as
provided in this paragraph shall be entitled to act on behalf of Seller and any
Securityholder under this Agreement.

8.2 Indemnification Limitations. The indemnification provided for in Section 8.1
above shall be subject to the following limitations:

(a) Notwithstanding anything to the contrary contained herein, no Indemnified
Person may make a claim from the Escrow Fund in respect of any claim for
indemnification that is made pursuant to Section 8.1 (and that does not involve
Fraud or any inaccuracy or breach of any of the Fundamental Matters and IP
Matters), unless and until the aggregate amount of all Indemnifiable Damages is
greater than 0.50% of the Purchase Price (the "Threshold"), in which case Seller
shall be liable and required to pay for all Indemnifiable Damages (including the
amount below the Threshold).

(b) If the Asset Purchase is consummated, recovery from the Escrow Fund shall be
the sole and exclusive remedy for the indemnity obligations under this Agreement
for the matters listed in Section 8.1(a), except for claims to the extent
arising out of or resulting from (i) any failure of the representations and
warranties set forth in Section 2.9 (the "IP Matters") and (ii) any failure of
any of the Fundamental Representations (the matters set forth in clause (ii),
the "Fundamental Matters"). Recourse for indemnity claims in respect of
Fundamental Matters and IP Matters shall be limited to 20% of the Purchase
Price, in the case of IP Matters, and the Purchase Price, in the case of
Fundamental Matters, in each case calculated on the basis of the Purchaser Stock
Price.

(c) At the election of Seller, all Indemnifiable Claims not settled from the
Escrow Fund may be settled through the return of shares of Purchaser Common
Stock or payment of cash.  For purposes of the satisfaction of all Indemnifiable
Damages, Purchaser Common Stock shall be valued at the Purchaser Stock Price
(including in the event that Indemnifiable Damages arise following a
distribution of the Purchase Price to the Securityholders pursuant to the Plan
of Liquidation). 

41

--------------------------------------------------------------------------------

(d) The Indemnified Persons shall first seek recovery of Indemnifiable Damages
from the Escrow Fund; provided that the amounts that an Indemnified Person
recovers from the Escrow Amount pursuant to any Fundamental Matters shall not
reduce the amount that an Indemnified Person may recover with respect to claims
that are not Fundamental Matters.  By way of illustration and not limitation,
assuming there are no other claims for indemnification, compensation or
reimbursement, in the event that Indemnifiable Damages resulting from a
Fundamental Matter are first satisfied from the Escrow Amount and such recovery
fully depletes the Escrow Amount, the maximum amount recoverable by an
Indemnified Person pursuant to a subsequent claim that is not a Fundamental
Matter shall continue to be the full value of the Escrow Amount, irrespective of
the fact that the Escrow Amount was used to satisfy such Fundamental Matter,
such that the amount recoverable for such two claims would be the same
regardless of the chronological order in which they were made;

(e) Except for equitable remedies, from and after the Closing, the rights to
indemnification, compensation and reimbursement set forth in this ARTICLE VIII
shall be the sole and exclusive remedy of the Indemnified Persons against Seller
with respect to any Indemnifiable Damages arising under, pursuant or related to
this Agreement; provided that, for the avoidance of doubt, nothing in this
Section 8.2(e) shall limit the rights of the Indemnified Persons against Seller
in the event of Fraud by Seller.

(f) Other.  Notwithstanding anything to the contrary contained herein, payments
by Seller in respect of any Indemnifiable Damages shall be calculated (A) net of
all insurance proceeds or other indemnification or contribution payments from
any third party, if any, actually received by an Indemnified Person less any
increase in premiums or other recovery costs to such Person as a result of such
claim for insurance proceeds, (ii) on the basis of actual losses and
out-of-pocket costs and expenses incurred by an Indemnified Person, without
regard to reductions or diminutions in value, lost opportunities or other
speculative damages and (iii) without regard to any special, incidental,
consequential, punitive or exemplary damages. The Indemnified Party shall use
commercially reasonable efforts to seek recovery under insurance policies or
indemnity, contribution or other similar agreements for any Indemnifiable Claims
prior to seeking indemnification under this Agreement.

8.3 Escrow Fund.  The Escrow Amount shall be deposited with Citibank, N.A. as
escrow agent (the "Escrow Agent"), such deposit, together with any interest that
may be earned thereon, to constitute an escrow fund (the "Escrow Fund") and to
be governed by the provisions set forth herein and in the Escrow Agreement.  The
Escrow Fund shall be available to compensate Purchaser on behalf of itself and
any other Indemnified Party for Indemnifiable Damages pursuant to the
indemnification obligations of Seller.  Purchaser and Seller shall each pay 50%
of the fees and expenses of the Escrow Agent in connection with this Agreement
and the Escrow Agreement.

8.4 Period for Claims. 

(a) Except as set forth in this Section 8.4, the period during which claims may
be made (the "Claims Period") for Indemnifiable Damages to the extent arising
out of or resulting from the matters in Section 8.1(a) (other than with respect
to any breach of any of the Fundamental Representations or IP Matters) shall
commence at the Closing and terminate the day after the date that is 18 months
following the Closing Date (the "Escrow Period"). The Claims Period for
Indemnifiable Damages to the extent arising out of or resulting from the
Fundamental Matters and IP Matters shall commence at the Closing and terminate
upon the later of (x) expiration of the applicable statute of limitations or (y)
the three-year anniversary of the Closing Date (the "Fundamental Claims
Period").  Notwithstanding anything to the contrary contained herein, such
portion of the Escrow Fund at the conclusion of the Escrow Period as in the
reasonable judgment of Purchaser reasonably necessary to satisfy any unresolved
or unsatisfied claims for Indemnifiable Damages specified in any Claims
Certificate delivered to the Escrow Agent and Seller prior to expiration of the
Escrow Period (the "Reserve Amount") shall remain in the Escrow Fund until such
claims for Indemnifiable Damages have been resolved or satisfied. The remainder
of the Escrow Fund, if any, shall be paid to Seller promptly (and in any event
within 10 Business Days) after (A) the expiration of the Escrow Period, with
respect to the remainder of the Escrow Fund after deducting the amounts held in
the Escrow Fund pursuant to the preceding sentence. 

42

--------------------------------------------------------------------------------

8.5 Claims.

(a) Subject to Section 8.6, on or before the last day of the Escrow Period,
Purchaser may deliver to the Escrow Agent, and following the Escrow Period and
on or before the last day of the Fundamental Claims Period, may deliver to
Seller a certificate signed by any officer of Purchaser (a "Claims
Certificate"):

(i) stating that an Indemnified Person has incurred, paid reserved or reasonably
anticipates that it may incur, pay or reserve, Indemnifiable Damages;

(ii) stating the amount of such Indemnifiable Damages (which, in the case of
Indemnifiable Damages not yet incurred, paid or reserved, may be the maximum
amount reasonably anticipated by Purchaser to be incurred, paid or reserved by a
third party); and

(iii) specifying in reasonable detail (based upon the information then possessed
by Purchaser) the individual items of such Indemnifiable Damages included in the
amount so stated and the nature of the claim to which such Indemnifiable Damages
are related.

No delay in providing such Claims Certificate within the Claims Period shall
affect Purchaser's rights hereunder, except to the extent that Seller is
materially prejudiced thereby.

(b) At the time of delivery of any Claim Certificate to the Escrow Agent, a
duplicate copy of such Claims Certificate shall be delivered to Seller by or
behalf of Purchaser.  Subject to the following sentence, the Escrow Agent shall
make no payment to Purchaser unless the Escrow Agent shall have received written
authorization from both Seller and Purchaser to make such payment.  If Seller
shall have objected to any claim or claims made in the Claims Certificate in a
written statement delivered to the Escrow Agent (an "Objection Notice"), or the
Escrow Agent has not received written authorizations from both Seller and
Purchaser within thirty (30) calendar days from receipt of the Claims
Certificate, Seller and Purchaser shall attempt in good faith for thirty (30)
days to resolve such objection.  If Seller and Purchaser shall so agree, a
memorandum setting forth such agreement shall be prepared and signed by Seller
and Purchaser and delivered to the Escrow Agent. The Escrow Agent shall be
entitled to conclusively rely on any such memorandum and the Escrow Agent shall
distribute consideration from the Escrow Fund in accordance with the terms of
such memorandum.

(c) If no such agreement can be reached during the 30-day period for good faith
negotiation referenced in Section 8.5(b), but in any event upon the expiration
of such 30-day period, either Purchaser or Seller may bring suit in the state or
federal courts located in the Borough of Manhattan, City of New York, New York
to resolve the matter. The decision of the trial court as to the validity and
amount of any claim in such Claims Certificate shall be non-appealable, binding
and conclusive upon the parties hereto and the Escrow Agent shall be entitled to
act in accordance with such decision and the Escrow Agent shall distribute cash
from the Escrow Fund in accordance therewith. Judgment upon any award rendered
by the trial court may be entered in any court having jurisdiction.   

43

--------------------------------------------------------------------------------

8.6 Third-Party Claims. 

(a) If any Indemnified Party receives notice of the assertion or commencement of
any Action made or brought by any Person who is not a party to this Agreement or
an Affiliate of a party to this Agreement or a Representative of the foregoing
(a "Third-Party Claim") against such Indemnified Party with respect to which
Seller is obligated to provide indemnification under this Agreement, the
Indemnified Party shall give Seller prompt written notice thereof.  The failure
to give such prompt written notice shall not, however, relieve Seller of its
indemnification obligations, except and only to the extent that Seller forfeits
rights or defenses by reason of such failure.  Such notice by the Indemnified
Party shall describe the Third-Party Claim in reasonable detail, shall include
copies of all material written evidence thereof and shall indicate the estimated
amount, if reasonably practicable, of the Indemnifiable Claim that has been or
may be sustained by the Indemnified Party.

(b) Seller shall have the right to participate in, or by giving written notice
to the Indemnified Party within fourteen (14) days of receipt of notice of a
Third-Party Claim, to assume the defense of any Third-Party Claim at Seller's
expense and by Seller's own counsel, and the Indemnified Party shall cooperate
in good faith in such defense; provided, however, that Seller agrees to
indemnify Purchaser in full in respect of any such Third-Party Claim, subject to
the limitations of this ARTICLE VIII; provided, further, that Purchaser shall
have the sole right to control the defense of any Third-Party Claim if Purchaser
reasonable believes that Seller does not have sufficient resources to carry out
the defensive of such Third Party Claim.  In the event that Seller assumes the
defense of any Third-Party Claim, subject to the remainder of Section 8.6, it
shall have the right to take such action as it deems necessary to avoid,
dispute, defend, appeal or make counterclaims pertaining to any such Third-Party
Claim in the name and on behalf of the Indemnified Party.

(c) The Indemnified Party shall have the right, at its own cost and expense, to
participate in the defense of any Third-Party Claim with counsel selected by it
subject to Seller's right to control the defense thereof.  If Seller elects not
to compromise or defend such Third-Party Claim or fails to promptly notify the
Indemnified Party in writing of its election to defend as provided in this
Agreement, the Indemnified Party may, subject to the remainder of Section 8.6,
pay, compromise, defend such Third-Party Claim and seek indemnification for any
and all Indemnifiable Claims based upon, arising from or relating to such
Third-Party Claim.  Seller and Indemnified Parties shall cooperate with each
other in all reasonable respects in connection with the defense of any
Third-Party Claim, including making available records relating to such
Third-Party Claim and furnishing, without expense (other than reimbursement of
actual out-of-pocket expenses) to the defending party, management employees of
the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third-Party Claim. 

(d) Notwithstanding any other provision of this Agreement, Seller shall not
enter into settlement of any Third-Party Claim without the prior written consent
of the Indemnified Party (which consent shall not be unreasonably withheld or
delayed), except as provided in this Section 8.6.  If the Indemnified Party has
assumed the defense pursuant to Section 8.6, it shall be entitled to settle the
Third-Party Claim at its discretion, but such settlement shall not be
determinative of the amount of Indemnifiable Damages if effected without the
written consent of Seller (which consent shall not be unreasonably withheld or
delayed).  Any costs and expenses incurred by Purchaser in connection with the
defense, settlement or resolution (including reasonable attorneys' fees, other
professionals' and experts' fees and court or arbitration costs) of any
Third-Party Claim shall be included in the Indemnifiable Damages for which
Purchaser shall be entitled to seek indemnification pursuant to a claim made
hereunder.

44

--------------------------------------------------------------------------------

8.7 Tax Treatment of Indemnification Payments.  All indemnification payments
made under this Agreement shall be treated by the parties as an adjustment to
the Purchase Price for Tax purposes, unless otherwise required by Legal
Requirements.

8.8 Survival of Representations; Covenants.  The representations and warranties
of Seller contained in this Agreement, and in the other agreements and
certificates contemplated hereby shall survive the Closing and remain in full
force and effect, regardless of any investigation or disclosure made by or on
behalf of any of the parties hereto, until the date that is 18 months following
the Closing Date; provided, that the Fundamental Representations and IP Matters
will remain operative and in full force and effect, regardless of any
investigation or disclosure made by or on behalf of or knowledge obtained by any
of the parties hereto, until the date that is the later of (i) the date that is
3 years following the Closing Date and (ii) expiration of the applicable statute
of limitations for claims against Seller that seek recovery of Indemnifiable
Damages to the extent resulting from an inaccuracy or breach of such Fundamental
Representations or IP Matters.  The representations and warranties of Purchaser
contained in this Agreement, and in the other agreements and certificates
contemplated hereby, shall survive the Closing and remain in full force and
effect, regardless of any investigation or disclosure made by or on behalf of
any of the parties hereto, until the date that is 18 months following the
Closing Date.  All covenants or agreements of a party hereto set forth in this
Agreement that contemplated performance following the Closing shall survive the
consummation of the Transactions in accordance with their respective terms. 

ARTICLE IX
GENERAL PROVISIONS

9.1 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given (a) on the date of delivery, if delivered personally
or by commercial delivery service or mailed by registered or certified mail
(return receipt requested), (b) when sent, if sent by electronic mail during
normal business hours of the recipient or (c) on the date of confirmation of
receipt (or the next Business Day, if the date of confirmation of receipt is not
a Business Day), to the parties hereto at the following address (or at such
other address for a party as shall be specified by like notice):

(a)  if to Purchaser, to:

 

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Vered Caplan, Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

1251 Avenue of the Americas

25th Floor

New York, New York 10020-40

Attention: Christopher P. Giordano

Email: christopher.giordano@us.dlapiper.com

Telephone No.: (212) 335-4522

 


45

--------------------------------------------------------------------------------


and

 

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646) 878-0804

Email: MCohen@PearlCohen.com

 

(b)  if to Seller, to:

 

c/o OlenderFeldman LLP

422 Morris Avenue

Summit, New Jersey 07901

Attention: Kurt Olender

Email: kolender@olenderfeldman.com

Telephone No.: (908) 964-2485

 

with a copy (which shall not constitute notice) to:

 

Fenwick & West LLP

902 Broadway

Suite 14

New York, New York 10010-6035

Attention: Ethan Skerry

Email: eskerry@fenwick.com

Telephone No.: (212) 430-2670

 

9.2 Interpretation; Rules of Construction.  When a reference is made in this
Agreement to Articles, Sections or Exhibits, such reference shall be to an
Article or Section of, or an Exhibit to this Agreement unless otherwise
indicated.  The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.  The words "include," "includes" and "including" when used herein
shall be deemed in each case to be followed by the words "without limitation." 
The phrases "provided to," "furnished to," and phrases of similar import when
used herein, unless the context otherwise requires, shall mean that a true,
correct and complete paper copy of the information or material referred to has
been provided to the party to whom such information or material is to be
provided.  Unless the context of this Agreement otherwise requires: (a) words of
any gender include each other gender; (b) words using the singular or plural
number also include the plural or singular number, respectively, and (c) the
terms "hereof," "herein," "hereunder" and derivative or similar words refer to
this entire Agreement.  Disclosures made in any Section of the Seller Disclosure
Letter shall qualify and be deemed to have been disclosed with respect to any
other provision of this Agreement only to the extent it is readily apparent from
the actual text of such disclosure.  Whenever the phrase "made available" or
other similar term is used herein, it shall mean the document made available for
viewing in the "Tamir Biotech" electronic data room hosted by Datasite, as that
site existed as of 24 hours prior to the Agreement Date.

46

--------------------------------------------------------------------------------

9.3 Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument, and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other party hereto, it being understood that all
parties hereto need not sign the same counterpart.

9.4 Entire Agreement; Parties in Interest.  This Agreement and the documents and
instruments and other agreements specifically referred to herein or delivered
pursuant hereto, including all the exhibits attached hereto and the schedules
hereto including Seller Disclosure Letter, (a) constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and supersede
all prior agreements and understandings, both written and oral, among the
parties hereto with respect to the subject matter hereof, except for the
Confidentiality Agreement which shall continue in full force and effect, and
shall survive any termination of this Agreement in accordance with its terms,
(b) are not intended to confer, and shall not be construed as conferring, upon
any Person other than the parties hereto any rights or remedies hereunder,
except that ARTICLE VIII is intended to benefit Indemnified Persons and (c)
shall not be assigned by operation of law or otherwise except as specifically
provided herein.

9.5 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the parties hereto without the
prior written consent of the other party hereto, and any such assignment without
such prior written consent shall be null and void.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the parties hereto and their respective successors and assigns. 
Notwithstanding the foregoing or anything herein to the contrary, it is
acknowledged that Seller shall be liquidated following the Closing Date pursuant
to the Plan of Liquidation and it is acknowledged and agreed that in connection
therewith, Seller's rights and obligations under this Agreement, including with
respect to any consideration to be delivered after such liquidation and any
indemnification obligations, may be assigned to the Securityholders or any
limited liability company or limited partnership into which Seller is converted
(or new limited liability company or limited partnership it is merged into to
achieve substantially the same effect as a conversion of Seller) (such entity, a
"Seller Successor Entity") in accordance with the Plan of Liquidation; provided,
that in the event of such assignment to Securityholders, a Securityholders'
agent shall be appointed pursuant to a customary securityholder agent
relationship to act on behalf of the Securityholders in respect of the
indemnification provisions in ARTICLE VIII.  In the event that the Purchaser
Stock Consideration is transferred, contributed or assigned to a Seller
Successor Entity following the Plan of Liquidation, such Seller Successor Entity
shall, as a condition to such transfer, agree to be bound by any and all
obligations of Seller under this Agreement.  No later than 10 Business Days
prior to any distributions to Securityholders pursuant the Plan of Liquidation,
Seller (or a Seller Successor Entity, if applicable) shall deliver to Purchaser
a spreadsheet setting forth each Securityholder's Pro Rata Share with reasonable
supporting calculations thereto, which spreadsheet shall be certified by an
officer of Purchaser and which shall be subject to Purchaser's reasonable review
and comment in respect of such calculations.

9.6 Severability.  If any provision of this Agreement, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement shall continue
in full force and effect and shall be interpreted so as reasonably to effect the
intent of the parties hereto.  The parties hereto shall use all reasonable best
efforts to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that shall achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

9.7 Remedies Cumulative.  Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
or equity upon such party, and the exercise by a party hereto of any one remedy
shall not preclude the exercise of any other remedy and nothing in this
Agreement shall be deemed a waiver by any party of any right to specific
performance or injunctive relief.  Each of the parties hereto acknowledges and
agrees that the other party would be damaged irreparably in the event any of the
provisions of this Agreement is not performed in accordance with its specific
terms or is otherwise breached, and that although monetary damages may be
available for such breach, monetary damages would be an inadequate remedy
therefor.  Accordingly, each party hereto agrees that the other party shall be
entitled to an injunction or injunctions, specific performance and other
equitable relief to prevent breaches or threatened breaches of the provisions of
this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court in the United States or
in any state having jurisdiction over the parties and the matter in addition to
any other remedy to which they may be entitled pursuant hereto.  Each of the
parties agrees that it will not oppose the granting of an injunction, specific
performance and other equitable relief when expressly available pursuant to the
terms of this Agreement on the basis that the other party has an adequate remedy
at law or an award of specific performance is not an appropriate remedy for any
reason at law or equity. 

47

--------------------------------------------------------------------------------

9.8 Governing Law; Resolution of Disputes.  This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware without
reference to such state's principles of conflicts of law.  Any proceeding
arising out of or relating to this Agreement or the Transactions may be brought
in the state or federal courts located in the Borough of Manhattan, City of New
York, New York and each of the parties irrevocably submits to the exclusive
jurisdiction of each such court in any such Action, waives any objection it may
now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the proceeding shall be heard and determined only in any
such court and agrees not to bring any proceeding arising out of or relating to
this Agreement or any Transactions in any other court.

9.9 No Joint Venture.  Nothing contained in this Agreement will be deemed or
construed as creating a joint venture or partnership between any of the parties
hereto.  No party is by virtue of this Agreement authorized as an agent,
employee or legal Representative of any other party.  No party will have the
power to control the activities and operations of any other, and their status
is, and at all times will continue to be, that of independent contractors with
respect to each other.  Except as provided herein, no party will have any power
or authority to bind or commit any other party.  No party will hold itself out
as having any authority or relationship in contravention of this Section 9.9.

9.10 Amendment; Extension; Waiver. Subject to Legal Requirement, the parties
hereto may amend this Agreement by authorized action at any time pursuant to an
instrument in writing signed on behalf of each of the parties hereto.  To the
extent permitted by Legal Requirement, Purchaser and Seller may cause this
Agreement to be amended at any time after the Closing by execution of an
instrument in writing signed on behalf of Purchaser and Seller.  At any time,
Seller or Purchaser may, to the extent legally allowed, (a) extend the time for
the performance of any of the obligations or other acts of the other party
hereto, (b) waive any inaccuracies in the representations and warranties made to
such party contained herein or in any document delivered pursuant hereto and (c)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein.  Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  Without limiting the generality or
effect of the preceding sentence, no delay in exercising any right under this
Agreement shall constitute a waiver of such right, and no waiver of any breach
or default shall be deemed a waiver of any other breach or default of the same
or any other provision in this Agreement.

9.11 Compliance with Bulk Sales Laws.  Each of Purchaser and Seller hereby
waives compliance by the parties with the "bulk sales," "bulk transfers" or
similar laws and all other similar Legal Requirements in all applicable
jurisdictions in respect of the Transactions.

48

--------------------------------------------------------------------------------

9.12 WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

[Signature Page Follows]

49

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Purchaser and Seller has caused this Asset Purchase
Agreement to be executed and delivered by their respective officers thereunto
duly authorized, all as of the Agreement Date.

Orgenesis Inc.

 

 

By:          /s/ Vered Caplan

Name: Vered Caplan

Title:  Chief Executive Officer

 

Tamir Biotechnology, Inc.

 

 

By:          /s/ Jamie Sulley

Name: Jamie Sulley

Title:  President

 


[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

Form of Bill of Sale and Assignment and Assumption Agreement 

This Bill of Sale and Assignment and Assumption Agreement (this "Assignment")
dated as of April 12, 2020, is entered into by and between Tamir Biotechnology,
Inc., a Delaware corporation ("Seller"), in favor and for the benefit of
Orgenesis Inc., a Nevada corporation ("Purchaser").  Capitalized terms used and
not otherwise defined herein shall have the respective meanings given to them in
the Purchase Agreement (as defined below).

RECITALS

WHEREAS, pursuant to that certain Asset Purchase Agreement dated as of April 7,
2020 (as amended, restated, supplemented or otherwise modified in accordance
with its terms through the date hereof, the "Purchase Agreement"), by and
between Seller and Purchaser, Purchaser agreed to purchase from Seller, and
Seller agreed to sell, assign, convey, transfer and deliver at the Closing, all
of the Purchased Assets, in each case on the terms and subject to the conditions
set forth in the Purchase Agreement.

NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

(1)              Assignment.  Seller does hereby irrevocably and unconditionally
sell, assign, convey, transfer and deliver to Purchaser, for itself and its
successors and assigns forever, all of Seller's right, title and interest in and
to the Purchased Assets, as of the date hereof, subject to the Assumed
Liabilities, if any, to have and to hold the same and each and all thereof unto
Purchaser, for itself and its successors and assigns forever, to its and their
own use and benefit forever.

(2)              Acceptance.  Purchaser does hereby irrevocably and
unconditionally purchase and accept from Seller all of Seller's right, title,
and interest in and to the Purchased Assets, as of the date hereof, subject to
the Assumed Liabilities, if any, to have and to hold the same and each and all
thereof unto Purchaser, for itself and its successors and assigns forever, to
its and their own use and benefit forever.

(3)              Assumption of Liabilities.  Upon the terms and subject to the
conditions set forth in the Asset Purchase Agreement, Purchaser hereby assumes
from Seller and agrees to be responsible for paying, performing and discharging
the Assumed Liabilities.

(4)              Governing Law.  The validity, interpretation and effect of this
Assignment shall be governed exclusively by the Laws of the State of Delaware,
excluding the "conflict of laws" rules thereof.

(5)              Headings.  The heading references herein and the recitals
herein have been inserted only for convenience of reference and shall not be
deemed to modify, explain, enlarge or restrict any of the provisions hereof.

(6)              Purchase Agreement Controlling.  Notwithstanding any other
provisions of this Assignment to the contrary, nothing contained herein shall in
any way supersede, modify, replace, amend, change, rescind, waive, exceed,
expand, enlarge or in any way affect the provisions, including warranties,
covenants, agreements, conditions, representations or, in general, any of the
rights and remedies, or any of the obligations, of Seller or Purchaser set forth
in the Purchase Agreement.  This Assignment is subject to and controlled by the
terms of the Purchase Agreement.

(7)              Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of the parties hereto and their successors and
permitted assigns and nothing herein is intended or shall be construed to confer
upon any person other than the parties hereto and their respective successors
and permitted assigns any rights, remedies or claims under, or by any reason of,
this Assignment or any term, covenant or condition hereof.

(8)              Severability. If any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto.  The parties hereto shall use all
reasonable best efforts to replace such void or unenforceable provision of this
Agreement with a valid and enforceable provision that shall achieve, to the
extent possible, the economic, business and other purposes of such void or
unenforceable provision.

--------------------------------------------------------------------------------

(9)              Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original, but all of which, together, shall
constitute one and the same instrument.  A copy transmitted via facsimile or
e-mail of this Assignment, bearing the signature of any party shall be deemed to
be of the same legal force and effect as an original of this Assignment bearing
such signature(s) as originally written of such one or more parties.

(10)              Further Assurances.  Seller shall execute and deliver, at the
reasonable request of Purchaser, such additional documents, instruments,
conveyances and assurances and take such further actions as Purchaser may
reasonably request to carry out the provisions hereof and give effect to the
transactions contemplated by this Assignment.

[Signature pages to follow]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Assignment to be
executed by its duly authorized officers as of the day and year first above
written.

 

PURCHASER:

 

ORGENESIS INC.

 

 

By:____________________________

Name:

Title:

 

 

 

 

SELLER:

 

TAMIR BIOTECHNOLOGY, INC.

 

 

By:____________________________

Name:

Title:





[Signature Page to Bill of Sale and Assignment and Assumption Agreement]

--------------------------------------------------------------------------------

EXHIBIT B

Form of Patent Assignment Agreement

 In consideration of One Dollar ($1.00), and other good and valuable
consideration, the Receipt and sufficiency of which are hereby acknowledged, we
the undersigned, Tamir Biotechnology, Inc., a Delaware corporation, located at
c/o OldenderFeldman LLP, 422 Morris Avenue, Summit, New Jersey  07901
(hereinafter, the "ASSIGNOR");

 Agrees to sell, assign and transfer, and hereby sells, assigns and transfers to
Orgenesis Inc., a Nevada corporation, located at 20271 Goldenrod Lane,
Germantown, Maryland  20876, its successors, assigns and legal representatives
(hereinafter, the "ASSIGNEE"), the entire right, title and interest for all
countries in and to all of ASSIGNOR'S patents and patent applications, including
those patents and patent applications listed in Exhibit A annexed hereto, and
all divisional, continuing, substitute, renewal, reissue, and all other
applications for U.S. Letters Patent or other related property rights in any and
all foreign countries which have been or shall be filed on any inventions and
subject matter disclosed or described in said patents and patent applications;
and in and to any and all subject matter and inventions which are disclosed,
described and/or claimed in the patents and patent applications including,
without limitation, the patents and patent applications and their priority
applications, and all extensions, renewals, and reissues of such applications,
including all divisions and continuations in whole or in part; and including the
ASSIGNOR's right in and to all revenue, income, royalties, damages and payments
now or hereafter due or payable with respect to any Letters Patent which may be
granted, and in and to all causes of action (either in law or in equity), and
the right to sue, counterclaim, and recover for past, present and future
infringement of the rights assigned or to be assigned under this Assignment;

Authorize and request the Patent Office to issue to said ASSIGNEE, the
corporation above named, its successors, assigns and legal representatives, in
accordance with this assignment, any and all Letters Patent on said inventions
or any of them disclosed in said patents and patent applications;

Agree that said ASSIGNEE may apply for and receive Letters Patent or rights of
any other kind for said inventions, or any of them; and may claim, in
applications for said Letters Patent or other rights, the priority of the
aforesaid patents and patent application under the provisions of the
International Convention of 1883 and later modifications thereof, under the
Patent Cooperation Treaty, under the European Patent Convention or under any
other available international agreement; and that, when requested, at the
expense of, said ASSIGNEE, its successors, assigns and legal representatives, to
carry out in good faith the intent and purpose of this assignment, the
under-signed or the undersigned's executors or administrators will, for any and
all countries, execute all divisional, continuing, substitute, renewal, reissue,
and all other patent applications or other documents on any and all said
inventions; execute all rightful oaths, assignments, powers of attorney and
other papers; communicate to said ASSIGNEE, its successors, assigns and
representatives, all facts known and documents available to the undersigned
relating to said inventions and the history thereof; testify in all legal
proceedings; and generally do everything possible which said ASSIGNEE, its
successors, assigns or representatives shall consider desirable for aiding in
securing, maintaining and enforcing proper patent protection for said inventions
and for vesting title to said inventions and all applications for patents or
related foreign rights and all patents on said inventions, in said ASSIGNEE, its
successors, assigns and legal representatives; and

--------------------------------------------------------------------------------

IRREVOCABLY APPOINT the ASSIGNEE to be the undersigned's attorney in his name
and on his behalf to execute documents, use the undersigned's name and do all
things which are necessary or desirable for the ASSIGNEE to obtain for itself or
its successors, assigns and legal representatives the full benefit of this
agreement; A certificate in writing, signed by any director or the secretary of
the ASSIGNEE or by any person appointed in accordance with this clause, that any
instrument or act falls within the authority conferred by this agreement shall
be conclusive evidence that such is the case so far as any third party is
concerned; This power of attorney is irrevocable as long as the undersigned's
obligations under this agreement remain undischarged; Without prejudice to the
foregoing, the attorney may, in any way it thinks fit and in the name and on
behalf of the undersigned: (a) take any action that this agreement requires the
undersigned to take; (b) exercise any rights which this agreement gives to the
undersigned; and (c) appoint and remove one or more substitute attorneys with
full power as the undersigned's attorney on terms that the attorney thinks fit;
The undersigned must ratify and confirm everything that the attorney and any
substitute attorney does or arranges using the powers granted under this clause.

Executed by: 

TAMIR BIOTECHNOLOGY, INC.

 

Signature

 

 

Name

 

 

Position

 

 

 

 

- 2 -

--------------------------------------------------------------------------------


STATE OF: ______________________:

                                                                : ss.

COUNTY OF: ____________________:

Before me, a notary public in and for the State and County aforesaid, on this
_________ day of __________, 20__, personally appeared ___________________, who
being to me personally known, and who having first executed the foregoing
instrument in my presence and having been by me first duly sworn, did
acknowledge the foregoing instrument as his free deed and act, signed, sealed
and delivered by him for the purpose therein stated and intending to be legally
bound thereby and intending that said instrument be recorded.

  _____________________________________________
          Notary Public       My Commission Expires:

 

Executed by:  ORGENESIS INC.

Signature

 

 

Name

 

 

Position

 

 

 

 

STATE OF: ______________________:

                                                                : ss.

COUNTY OF: ____________________:

Before me, a notary public in and for the State and County aforesaid, on this
_________ day of __________, 20__, personally appeared ___________________, who
being to me personally known, and who having first executed the foregoing
instrument in my presence and having been by me first duly sworn, did
acknowledge the foregoing instrument as his free deed and act, signed, sealed
and delivered by him for the purpose therein stated and intending to be legally
bound thereby and intending that said instrument be recorded.

  _____________________________________________
          Notary Public       My Commission Expires:

 

- 3 -

--------------------------------------------------------------------------------

Exhibit A

Patents and Patent Applications 

(See attached)

 

--------------------------------------------------------------------------------

EXHIBIT C

Form of Registration Rights Agreement

This Registration Rights Agreement (this "Agreement") is made and entered into
as of [•], by and among Orgenesis Inc., a Nevada corporation (the "Company"),
and the investors signatory hereto (each a "Sellers" and collectively, the
"Sellers").

RECITAL

This Agreement is made pursuant to the Asset Purchase Agreement dated as of
April 7, 2020, by and between the Company and Tamir Biotechnology, Inc. (as the
same may be amended, the "Purchase Agreement").

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Sellers
hereby agree as follows:

SECTION 1.

DEFINITIONS

Capitalized terms used and not otherwise defined herein that are defined in the
Purchase Agreement shall have the meanings given such terms in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

"Advice" has the meaning set forth in Section 7(c).

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

"Agreement" has the meaning set forth in the preamble.

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Closing Date" has the meaning set forth in the Purchase Agreement.

"Commission" means the United States Securities and Exchange Commission, or any
successor entity or entities, including, if applicable, the staff of the
Commission.

"Common Stock" means the common stock, par value $0.0001 per share, of the
Company.

"Company" has the meaning set forth in the preamble.

--------------------------------------------------------------------------------

"Effective Date" means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

"Effectiveness Deadline" means, with respect to the Initial Registration
Statement or the New Registration Statement, the 120th calendar day following
the Closing Date (or, in the event the Commission reviews and has written
comments to the Initial Registration Statement or the New Registration
Statement, the 150th calendar day following the Closing Date); provided,
however, if the Effectiveness Deadline falls on a Saturday, Sunday or other day
that the Commission is closed for business, the Effectiveness Deadline shall be
extended to the next day on which the Commission is open for business.

"Effectiveness Period" has the meaning set forth in Section 2(b).

"Event" has the meaning set forth in Section 2(c).

"Event Date" has the meaning set forth in Section 2(c).

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Filing Deadline" means, with respect to the Initial Registration Statement, the
90th calendar day following the Closing Date; provided, however, that if the
Filing Deadline falls on a Saturday, Sunday or other day that the Commission is
closed for business, the Filing Deadline shall be extended to the next business
day on which the Commission is open for business.

"FINRA" has the meaning set forth in Section 3(j).

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities, but only if such holder is a Seller or any
assignee thereof in accordance with Section 7(k).

"Indemnified Party" has the meaning set forth in Section 6(c).

"Indemnifying Party" has the meaning set forth in Section 6(c).

"Initial Registration Statement" means the initial Registration Statement filed
pursuant to Section 2(a).

"Liquidated Damages" has the meaning set forth in Section 2(c).

"Losses" has the meaning set forth in Section 6(a).

"New Registration Statement" has the meaning set forth in Section 2(a).

"Permitted Transferee" means (a) any Affiliate of such Seller or a parent
holding company of such Seller, and (b) any other transferee with the prior
written consent of the Company, provided that (i) such Seller shall have, within
five (5) days prior to such transfer, furnished to the Company written notice of
the name and address of such permitted transferee, details of its status as a
permitted transferee and details of the Registrable Securities to be
transferred, and (ii) the permitted transferee, prior to or simultaneously with
such transfer, shall have agreed in writing to be subject to and bound by all
restrictions and obligations set forth in this Agreement as though it were a
Seller hereunder.

2

--------------------------------------------------------------------------------

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

"Registrable Securities" means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the Shares; provided that with respect to a
particular Holder, such Holder's Shares shall cease to be Registrable Securities
upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such security sold by the Holder shall cease to be a Registrable Security); or
(B) becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter of counsel for the Company to
such effect, addressed, delivered and acceptable to the transfer agent for the
Common Stock.

"Registration Statement" means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to each such Registration Statements, including
pre- and post-effective amendments thereto, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such Registration Statements.

"Remainder Registration Statements" has the meaning set forth in Section 2(a).

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

3

--------------------------------------------------------------------------------

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff; provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"Seller" or "Sellers" has the meaning set forth in the preamble.

"Shares" means the shares of Common Stock constituting the Purchaser Stock
Consideration.

"Staff" has the meaning set forth in Section 2(a).

"Trading Day" means any day on which the Common Stock is traded on the Trading
Market.

"Trading Market" means the Nasdaq Capital Market, or, if the Nasdaq Capital
Market is not the principal trading market for the Common Stock, the principal
securities exchange or securities market on which the Common Stock is then
traded.

"Transaction Documents" means the Seller Ancillary Agreements, the Purchaser
Ancillary Agreements, and each other document entered into in connection with
the Purchase Agreement by the parties thereto.

SECTION 2.

REGISTRATION

(a) On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all of the
Registrable Securities that are not then registered on an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 (the "Initial Registration Statement"). The Initial Registration
Statement shall be on Form S-3 (except that if the Company is then ineligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on such other form available to register for resale the
Registrable Securities as a secondary offering) subject to the provisions of
Section 2(e) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a "Plan of Distribution" section substantially in the form attached
hereto as Annex A (which may be modified to respond to comments, if any,
provided by the Commission).

4

--------------------------------------------------------------------------------

(i) Notwithstanding the registration obligations set forth in this Section 2, in
the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement or that any
Holder must be named as an underwriter in the Registration Statement, the
Company agrees to promptly (x) inform each of the Holders thereof and use its
reasonable best efforts to file amendments to the Initial Registration Statement
as required by the Commission and/or (y) withdraw the Initial Registration
Statement and file a new registration statement (a "New Registration
Statement"), in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on Form S-3 or such
other form available to register for resale the Registrable Securities as a
secondary offering.  Each Seller shall have the right to comment or have their
counsel comment on any written submission made to the staff of Commission (the
"Staff") with respect to any disclosure specifically relating to such Seller. No
such written submission shall be made to the Staff containing disclosure
specifically relating to such Seller to which such Seller's counsel reasonably
objects.

(ii) Notwithstanding any other provision of this Agreement and subject to the
payment of liquidated damages in Section 2(c), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities permitted to be registered on
a particular Registration Statement as a secondary offering without naming any
Holder as an underwriter (and notwithstanding that the Company used reasonable
best efforts to advocate with the Commission for the registration of all or a
greater number of Registrable Securities), unless otherwise directed in writing
by a Holder as to its Registrable Securities, the Registrable Securities to be
registered on such Registration Statement will be reduced (applied, in the case
that some Shares may be registered, to the Holders on a pro rata basis based on
the total number of unregistered Shares held by such Holders), subject to a
determination by the Commission that certain Holders must be reduced first based
on the number of Registrable Securities held by such Holders. Any reduction of
Registrable Securities pursuant to this Section 2(a)(ii) shall occur only after
all securities that are not Registrable Securities, if any, are first removed
from such Registration Statement. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement, as the case may
be, under clauses (x) or (y) above, the Company will use its reasonable best
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-3 or such other form available to
register for resale those Registrable Securities that were not registered for
resale on the Initial Registration Statement, as amended, or the New
Registration Statement (the "Remainder Registration Statements").  No Holder
shall be named as an "underwriter" in any Registration Statement without such
Holder's prior written consent.

(b) The Company shall use its reasonable best efforts to cause each Registration
Statement to be declared effective by the Commission as soon as practicable and,
with respect to the Initial Registration Statement or the New Registration
Statement, as applicable, no later than the Effectiveness Deadline (including,
with respect to the Initial Registration Statement or the New Registration
Statement, as applicable, filing with the Commission a request for acceleration
of effectiveness in accordance with Rule 461 promulgated under the Securities
Act within five (5) Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be "reviewed," or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and, subject to Section 2(e), shall use its reasonable best efforts to keep each
Registration Statement continuously effective under the Securities Act for so
long as the securities registered for resale thereunder retain their character
as "Registrable Securities" (the "Effectiveness Period"). The Company shall
promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement or any post-effective amendment
thereto on or before the first Trading Day after the date that the Company
telephonically confirms effectiveness with the Commission. The Company shall, by
9:30 a.m. New York time on the first Trading Day after the Effective Date, file
a final Prospectus with the Commission, as required by Rule 424(b).

5

--------------------------------------------------------------------------------

(c) If: (i) the Initial Registration Statement is not filed with the Commission
on or prior to the Filing Deadline, (ii) the Initial Registration Statement or
the New Registration Statement, as applicable, is not declared effective by the
Commission (or otherwise does not become effective) for any reason on or prior
to the Effectiveness Deadline or (iii) after its Effective Date and except for
the reasons as set forth in Section 3(j), (A) such Registration Statement ceases
for any reason (including, without limitation, by reason of a stop order or the
Company's failure to update the Registration Statement), to remain continuously
effective as to all Registrable Securities included in such Registration
Statement or (B) the Holders are not permitted to utilize the Prospectus therein
to resell such Registrable Securities for any reason (other than due to a change
in the "Plan of Distribution" or the inaccuracy of any information regarding the
Holders), in each case, for more than an aggregate of 30 consecutive days or 45
calendar days (which need not be consecutive days) during any 12-month period
(other than as a result of a breach of this Agreement by a Holder) (any such
failure or breach in clauses (i) through (iii) above being referred to as an
"Event," and, for purposes of clauses (i) or (ii), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such 30 consecutive
day period or 45 calendar day period, as applicable, is exceeded, being referred
to as an "Event Date"), then in addition to any other rights the Holders may
have hereunder or under applicable law: (x) within five (5) Business Days after
an Event Date, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid (in dollars calculated as of Closing) to such Holder pursuant to the
Purchase Agreement with respect to any Registrable Securities held by such
Holder on such Event Date; and (y) on each 30-day anniversary (or pro rata
portion thereof) following any Event Date (including, for the avoidance of
doubt, a failure in clause (i), in which case each 30-day anniversary shall be
measured commencing on the 31st day following such Event Date) until the earlier
of (1) the applicable Event is cured or (2) the Registrable Securities are
eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid (in dollars calculated as of Closing) to such Holder pursuant to the
Purchase Agreement with respect to any unregistered Registrable Securities then
held by such Holder. The amounts payable pursuant to the foregoing clauses (x)
and (y) are referred to collectively as "Liquidated Damages." The parties agree
that (1) notwithstanding anything to the contrary herein, no Liquidated Damages
shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 5.0% of the aggregate
purchase price paid (in dollars calculated as of Closing) to such Holder
pursuant to the Purchase Agreement and (2) in no event shall the Company be
liable in any 30-day period for Liquidated Damages under this Agreement in
excess of 1.0% of the aggregate purchase price paid (in dollars calculated as of
Closing) to the Holders pursuant to the Purchase Agreement. If the Company fails
to pay any Liquidated Damages pursuant to this Section 2(c) in full within 30
Business Days after the date payable, the Company will pay interest thereon at a
rate of 1.0% per month (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
Liquidated Damages are due until such amounts, plus all such interest thereon,
are paid in full. Unless otherwise specified in this Section 2(c), the
Liquidated Damages pursuant to the terms hereof shall apply on a daily pro-rata
basis for any portion of a month prior to the cure of an Event, except in the
case of the first Event Date.  Notwithstanding the foregoing, nothing shall
preclude any Holder from pursuing or obtaining any available remedies at law,
specific performance or other equitable relief with respect to this Section 2(c)
in accordance with applicable law.  The Company shall not be liable for
Liquidated Damages under this Agreement as to any Registrable Securities which
are not permitted by the Commission to be included in a Registration Statement
due solely to Rule 415 under the Securities Act from the time that it is
determined that such Registrable Securities are not permitted to be registered
until such time as the provisions of this Agreement as to the Remainder
Registration Statements required to be filed hereunder are triggered, in which
case the provisions of this Section 2(c) shall once again apply, if applicable.
In such case, the Liquidated Damages shall be calculated to only apply to the
percentage of Registrable Securities which are permitted in accordance with SEC
Guidance to be included in such Registration Statement. The Effectiveness
Deadline for a Registration Statement shall be extended without default or
Liquidated Damages hereunder in the event that the Company's failure to obtain
the effectiveness of the Registration Statement on a timely basis results from
the failure of a Holder to timely provide the Company with information requested
by the Company and necessary to complete the Registration Statement in
accordance with the requirements of the Securities Act (in which the
Effectiveness Deadline would be extended with respect to Registrable Securities
held by such Holder).

6

--------------------------------------------------------------------------------

(d) Each Holder agrees to furnish to the Company a completed selling stockholder
questionnaire. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the selling
stockholder questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date. Each Holder further agrees that
it shall not be entitled to be named as a selling security holder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed selling stockholder questionnaire and a response
to any reasonable requests for further information as described in the previous
sentence. If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its reasonable best efforts to take
such actions as are required to name such Holder as a selling security holder in
the Registration Statement or any pre-effective or post-effective amendment
thereto and to include (to the extent not theretofore included) in the
Registration Statement the Registrable Securities identified in such late
selling stockholder questionnaire or request for further information. Each
Holder acknowledges and agrees that the information in the selling stockholder
questionnaire or request for further information as described in this Section
2(d) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

7

--------------------------------------------------------------------------------

(e) In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on Form S-1 and (ii) undertake to register
the Registrable Securities on Form S-3 promptly after such form is available,
provided that the Company shall maintain the effectiveness of the Registration
Statement then in effect until such time as a Registration Statement on Form S-3
covering the Registrable Securities has been declared effective by the
Commission.

SECTION 3.

REGISTRATION PROCEDURES

In connection with the Company's registration obligations hereunder, the Company
shall:

(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than three (3) Trading Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K, and any similar or successor reports), (i) furnish to each Holder copies of
such Registration Statement, Prospectus or amendment or supplement thereto,
substantially in the form as proposed to be filed, which documents will be
subject to the review of such Holder (it being acknowledged and agreed that if a
Holder does not object to or comment on the aforementioned documents within such
five (5) Trading Day or three (3) Trading Day period, as the case may be, then
the Holder shall be deemed to have consented to and approved the use of such
documents) and (ii) use reasonable best efforts to cause its officers and
directors, counsel and independent registered public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of respective
counsel to each Holder, to conduct such review. Notwithstanding the foregoing,
the Company shall not be required to furnish to the Holders any prospectus
supplement being prepare and filed solely to name new or additional selling
securityholders unless such Holder is named in such prospectus supplement.  The
Company shall not file any Registration Statement or Prospectus or any amendment
or supplement thereto in a form to which a Holder reasonably objects in good
faith, provided that the Company is notified of such objection in writing within
the five (5) Trading Day or three (3) Trading Day period described above, as
applicable, and provided further, that no such delay in filing shall result in
any Liquidated Damages under Section 2(c).

(b) (i)  Subject to Section 3(i), prepare and file with the Commission such
amendments, including post-effective amendments, and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement, and, as so supplemented or amended, to be filed pursuant to Rule
424; (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to each Registration Statement or any amendment
thereto and, as promptly as reasonably possible notify the Holders of such
comments and provide the Holders true and complete copies of all correspondence
from and to the Commission relating to such Registration Statement that pertains
to the Holders as "Selling Stockholders" but the Company need not provide any
comments to the Holders that would result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statements and the disposition of all
Registrable Securities covered by each Registration Statement until such time as
all of such Registrable Securities cease to be Registrable Securities or shall
have been disposed of (subject to the terms of this Agreement) in accordance
with the intended methods of disposition by the Holders thereof as set forth in
such Registration Statement as so amended or in such Prospectus as so
supplemented; provided, however, that in the event the Company informs the
Holders in writing that it does not satisfy the conditions specified in Rule 172
and, as a result thereof, the Holders are required to deliver a Prospectus in
connection with any disposition of Registrable Securities, the Company shall
deliver to the Holders a copy of the Prospectus in electronic format and each
such Holder shall be responsible for the delivery of the Prospectus to the
Persons to whom such Holder sells any of the Registrable Securities, and each
Holder agrees to dispose of Registrable Securities in compliance with the "Plan
of Distribution" described in the Registration Statement and otherwise in
compliance with applicable federal and state securities laws. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act), the Company shall have incorporated
such report by reference into such Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report which created the requirement for the Company to
amend or supplement such Registration Statement was filed.

8

--------------------------------------------------------------------------------

(c) Notify the Holders (which notice shall, pursuant to clauses (iii) through
(vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
possible via facsimile or electronic mail (and, in the case of (i)(A) below, not
less than three (3) Trading Days prior to such filing) and confirm such notice
in writing no later than one Trading Day following the day: (i)(A) when a
Prospectus or any Prospectus supplement (but only to the extent notice is
required under Section 3(a) above) or post-effective amendment to any
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a "review" of any Registration Statement and
whenever the Commission comments in writing on any Registration Statement (in
which case the Company shall provide true and complete copies thereof and all
written responses thereto to each of the Holders that pertain to such Holder as
a Selling Stockholder or to the Plan of Distribution, but not information that
the Company believes would constitute material and non-public information); and
(C) with respect to each Registration Statement or any post-effective amendment
thereto, when the same has been declared effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as "Selling Stockholders" or the "Plan
of Distribution"; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included or
incorporated by reference in a Registration Statement ineligible for inclusion
or incorporation by reference therein or any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of, or in
anticipation of, any acquisition, financing activity, regulatory developments or
other material transaction involving the Company, or any other event or
condition of similar significance to the Company, for which allowing the
continued availability of a Registration Statement or Prospectus would be, in
the good faith determination of the Board of Directors, materially detrimental
to the Company; provided, that any and all of such information shall remain
confidential to each Holder until such information otherwise becomes public,
unless disclosure by a Holder is required by law; provided, further, that
notwithstanding each Holder's agreement to keep such information confidential,
each such Holder makes no acknowledgement that any such information is material,
non-public information.

9

--------------------------------------------------------------------------------

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

(e) Furnish to the Holders, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
reasonably requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission; provided, that the Company shall have no obligation to provide any
document pursuant to this clause that is available on the Commission's EDGAR
system.

(f) Promptly deliver to the Holders, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Person may reasonably request.  Subject
to Section 7(c) hereof, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

10

--------------------------------------------------------------------------------

(g) Prior to the resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holder in connection with the registration or qualification (or exemption from
such registration or qualification) of such Registrable Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions within the
United States as such Holder reasonably requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates or book-entry statements representing Registrable Securities to
be delivered to a transferee pursuant to the Registration Statements, which
certificates or book-entry statements shall be free of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (ii) through (vi) of
Section 3(c) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its reasonable best efforts to ensure that
the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(i) to
suspend the availability of a Registration Statement and Prospectus for a period
not to exceed 60 calendar days (which need not be consecutive days) in any
12-month period without incurring liability for Liquidated Damages otherwise
required pursuant to Section 2(c).

(j) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any Financial Industry
Regulatory Authority, Inc. ("FINRA") affiliations, (iii) any natural persons who
have the power to vote or dispose of the common stock and (iv) any other
information with respect to the Holder as may be requested by the Commission,
FINRA or any state securities commission. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of
Registrable Securities because any Holder fails to furnish such information
within three (3) Trading Days of the Company's request, any Liquidated Damages
that are accruing at such time as to such Holder only shall be tolled and any
Event that may otherwise occur solely because of such delay shall be suspended
as to such Holder only, until such information is delivered to the Company;
provided, however, if the failure of the Holder to furnish the required
information results the occurrence of an Event under Section 2(c), any
Liquidated Damages that are accruing at such time shall be tolled and any such
Event that occurs as a result thereof shall be suspended until such time as the
Holder furnishes such information.

11

--------------------------------------------------------------------------------

(k) The Company shall cooperate with any registered broker through which a
Holder proposes to resell its Registrable Securities in effecting a filing with
FINRA pursuant to FINRA Rule 5110 as reasonably requested by any such Holder,
and the Company shall pay the filing fee required for the first such filing
within five (5) Business Days of the request therefor.

(l) Cause all such Registrable Securities to be listed on the Trading Market on
which similar securities issued by the Company are then listed.

SECTION 4.

HOLDER'S OBLIGATIONS

 The Holders agree, by acquisition of the Registrable Securities, that the
Holders shall not be entitled to sell any of such Registrable Securities
pursuant to a Registration Statement or to receive a Prospectus relating
thereto, unless such Holders have furnished the Company with all material
information required to be set forth in a selling stockholder questionnaire
provided in connection with the matters described hereunder.

SECTION 5.

REGISTRATION EXPENSES

 All fees and expenses incident to the Company's performance of or compliance
with its obligations under this Agreement shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the principal trading market on which the Common Stock is then listed
for trading, (B) with respect to compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company pursuant to Section
3(k) hereof, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.  The Holders shall bear the cost of
all underwriting discounts and selling commissions associated with any sale of
Registrable Securities and shall pay all of its own costs and expenses,
including, without limitation, all fees and disbursements to counsel (and any
other advisors) of the Holders and any stock transfer taxes.  In no event shall
the Company be responsible for any broker or similar commissions of any Holder.

12

--------------------------------------------------------------------------------

SECTION 6.

INDEMNIFICATION

(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each Holder, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, partners, members,
managers, stockholders, Affiliates and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, amounts paid in settlement in
accordance with Section 6(c) hereof, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys'
fees) and expenses (collectively, "Losses"), as incurred, arising out of or
relating to (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto (it being understood that
the Holders have approved Annex A hereto for this purpose), or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities pursuant to the Registration
Statement, except to the extent, but only to the extent, that (1) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein or (2) in the case of an
occurrence of an event of the type specified in Section 3(c)(ii)-(vi), related
to the use by such Holder of an outdated or defective Prospectus after the
Company has validly notified such Holder in writing (in accordance with Section
7(c) below) that the Prospectus is outdated or defective and prior to the
receipt by such Holder of an Advice (as defined below) or an amended or
supplemented Prospectus, but only if and to the extent that following the
receipt of the Advice or the amended or supplemented Prospectus the misstatement
or omission giving rise to such Loss would have been corrected.  The Company
shall notify the Holders promptly of the institution, threat or assertion of any
Proceeding of which the Company is aware arising from or in connection with the
transactions contemplated by this Agreement. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 6(c)) and shall survive the transfer of
the Registrable Securities by the Holders.

13

--------------------------------------------------------------------------------

(b) Indemnification by Holder.  Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents,
partners, members, stockholders or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent that, (1) such untrue statements or omissions are based solely
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein and such untrue statement or alleged
untrue statement or omission or alleged omission had not been corrected in such
Prospectus or in any amendment or supplement thereto prior to, or concurrently
with, the sale of Registrable Securities to the person asserting the applicable
claim or (2) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(vi), to the extent, but only to the extent, related to the use
by such Holder of an outdated or defective Prospectus after the Company has
validly notified such Holder in writing (in accordance with Section 7(c) below)
that the Prospectus is outdated or defective and prior to the receipt by such
Holder of an Advice or an amended or supplemented Prospectus, but only if and to
the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder (together with any liability under Section 6(d)) be greater in amount
than the dollar amount of the net proceeds received by such Holder upon the sale
of the Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding or the Indemnifying Party does not,
upon assuming the defense of such Proceeding, conduct the defense of such claim
actively and diligently; (3) the named parties to any such Proceeding (including
any impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party; (4) the claim is based upon
any Proceeding, indictment, allegation or investigation of a criminal nature; or
(5) the claim seeks an injunction or non-monetary or equitable relief against
the Indemnified Party, other than any such claim that is incidental to the
primary claim or claims and not material (in the case of clauses (2)-(5), if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties
pursuant to this Section 6(c) except in the case of clause (3) above.  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding and such
settlement does not require any Indemnified Party to perform any covenant or
refrain from engaging in any activity or include any non-monetary limitation on
the actions of any Indemnified Party or any of its affiliates or any admission
of fault, violation, culpability, malfeasance or nonfeasance by, or on behalf
of, or liability on behalf of, any such Indemnified Party.

14

--------------------------------------------------------------------------------

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 6) shall be paid to the Indemnified Party, as
incurred, within ten (10) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent there is a final,
non-appealable judicial determination that such Indemnified Party is not
entitled to indemnification hereunder).

(d) Contribution.  If a claim for indemnification under Section 6(a) or Section
6(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise) or insufficient to hold an Indemnified Party harmless for any Losses,
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys' or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 6 was available to such party in
accordance with its terms.

15

--------------------------------------------------------------------------------

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

The indemnity and contribution agreements contained in this Section 6 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

SECTION 7.

MISCELLANEOUS

(a) Piggy-Back Registrations.  If at any time during the Effectiveness Period,
except as contemplated by Section 2(a) hereof, there is not an effective
Registration Statement covering all of the Registrable Securities and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans, and even if
there is such an effective Registration Statement covering all of the
Registrable Securities, in the event that such offering for its own account or
the account of others is to be underwritten, then the Company shall deliver to
each Holder a written notice of such determination and, if within 15 days after
the date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of any Registrable Securities such Holder requests to be registered. The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 7(a) prior to the effectiveness of such registration
whether or not the Holders have elected to include securities in such
registration.

16

--------------------------------------------------------------------------------

(b) Rule 144 Compliance.  With a view to making available to the Holders the
benefits of Rule 144 under the Securities Act and any other rule or regulation
of the Commission that may at any time permit a Holder to sell securities of the
Company to the public without registration, the Company shall:

(i) use commercially reasonable efforts to make and keep public information
available, as those terms are understood and defined in Rule 144 under the
Securities Act;

(ii) use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and

(iii) furnish to any Holder, promptly upon request, a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act and of the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company with the Commission as such Holder may reasonably
request in connection with the sale of Registrable Securities without
registration (in each case to the extent not readily publicly available).

(c) Discontinued Disposition.  The Holders agree by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(ii)-(vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder's receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the "Advice") by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed as promptly as is practicable. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(d) Compliance.  Subject to the Company's compliance with its obligations set
forth in Section 3(b), the Holders covenant and agree that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement.

(e) Furnishing of Information.  The Holders shall furnish in writing to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it,
as shall be reasonably requested by the Company to effect the registration of
such Registrable Securities and shall execute such documents in connection with
such registration as the Company may reasonably request.

17

--------------------------------------------------------------------------------

(f) Termination of Rights.  For the avoidance of doubt, it is expressly agreed
and understood that (i) in the event that there are no Registrable Securities
outstanding as of a Filing Deadline, then the Company shall have no obligation
to file, cause to be declared effective or to keep effective any Registration
Statement hereunder (including any Registration Statement previously filed
pursuant to this Agreement) and (ii) all rights granted to the Holders hereunder
(including the rights set forth in Sections 7(a) and 7(b)), shall terminate in
their entirety effective on the first date on which there shall cease to be any
Registrable Securities outstanding.

(g)  Waivers and Amendments.  No provision of this Agreement may be waived,
amended, modified or supplemented except in a written instrument signed by the
Company and the Holders or Holders (as applicable) of no less than a majority of
the then outstanding Registrable Securities or, if such amendment, modification
or supplement shall affect a Holder in a manner disproportionate from other
Holders then the signature of such Holder shall be required, provided that any
party may give a waiver as to itself.  The Company shall provide prior written
notice to the Holders of any proposed waiver, amendment, modification or
supplement.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.

(h) Governing Law; Submission to Jurisdiction.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the County of New York, in the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the County of New York, in the State of New York, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

18

--------------------------------------------------------------------------------

(i) Remedies.  In the event of a breach by the Company or by the Holders of any
of their obligations under this Agreement, such Holder or the Company, as the
case may be, in addition to being entitled to exercise all rights granted by law
and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and the
Holders agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, it shall waive the defense that a remedy
at law would be adequate.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(j) Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent by confirmed facsimile or electronic mail, or
mailed by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, and shall be deemed given when so
sent in the case of facsimile or electronic mail transmission, or when so
received in the case of mail or courier, and addressed as follows:

if to the Company, to:

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Neil Reithinger, CFO

Facsimile: (480) 659-6407

with a copy (which shall not constitute notice) to:

Pearl Cohen Zedek Latzer Barat, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646)878-0801

and

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attention: Christopher Giordano, Esq.

and 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C

19

--------------------------------------------------------------------------------

666 Third Avenue

New York, New York 10017

Attention: Jeffrey Schultz, Esq.

Facsimile: (212) 983-3115

if to a Seller: To the address set forth under such Seller's name on the
signature pages hereto

if to any other Person who is

then the registered Holder: To the address of such Holder as it appears in the
stock transfer books of the Company, or to such other person, at such other
place or in such manner as one party shall designate to other party in writing.

(k) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights or obligations
hereunder without the prior written consent of the Holder or Holders (as
applicable) of a majority of the then outstanding Registrable Securities (other
than by merger or consolidation or to an entity which acquires the Company
including by way of acquiring all or substantially all of the Company's assets).
The rights of the Holders hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, may be assigned by
the Holders to a Permitted Transferee of such Holder, but only if (i) such
Holder agrees in writing with such Permitted Transferee to assign such rights
and related obligations under this Agreement, and for such Permitted Transferee
to assume such obligations, and a copy of such agreement is furnished to the
Company, (ii) the Company is furnished with written notice of the name and
address of such Permitted Transferee and the securities with respect to which
such registration rights are being transferred or assigned, (iii) such Permitted
Transferee agrees in writing with the Company to be bound by all of the
provisions contained herein, and (iv) such Permitted Transferee is an
"accredited investor," as that term is defined in Rule 501 of Regulation D.

(l) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(m) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

20

--------------------------------------------------------------------------------

(n) Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement.

[signature page follows]

21

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

COMPANY:

ORGENESIS INC.

By:  _______________________________

Name: 

Title: 

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

SELLERS:

[●]

By:  _______________________________

Name: 

Title: 

Address:

REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

ANNEX A

PLAN OF DISTRIBUTION

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions.  These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices.  The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein:

• ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

• block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

• through brokers, dealers or underwriters that may act solely as agents;

• purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

• an exchange distribution in accordance with the rules of the applicable
exchange;

• privately negotiated transactions;

• through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

• broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

• one or more underwritten offerings on a firm commitment or best efforts basis;

• a combination of any such methods of disposition; and

• any other method permitted pursuant to applicable law.

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

A-1

--------------------------------------------------------------------------------

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction.  In addition, upon being notified in
writing by the selling stockholder that a donee or pledge intends to sell more
than 500 shares of common stock, we will file a supplement to this prospectus if
then required in accordance with applicable securities law.

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 In connection with the sale of the shares of common stock or interests in
shares of common stock, the selling stockholders may enter into hedging
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions,
which may in turn engage in short sales of the common stock in the course of
hedging the positions they assume.  The selling stockholders may also sell
shares of common stock short after the effective date of the registration
statement of which this prospectus is a part and deliver these securities to
close out their short positions, or loan or pledge the common stock to
broker-dealers that in turn may sell these securities.  The selling stockholders
may also enter into option or other transactions after the effective date of the
registration statement of which this prospectus is a part with broker-dealers or
other financial institutions or the creation of one or more derivative
securities which require the delivery to such broker-dealer or other financial
institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  We have advised the selling stockholders
that they are required to comply with Regulation M promulgated under the
Securities Exchange Act of 1934, as amended, during such time as it may be
engaged in a distribution of the shares.  The foregoing may affect the
marketability of the common stock.

A-2

--------------------------------------------------------------------------------

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  The selling stockholders reserve the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents.  We will not receive any of the proceeds from this offering.

We are required to pay all fees and expenses incident to the registration of the
shares.  We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or pursuant to
Rule 144 of the Securities Act, (b) the date on which the shares of common stock
covered by this prospectus may be sold by non-affiliates without any volume or
manner of sale restrictions or current public information requirement pursuant
to Rule 144 of the Securities Act, and (c) two years from the date of the
purchase agreement.

A selling stockholder that is venture capital fund, institutional investor or
pooled investment vehicle may elect to make an in-kind distribution of shares of
Common Stock, on a pro rata basis or otherwise, to its members, general or
limited partners or shareholders pursuant to the registration statement of which
this prospectus is a part by delivering a prospectus. To the extent that such
members, partners, or shareholders are not affiliates of ours, such members,
partners or shareholders would thereby receive freely tradable shares of Common
Stock covered by this registration statement pursuant to such distribution.




A-3

--------------------------------------------------------------------------------

EXHIBIT D

Form of Trademark Assignment Agreement

WHEREAS, we the undersigned, Tamir Biotechnology, Inc., a Delaware corporation,
located at c/o OldenderFeldman LLP, 422 Morris Avenue, Summit, New Jersey 07901
(hereinafter, the "ASSIGNOR"), has acquired, owns, adopted and uses or has a
bona fide intent to use in the ordinary course of trade in interstate commerce
certain trademarks, trademark registrations and trademark applications; and

WHEREAS, Orgenesis Inc., a Nevada corporation, located at 20271 Goldenrod Lane,
Germantown, Maryland 20876, its successors, assigns and legal representatives
(hereinafter, the "ASSIGNEE"), is desirous of acquiring the trademarks and
trademark applications;

NOW, THEREFORE, for One Dollar ($1.00), and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
ASSIGNOR agrees to assign, sell and transfer, and hereby assigns, sells and
transfers unto ASSIGNEE the entire right, title and interest in and to all of
ASSIGNOR'S trademarks and trademark applications, including all service marks,
trade names, logos, designs, trade dress, slogans, business names, corporate
names, and all other indicia of origin, all applications, registrations, and
renewals in connection therewith, and all goodwill associated with any of the
foregoing (collectively, the "Trademarks"), and including the ASSIGNOR's right
in and to all revenue, income, royalties, damages and payments now or hereafter
due or payable with respect to the Trademarks which may be granted, and in and
to all causes of action (either in law or in equity), and the right to sue,
counterclaim, and recover for past, present and future infringement of the
rights assigned or to be assigned under this Assignment.

The Trademarks to be held and enjoyed by ASSIGNEE, for its own use and behoof
and for its successors and assigns, as fully and entirely as the same would have
been held by ASSIGNOR had this assignment and sale not been made.

IRREVOCABLY APPOINT the ASSIGNEE to be the undersigned's attorney in his name
and on his behalf to execute documents, use the undersigned's name and do all
things which are necessary or desirable for the ASSIGNEE to obtain for itself or
its successors, assigns and legal representatives the full benefit of this
agreement; A certificate in writing, signed by any director or the secretary of
the ASSIGNEE or by any person appointed in accordance with this clause, that any
instrument or act falls within the authority conferred by this agreement shall
be conclusive evidence that such is the case so far as any third party is
concerned; This power of attorney is irrevocable as long as the undersigned's
obligations under this agreement remain undischarged; Without prejudice to the
foregoing, the attorney may, in any way it thinks fit and in the name and on
behalf of the undersigned: (a) take any action that this agreement requires the
undersigned to take; (b) exercise any rights which this agreement gives to the
undersigned; and (c) appoint and remove one or more substitute attorneys with
full power as the undersigned's attorney on terms that the attorney thinks fit;
The undersigned must ratify and confirm everything that the attorney and any
substitute attorney does or arranges using the powers granted under this clause

--------------------------------------------------------------------------------


Executed by: 

TAMIR BIOTECHNOLOGY, INC.

 

Signature

 

 

Name

 

 

Position

 

Executed by: 

TAMIR BIOTECHNOLOGY, INC.

 

Signature

 

STATE OF: ______________________:

                                                                : ss.

COUNTY OF: ____________________:

Before me, a notary public in and for the State and County aforesaid, on this
_________ day of __________, 20__, personally appeared ___________________, who
being to me personally known, and who having first executed the foregoing
instrument in my presence and having been by me first duly sworn, did
acknowledge the foregoing instrument as his free deed and act, signed, sealed
and delivered by him for the purpose therein stated and intending to be legally
bound thereby and intending that said instrument be recorded.

  _________________________________________________ Notary Public              
My Commission Expires:

 

--------------------------------------------------------------------------------


Executed by:  ORGENESIS INC.

Signature

 

 

Name

 

 

Position

 

 

 

 

STATE OF: ______________________:

                                                                : ss.

COUNTY OF: ____________________:

Before me, a notary public in and for the State and County aforesaid, on this
_________ day of __________, 20__, personally appeared ___________________, who
being to me personally known, and who having first executed the foregoing
instrument in my presence and having been by me first duly sworn, did
acknowledge the foregoing instrument as his free deed and act, signed, sealed
and delivered by him for the purpose therein stated and intending to be legally
bound thereby and intending that said instrument be recorded.

  _________________________________________________ Notary Public              
My Commission Expires:

 




--------------------------------------------------------------------------------

EXHIBIT E

Form of Joinder Agreement

 This Joinder Agreement (this "Agreement") is made as of April 12, 2020, by and
among Tamir Biotechnology, Inc., a Delaware corporation ("Seller"), Orgenesis
Inc., a Nevada corporation ("Purchaser"), and the undersigned ("Holder"), solely
in its, his or her capacity as a holder of Seller Capital Stock, Seller Warrants
and/or Seller Options (in each case as defined in the Purchase Agreement (as
defined below)), as applicable, as set forth on the signature page hereto. 
Capitalized terms used in this Agreement and not otherwise defined herein shall
have the same meanings ascribed to such terms in the Purchase Agreement.

RECITALS

 WHEREAS, Seller and Purchaser have entered into an Asset Purchase Agreement
dated as of April 7, 2020 (as it may be amended, the "Purchase Agreement"),
pursuant to which Purchaser will acquire substantially all of the assets of
Seller (the "Asset Purchase"), subject to the terms and conditions set forth
therein;   

WHEREAS, upon the closing of the Asset Purchase (the "Closing," and the date of
such Closing, the "Closing Date"), Seller shall sell, transfer, convey, and
assign, or cause to be sold, transferred, conveyed and assigned, to Purchaser,
the Purchased Assets in exchange for the consideration of cash and a certain
number of shares of Purchaser Common Stock (the "Purchaser Stock Consideration,"
and the total number of shares of Purchaser Common Stock to be issued in
connection with the Asset Purchase, the "Purchaser Shares"), subject to the
conditions and in accordance with the terms of the Purchase Agreement;

WHEREAS, following the Closing, in accordance with the Purchase Agreement and
pursuant to the Plan of Liquidation, Seller shall distribute the Purchaser Stock
Consideration to certain of its securityholders, including Holder; and

WHEREAS, the undersigned acknowledges and agrees that Purchaser is relying on
the truth and accuracy of the representations and warranties made by Holder in
this Agreement.

AGREEMENT

 NOW, THEREFORE, in order to induce Purchaser to consummate the Transactions,
Holder is willing to enter into this Agreement.

1. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF HOLDER. Holder hereby
represents and warrants to Purchaser as of the date hereof and as of the
Commencement Date (as defined in Section 2.5) as follows:

1.1 Ownership of Securities.  Holder is the record owner of that number of
shares of the Seller Capital Stock set forth on the signature page hereto (all
such shares owned of record by Holder on such date, collectively, the "Shares").
Except for such Equity Interests (as defined below) designated as being owned by
such Holder underneath such Holder's name on the signature page to this
Agreement, such Shares, along with the Seller Warrants and Seller Options set
forth on the signature page hereto, constitute all of the ownership or equity
interests in Seller, whether vested or unvested, and whether actual or promised
(the Shares, Seller Warrants and Seller Options, together with any such
interest, the "Equity Interests"), owned, beneficially or of record, by such
Holder, and such Holder does not own, beneficially or of record, any other
Seller Capital Stock, or other Equity Interests and has no options, warrants,
convertible securities (other than the Convertible Notes) or other rights to
acquire any Seller Capital Stock or other Equity Interest.EAST\173293471.6
EAST\173293471.6 No person who is not a signatory to this Agreement (or such
signatory's spouse for purposes of applicable community property laws) has a
beneficial interest in or a right to acquire or vote any of the Equity Interests
(other than, if Holder is a partnership or a limited liability company, the
rights and interests of Persons that own partnership interests or limited
liability company membership interests or units in Holder under the partnership
agreement or operating agreement governing Holder and applicable partnership or
limited liability company law).  At the Termination Time (as defined in Section
8.12 below), the Equity Interests will not be subject to any Encumbrances (other
than Encumbrances created pursuant to this Agreement).  Holder's principal
residence or place of business is set forth on the signature page hereto.

--------------------------------------------------------------------------------

1.2 Seller Warrants.  Holder is the sole holder of the Seller Warrants, if any,
designated as being owned by such Holder underneath such Holder's name on the
signature page to this Agreement.  Neither the Seller Warrant nor the shares of
Seller Capital Stock issuable upon exercise of the Seller Warrant owned by such
Holder are subject to any Encumbrances or to any rights of first refusal of any
kind, and such Holder has not granted any rights to purchase such Seller Warrant
or any shares of Seller Capital Stock issuable upon exercise of the Seller
Warrant to any other Person.  Such Holder has the sole right to consent to the
cancellation, termination and extinguishment of the Seller Warrant. Such Seller
Warrants constitute the only Seller Warrants owned, beneficially or of record,
by such Holder, and, except as designated as being owned by such Holder
underneath such Holder's name on the signature page to this Agreement, such
Holder has no other options, warrants or other rights to acquire Seller Capital
Stock or other Equity Interests.

1.3 Power, Capacity and Authority. Holder has all requisite power, capacity and
authority to enter into this Agreement and to perform its obligations under this
Agreement and consummate the Transactions. The execution and delivery of this
Agreement by Holder and the consummation by Holder of the Transactions have been
duly authorized by all necessary action, if any, on the part of Holder (or its
board of directors or similar governing body, as applicable), and no other
actions or proceedings on the part of Holder are necessary to authorize the
execution and delivery by Holder of this Agreement and the consummation by
Holder of the Transactions. This Agreement constitutes Holder's valid and
legally binding obligation, enforceable against Holder in accordance with its
terms, except as may be limited by (i) applicable bankruptcy and other similar
Legal Requirements affecting the rights of creditors generally and (ii) rules of
law governing specific performance, injunctive relief and other equitable
remedies.

1.4 Brokers.  Holder is not obligated for the payment of any fees or expenses of
any investment banker, broker, finder or similar party in connection with the
origin, negotiation or execution of the Purchase Agreement, the Asset Purchase,
or any the Transactions.

1.5 Accredited Investor. Holder is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the United States Securities Act of
1933, as amended.

1.6 Entirely for own Account.  By Holder's execution of this Agreement, Holder 
hereby acknowledges that the Purchaser Common Stock to be acquired by him, her
or it will be acquired for investment for Holder's own account, not as a nominee
or agent, and not with a view to distribute any part thereof, and that such
party has no present intention of selling, transferring, granting any
participation in, or otherwise distributing the same, except as may be permitted
by applicable securities laws.  By executing this Agreement, Holder further
represents that it does not presently have any contract, undertaking, agreement
or arrangement with any Person to sell, transfer or grant participations to such
Person or to any third Person with respect to the Purchaser Common Stock other
than as may be permitted by applicable securities laws.

2

--------------------------------------------------------------------------------

1.7 Disclosure of Information.  Holder has had an opportunity to discuss
Purchaser's (including Purchaser's subsidiaries') business, management and
financial affairs with Purchaser's (and such subsidiaries') management and has
had an opportunity to review Purchaser's facilities.  Holder understands that
such discussions, as well as any business plan and any other written information
delivered or made available by or on behalf of Purchaser to Seller, were
intended to describe the aspects of Purchaser's business which it believes to be
material. 

2. COVENANTS.  Each Holder hereby covenants to Purchaser as follows:

2.1 Restrictions on Shares.  Holder shall not, without the written consent of
Purchaser, directly or indirectly, transfer (except as may be specifically
required by court order or by operation of law), offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant for the sale of, or
otherwise dispose of or transfer any of the Shares, or make any offer or enter
into any agreement or binding arrangement or commitment providing for any of the
foregoing, at any time prior to the Termination Time; provided, that Holder may,
prior to the Termination Time, (i) if Holder is a partnership, limited liability
company or corporation, distribute Shares to its partners, members and equity
holders (as applicable) or transfer the Shares to its affiliates or (ii) if
Holder is an individual, transfer the Shares to any member of Holder's immediate
family or to a trust for the benefit of Holder or any member of Holder's
immediate family for estate planning purposes or in the event of death of
Holder; provided, further, that any transfer referred to in the foregoing
clauses (i) or (ii) shall be permitted only if, as a precondition to such
transfer, the transferee agrees in writing to be bound by the terms and
conditions of this Agreement.  After the date of this Agreement and prior to the
Termination Time, Holder shall not, directly or indirectly, grant any proxies or
powers of attorney with respect to any of the Shares other than the Irrevocable
Proxy (as defined in Section 6), deposit any of the Shares into a voting trust,
or enter into a voting agreement or similar arrangement or commitment with
respect to any of the Shares.  Any shares of Seller Capital Stock that Holder
purchases or with respect to which Holder otherwise acquires beneficial
ownership after the date of this Agreement and prior to the Termination Time,
including by reason of any stock split, stock dividend, reverse stock split,
reclassification, recapitalization or other similar transaction, shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares and shall be deemed to be Shares for the purposes
hereof.

2.2 Compliance. Holder shall not knowingly take any action that would (a) make
any representation or warranty contained herein untrue or incorrect or (b) would
reasonably be expected to have the effect of impairing the ability of Holder to
perform its, his or her obligations under this Agreement or preventing or
materially delaying the consummation of any of the transactions contemplated by
the Purchase Agreement, this Agreement or the Seller Stockholder Written Consent
(as defined herein).

2.3 Agreement to Vote Shares.  At any time on or after the date hereof, and
prior to the Termination Time, at every meeting of the stockholders of Seller,
and at every adjournment thereof, and on every action or approval by written
resolution or consent of the stockholders of Seller, in each case, with respect
to any of (i) the adoption of the Purchase Agreement, (ii) the approval of the
Asset Purchase, the Purchase Agreement, any Seller Ancillary Agreement or the
Plan of Liquidation or (iii) the Transactions, Holder shall vote the Shares in
respect of which Holder is entitled to vote at any such meeting or in connection
with any such written consent in favor of the adoption of the Purchase Agreement
and the approval of the Asset Purchase, the Purchase Agreement, each Seller
Ancillary Agreement, the Plan of Liquidation and the Transactions; provided,
however, that nothing in this Agreement shall preclude Holder from exercising
full power and authority to vote the Shares in Holder's discretion for or
against any proposal submitted to a vote of the stockholders of Seller to
approve any payment which would, in the absence of such approval, constitute a
parachute payment under Section 280G of the Code. 

3

--------------------------------------------------------------------------------

2.4 Irrevocable Consent. If Holder has not previously done so, concurrently with
the execution and delivery of this Agreement, Holder shall deliver to Purchaser
a duly executed written consent in the form attached hereto as Exhibit A (the
"Seller Stockholder Written Consent").  Holder hereby agrees not to modify,
revoke or rescind the Seller Stockholder Written Consent or any resolution
contained therein and further agrees not to adopt any resolutions modifying,
rescinding or revoking the Seller Stockholder Written Consent or any resolution
contained therein or otherwise precluding approval of the Asset Purchase, the
Purchase Agreement, any Seller Ancillary Agreements or the adoption of the
Purchase Agreement, unless and until the Purchase Agreement is terminated
pursuant to Article VII thereof.  Holder agrees that it will not bring,
commence, institute, maintain, prosecute, participate in or voluntarily aid any
action, claim, suit or cause of action, in law or in equity, in any court or
before any Governmental Entity, which (a) challenges the validity of or seeks to
enjoin the operation of any provision of the Seller Stockholder Written Consent
or this Agreement or the execution and delivery of the Purchase Agreement and
the Seller Ancillary Agreements or the consummation of the Asset Purchase and
the Transactions or (b) that the execution and delivery of the Seller
Stockholder Written Consent or this Agreement by Holder, as applicable, either
alone or together with the other Seller Stockholder Written Consents or voting
or stockholder agreements and proxies to be delivered in connection with the
execution of the Purchase Agreement, breaches any fiduciary duty, whether of the
board of directors of Seller or any member thereof, of any officer of Seller or
of any holder of Seller Capital Stock or other Seller securities.

2.5 Standstill. The standstill period (the "Standstill Period") shall begin on
the date that Holder receives its respective shares of Purchaser Stock
Consideration pursuant to the Plan of Liquidation (the "Commencement Date") and
extends through the later of (i) eighteen (18) months from the Commencement Date
and (ii) the date of Purchaser's annual meeting held in the calendar year
following the year of receipt of such shares of Purchaser Stock Consideration. 
Holder, on behalf of his, her or itself and his, her or its Affiliates (as
defined in Section 2.9(a)) agrees that during the Standstill Period, neither it
nor any of its Affiliates (as hereinafter defined) will, and it will cause each
of its Affiliates not to, directly or indirectly, in any manner, alone or in
concert with others:

(a) solicit, or encourage or in any way engage in any solicitation of, any
proxies or consents or otherwise become a "participant" in a "solicitation" (as
such terms are defined in Regulation 14A under the Securities Exchange Act of
1934, as amended (together with the rules and regulations promulgated
thereunder, the "Exchange Act")), directly or indirectly, of proxies or consents
(including, without limitation, any solicitation of consents that seeks to call
a special meeting of stockholders or by encouraging or participating in any
"withhold" or similar campaign), in each case, with respect to any securities of
Purchaser or any securities convertible or exchangeable into or exercisable for
any Purchaser Common Stock or any other securities of Purchaser (collectively,
the "Purchaser Securities") in opposition to the recommendation or proposal of
the board of directors of Purchaser (the "Purchaser Board"), or recommend or
request or induce or attempt to induce any other person to take any such
actions, or seek to advise, encourage or influence any other person with respect
to the voting of the Purchaser Securities (including any withholding from
voting) or grant a proxy with respect to voting of any Purchaser Securities or
other voting securities to any person other than to the Purchaser Board or
persons appointed as proxies by the Purchaser Board;

(b) advise, knowingly encourage, or instruct any person with respect to any of
the matters covered by this Section 2 at any annual or special meeting of
stockholders;

(c) agree or propose to deposit any of the Purchaser Securities in any voting
trust or similar arrangement, or subject any of the Purchaser Securities to any
arrangement or agreement with respect to the voting thereof (including but not
limited to a voting agreement or pooling arrangement), other than any such
voting trust, arrangement or agreement solely among Holder and his, her or its
Affiliates which is otherwise constructed in accordance with this Agreement;

4

--------------------------------------------------------------------------------

(d) seek or knowingly encourage any person to submit nominations in furtherance
of a "contested solicitation" or take other applicable action for the election
or removal of directors with respect to Purchaser;

(e) (i) nominate or recommend for nomination any person for election at an
annual or special meeting of stockholders of Purchaser, (ii) submit any proposal
for consideration at, or bring any other business before any annual or special
meeting of stockholders of Purchaser, or (iii) initiate, knowingly encourage or
participate in any "withhold" or similar campaign with respect to any annual or
special meeting of stockholders of Purchaser;

(f) form, join in or in any way participate in any "partnership, limited
partnership, syndicate or other group," including, without limitation, a "group"
each as defined under Section 13(d) of the Exchange Act with any person who is
not a member of Holder (any such person, a "Third Party"), with respect to any
Purchaser Securities or take any other action that would divest Holder of the
ability to vote or cause to be voted any Purchaser Securities (or therein
interest) owned as of the date of this Agreement and as of the Commencement Date
or subsequently acquired in accordance with this Agreement;

(g) (i) call or seek to call or request the call of any meeting of stockholders,
including by written consent, (ii) seek, alone or in concert with others,
representation on, or nominate any candidate to, the Purchaser Board, (iii) seek
the removal of any member of the Purchaser Board, (iv) solicit consents from
stockholders or otherwise act or seek to act by written consent, or (v) make a
request for a list of Purchaser's stockholders or for any books and records of
Purchaser;

(h) purchase or cause to be purchased or otherwise acquire or enter into any
option or contract to purchase, any (i) beneficial ownership of any of the
Purchaser Securities (other than securities issued pursuant to a stock split,
stock dividend or similar corporate action), if immediately after the taking of
such action, Holder, together with his, her or its Affiliates would, in the
aggregate, beneficially own more than five percent (5%) of the then-outstanding
shares of Purchaser Common Stock, or (ii) interests in any of Purchaser's
indebtedness, in each case, unless 3 Business Days prior to such purchase,
acquisition, or entrance into an option or contract,  Holder provides written
notice to Purchaser (any such Holder, a "Reporting Holder");

(i) make or publicly advance any request or proposal that Purchaser or Board
amend, modify or waive any provision of this Agreement, or take any action
challenging the validity or enforceability of any provisions of this Section 2.2
(provided, that Holder may make confidential requests to the Purchaser Board to
amend, modify or waive any provision of this Agreement, which the Purchaser
Board may accept or reject in its sole discretion, so long as any such request
is not publicly disclosed by Holder and is made by Holder in a manner that does
not require the public disclosure thereof by Purchaser, Holder or any other
person);

(j) acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including beneficial ownership) of any of the assets or
business of Purchaser or any rights or options to acquire any such assets or
business from any person, in each case other than the Purchaser Securities;

(k) seek, propose or make any statement with respect to, or solicit, negotiate
with, or provide any information to any person with respect to, a merger,
consolidation, acquisition of control or other business combination, tender or
exchange offer, purchase, sale or transfer of assets or securities, dissolution,
liquidation, reorganization, change in structure or composition of the Purchaser
Board, change in the executive officers of Purchaser, change in capital
structure, recapitalization, dividend, share repurchase or similar transaction
involving Purchaser, its subsidiaries or its business, whether or not any such
transaction involves a change of control of Purchaser;

5

--------------------------------------------------------------------------------

(l) disclose publicly, or privately in a manner that could reasonably be
expected to become public, any intention, plan or arrangement inconsistent with
the foregoing, or publicly or privately encourage or support any other
stockholder or person or entity to take any of the aforementioned actions; or

(m) enter into any agreement, arrangement or understanding concerning any of the
foregoing (other than this Agreement) or knowingly encourage or solicit any
person to undertake any of the foregoing activities.

2.6 Lock-Up.  Holder and each of his, her or its Affiliates agrees that during
the period beginning on the Commencement Date and ending on the twelve (12)
month anniversary thereof (the "Lock-Up Period"), neither it nor any of its
Affiliates (as hereinafter defined) will, and it will cause each of his, her or
its Affiliates not to, directly or indirectly, in any manner, alone or in
concert with others: (i) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant for the sale of, or otherwise dispose of or transfer
any of the Purchaser Securities, whether now owned or hereafter acquired by the
undersigned or with respect to which such Holder has or hereafter acquires the
power of disposition (collectively, the "Lock-Up Securities"), or (ii) enter
into any swap or any other agreement or any transaction that transfers, in whole
or in part, directly or indirectly, the economic consequence of ownership of the
Lock-Up Securities, whether any such swap, other agreement or other transaction
is to be settled by delivery of the Purchaser Common Stock or other Purchaser
Securities, in cash or otherwise; provided, however, that notwithstanding the
foregoing, and subject to the conditions below, Holder may transfer the Lock-Up
Securities without the prior written consent of Purchaser, provided, that (A)
Holder receives a signed joinder to this Agreement from each donee, trustee,
distributee, or transferee, as the case may be, (B) any such transfer shall not
involve a disposition for value, (C) such transfers are not required to be
reported with the Securities and Exchange Commission on Form 4 in accordance
with Section 16 of the Exchange Act, and (D) the undersigned does not otherwise
voluntarily effect any public filing or report regarding such transfers: (1) as
a bona fide gift or gifts; (2) to any trust for the direct or indirect benefit
of the undersigned or the immediate family of the undersigned (for purposes of
this Section 2.6, "immediate family" shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin); (3) as a distribution
to limited partners or stockholders of the undersigned; or (4) to the
undersigned's Affiliates or to any investment fund or other entity controlled or
managed by the undersigned.

2.7 Restricted Disposition Provision.  Holder and each of his, her or its
Affiliates agrees that for the period beginning on the expiration of the Lock-Up
Period and ending on the six (6) month anniversary thereof (the "Restricted
Disposition Period"), if it or any of its Affiliates desires to sell any Lock-Up
Securities, Holder and his, her or its Affiliates may only sell such Lock-Up
Securities as follows: subject in all instances, applicable law, Holder and each
of his, her and its Affiliates shall, in the aggregate, be permitted to sell on
a daily basis, no more than the greater of (i) two percent (2%) of the total
volume of shares of Purchaser publicly-traded on any nationally recognized
exchange over the previous ten (10) trading days, on a non-cumulative basis,
meaning that if the amount of shares allowed to be sold under this subparagraph
are not sold in any specific day, that the unsold amount cannot be cumulated and
sold on any subsequent day with the sale of other shares that are allowed to be
sold on such specific day. For the avoidance of doubt, notwithstanding anything
contained herein to the contrary, any sales made by "affiliates" of Purchaser
during the Restricted Disposition Period are also subject to the standard volume
limitations applicable to any "affiliate" of Purchaser under Rule 144.

6

--------------------------------------------------------------------------------

2.8 Mutual Non-Disparagement.  Subject to applicable law, each of the parties
covenants and agrees that, during the Standstill Period (unless otherwise
specified in accordance with this Agreement) or if earlier, until such time as
the other party or any of its agents, subsidiaries, Affiliates, successors,
assigns, officers, key employees or directors shall have breached this Section
2.8, neither he, she or it nor any of its respective agents, subsidiaries,
Affiliates, successors, assigns, officers, key employees or directors, shall in
any way criticize, attempt to discredit, make defamatory, derogatory,
denigrating or disparaging remarks, comments or statements with respect to, call
into disrepute, defame, make or cause to be made any statement or announcement
that relates to and constitutes an ad hominem attack on, or relates to and
otherwise disparages (or causes to be disparaged) the other parties or such
other parties' subsidiaries, Affiliates, successors, assigns, officers
(including any current, future or former officer of a party or a parties'
subsidiaries), directors (including any current, future or former director of a
party or a parties' subsidiaries), employees, stockholders, agents, attorneys or
representatives, or any of their practices, procedures, businesses (current or
future), business operations, subsidiaries, products or services, in any manner.

2.9 Additional Agreements.

(a) Holder agrees to cause his, her and its Affiliates to comply with the terms
of this Agreement and shall be responsible for any breach of this Agreement by
any such Affiliate. A breach of this Agreement by an Affiliate if such Affiliate
is not a party hereto, shall be deemed to occur if such Affiliate engages in
conduct that would constitute a breach of this Agreement if such Affiliate was a
party hereto to the same extent as Holder, as applicable.  As used in this
Agreement, the term "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated by the SEC under the Exchange Act, and shall include all persons or
entities that at any time during the term of this Agreement become Affiliates of
any party hereto, provided, however, that with respect to any Holder who is a
natural person, the term "Affiliate" shall also include such Holder's spouse,
relatives, spouse's relatives, and any executor or personal representative
engaged, in either instance, for estate-planning purposes.

(b) This Section 2.9(b) shall only apply to a Holder that is a Significant
Holder and for so long as Holder remains a Significant Holder, during the
Standstill Period, Holder agrees that he, she or it will, and shall cause each
of his, her or its Affiliates to vote all shares of the Purchaser Common Stock
beneficially owned by Holder or such Affiliate (or otherwise for which it has
voting rights) at each annual or special meeting of stockholders of Purchaser
that such Holder appears at in person or by proxy (A) in favor of the slate of
directors recommended by the Purchaser Board and any other proposal supported by
a majority of the Purchaser Board; and (B) against any shareholder proposals or
director nominations at such annual or special meeting which are not supported
by the Purchaser Board; provided that any Holder that is a Substantial Holder as
of the record date of such annual or special meeting shall attend each such
annual or special meeting in person or by proxy; provided, further that such
Holder does not need to vote in accordance with the provisions of this Section
2.9(b) if in the opinion of such Holder's independent legal counsel, the
Purchaser Board was not complying with, or in breach of, its fiduciary duties. 
For the avoidance of doubt, the voting covenants set forth in this Section 2
shall apply to all shares of Purchaser Common Stock beneficially owned by Holder
or his, her or its Affiliates as of the record date for such meeting.

2.10 Significant Holder Restrictions. 

(a) Notwithstanding anything set forth in this Agreement to the contrary, the
terms and provisions of Sections 2.5 and 2.9(b) shall apply to only to a
Significant Holder.  A "Significant Holder" is a Holder that, at any time during
the Standstill Period, holds 5,000 (such amount, the "Threshold Amount") or more
shares of Purchaser Common Stock (or any security or instrument convertible
into, or exchangeable for, Purchaser Common Stock (collectively, "Relevant
Securities").  For the avoidance of doubt, if, at any time during the Standstill
Period, a Holder who (i) is not a Significant Holder or (ii) is a Significant
Holder but ceases to be a Significant Holder, in each case, acquires Relevant
Securities which when aggregated with all Relevant Securities held by such
Holder as of any date of determination exceed the Threshold Amount, then such
Holder shall be deemed to be a Significant Holder as of such date of acquisition
for purposes of this Agreement. 

7

--------------------------------------------------------------------------------

If at any time during the Standstill Period any Holder becomes a Reporting
Holder, then for purposes of Sections 2.5 and 2.9(b), the "Standstill Period"
with respect to such Reporting Holder shall be deemed to be five years from the
Commencement Date.  Once a Holder becomes a Reporting Holder, such Holder shall
remain a Reporting Holder for all purposes of this Agreement until such time as
such Holder holds less than 3% of the outstanding Relevant Securities.

3. RELEASE AND WAIVER; CONSENT; TERMINATION OF EXISTING AGREEMENTS.  Effective
as of the Closing, Holder, for himself, herself or itself and on behalf of his,
her or its heirs, legal representatives, successors and assigns (collectively,
the "Relevant Persons"), hereby irrevocably, unconditionally and forever
acquits, releases, waives and discharges Purchaser and Seller, and each of their
respective officers, directors, managers, employees, agents, divisions,
Subsidiaries, Affiliates, representatives, successors, predecessors and assigns
(individually and collectively, the "Released Parties") from any and all past,
present and future debts, losses, costs, bonds, suits, actions, causes of
action, liabilities, contributions, attorneys' fees, interest, damages
(including punitive damages), expenses, claims, potential claims, counterclaims,
cross-claims, or demands, in law or in equity, asserted or unasserted, express
or implied, known or unknown, matured or unmatured, contingent or vested,
liquidated or unliquidated, of any kind or nature or description whatsoever,
that any of the Relevant Persons had, presently has or may hereafter have or
claim or assert to have against any of the Released Parties, in each case, by
reason of any act, omission, transaction, occurrence, conduct, circumstance,
condition, harm, matter, cause or thing that has occurred or existed at any time
from the beginning of time up to and including the Closing, that in any way
arise from or out of, are based upon or relate to (a) such Relevant Person's or
Relevant Persons', as applicable, ownership or purported ownership of the Shares
or other Equity Interests, or (b) the negotiation or execution of this
Agreement, the Purchase Agreement or any of the other Seller Ancillary
Agreements or the consummation of any of the Asset Purchase or Transactions;
provided, that the foregoing release shall not apply to (i) such Relevant
Person's or Relevant Persons', as applicable, rights arising out of the Purchase
Agreement and each agreement attached as an exhibit thereto or entered into in
connection therewith executed by and between such Relevant Person and Purchaser
or any of its Affiliates, (ii) any claim that cannot be waived or released by
law, (iii) any right to receive unpaid compensation or benefits as an employee
of Seller, (iv) any right of a director (or a stockholder affiliated with such
director that is a third-party beneficiary) or officer of Seller to
indemnification by Seller or any successor under obligations of Seller, whether
such rights exist under the certificate of incorporation or bylaws of Seller,
any Contract with Seller, Seller's directors' and officers' or other fiduciary
liability insurance policy, or otherwise (after taking into account such
exceptions, the "Holder Claims"). The release is intended to be complete, global
and all-encompassing and specifically includes claims that are known, unknown,
fixed, contingent or conditional with respect to the matters described herein.
With respect to such Holder Claims, Holder hereby expressly waives any and all
rights conferred upon him, her or it by any statute or rule of law which
provides that a release does not extend to claims which the claimant does not
know or suspect to exist in his, her or its favor at the time of executing the
release, which if known by him, her or it must have materially affected his, her
or its settlement with the released party, including the following provisions of
California Civil Code Section 1542:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY."

8

--------------------------------------------------------------------------------

Holder represents and warrants that, as of the date hereof and as of the
Closing, the Relevant Persons have no Holder Claims against the Released
Parties, including relating to any Contract between Holder and Seller, or
Holder's interest in any equity or debt security of Seller, or in Holder's
capacity as a current or former officer, director, employee, consultant or
security holder of Seller; provided, that this representation and warranty does
not extend to any claim or loss of the Relevant Person(s), or obligation to or
right or remedy of the Relevant Person(s), arising under the Holder Claims. 
Holder hereby irrevocably agrees not to assert, and shall cause the Relevant
Person(s) not to assert, directly or indirectly, any Holder Claim, or to
commence, institute or cause to be commenced or instituted, any proceeding of
any kind against any Released Parties asserting any Holder Claim.

Holder hereby gives any consents or waivers that are reasonably required for the
consummation of the Transactions and the Asset Purchase under the terms of any
agreement or instrument to which Holder is a party or subject or in respect of
any rights Holder may have in connection with the Asset Purchase or the other
Transactions (whether such rights exist under the certificate of incorporation
or bylaws of Seller, any Contract to which Seller is a party or by which it is,
or any of its assets are, bound under statutory or common law or otherwise).
Without limiting the generality or effect of the foregoing, Holder hereby waives
any and all rights to contest or object to the execution and delivery of the
Purchase Agreement, the Seller Board's actions in approving and recommending the
Asset Purchase, the consummation of the Asset Purchase and the other
Transactions, or to the execution and delivery of the Seller Stockholder Written
Consent, or to seek damages or other legal or equitable relief in connection
therewith.

Any and all existing agreements between Seller and Holder (in Holder's capacity
as a holder of Equity Interests of Seller) shall, contingent upon the occurrence
of the Closing, automatically terminate and be of no force and effect effective
immediately prior to the Closing.  Contingent and effective upon the Closing,
Holder hereby waives and terminates any rights of first refusal, preemptive
rights, rights to notice, rights of co-sale, registration rights, information
rights or any similar rights, in each case with respect to the equity securities
of Seller, that Holder may have (whether under any Legal Requirements or
otherwise) or could potentially have or acquire in connection with the Asset
Purchase or otherwise.  From and after the Closing, Holder's right to receive
consideration on the terms and subject to the conditions set forth in the
Purchase Agreement and a Plan of Liquidation shall constitute Holder's sole and
exclusive right against Seller and/or Purchaser in respect of Holder's ownership
of shares of Seller Capital Stock or other securities of Seller or status as a
Holder of Seller or any agreement or instrument with Seller pertaining to the
Shares or other securities of Seller or Holder's status as a holder of Equity
Interest of Seller.  The covenants and agreements set forth in this Section 3,
including the release set forth herein, shall survive the Closing indefinitely.

4. CONFIDENTIALITY.  Holder hereby agrees that the terms of this Agreement, the
Purchase Agreement and any other agreement entered into in connection with the
Transactions, shall be kept confidential by Holder and shall not be used by
Holder for any purpose without the prior written consent of Purchaser; provided,
however, that (a) Holder may disclose such information or terms if in the
opinion of Holder's counsel Holder is required to do so by applicable Legal
Requirements, provided that Holder notifies Purchaser in writing, to the extent
permitted by applicable Legal Requirements, a reasonable period of time prior to
disclosing such information so that Purchaser may seek a protective order or
other appropriate remedy, or both (at Purchaser's sole expense); (b) if Holder
is a venture capital fund, institutional investor or pooled investment vehicle,
Holder may disclose the terms of this Agreement and the Purchase Agreement to
(i) its current or former stockholders, members, general partners and limited
partners (or any employee or representative of any of the foregoing) to the
extent required pursuant to the terms of its organizational documents, (ii) to
prospective investors, stockholders, members, general partners, limited partners
(or any employee or representative of any of the foregoing) who agree to keep
such terms confidential and (iii) to the extent necessary in the good faith
exercise of the fiduciary duties of the general partner or manager of such
Holder or otherwise required by applicable Legal Requirements; (c) following any
public announcement of the Transactions, if ever, Holder may disclose the terms
of the Purchase Agreement that are disclosed in such public announcement; (d)
Holder may disclose such information or terms to the extent they become
generally available to the public other than by virtue of a breach of (i) this
provision by such Holder or its Affiliates or (ii) any use or disclosure
restrictions applicable to such information or terms by any third party; (e)
Holder may disclose such information or terms to the extent (i) rightfully
acquired by Holder from a third party who has the right to disclose it and who
provides it without restriction as to use or disclosure or (ii) independently
developed by Holder without access to any information confidential and/or
proprietary information of Seller; and (f) Holder may disclose such information
or terms to its Affiliates and his, her or its or its Affiliates' respective
professional advisers and, if Holder is not a natural person, to its employees
or the employees of its Affiliates, in each case, who: (i) need to know such
information; and (ii) agree to keep such information confidential.  Holder shall
be responsible for any action taken by his, her or its Affiliates and its and
their respective professional advisers and employees that, if such action had
been taken by Holder, would have constituted a breach of this Section 4.

9

--------------------------------------------------------------------------------

5. AGREEMENT TO INDEMNIFICATION PROVISIONS; APPOINTMENT OF SELLER AND THE
SECURITYHOLDERS' AGENT. By executing and delivering this Agreement, Holder
acknowledges and agrees to be bound by the escrow and indemnification provisions
set forth in Article VIII of the Purchase Agreement, a copy of which has been
made available to Holder, as a Securityholder including the indemnification
obligations contained therein, the withholding of the Escrow Amount to partially
secure the indemnification obligations of Seller (and, following a distribution
of Purchaser Stock Consideration to Securityholders pursuant to the Plan of
Liquidation, the Securityholders in accordance with their Pro Rata Share) in
connection with the Asset Purchase and as described in the Purchase Agreement,
the appointment of a Securityholders' agent pursuant to Sections 8.1 and 9.5 of
the Purchase Agreement, if necessary, to perform the functions on behalf of
Holder as set forth in the Purchase Agreement and the indemnification of such
agent, if necessary. This Agreement and the representations, warranties and
covenants contained herein shall become part of the Purchase Agreement and shall
be subject to the escrow and indemnification provisions set forth in the
Purchase Agreement, including any applicable indemnification obligations of
Holder as a Securityholder contained in Article VIII of the Purchase Agreement,
the withholding of the Escrow Amount, as applicable, and the limitations
applicable to such obligations set forth therein.  The covenants and agreements
set forth in this Section 5 shall survive the Closing in accordance with Article
VIII of the Purchase Agreement.

6. IRREVOCABLE PROXY.  Concurrently with the execution and delivery of this
Agreement, Holder shall deliver to Purchaser a duly executed irrevocable proxy
in the form attached hereto as Exhibit B (as executed by Holder, the
"Irrevocable Proxy") with respect to each and every meeting of stockholders of
Seller or action or approval by written resolution or consent of stockholders of
Seller prior to the Termination Time covering the total number of Shares in
respect of which Holder is entitled to vote at any such meeting or in connection
with any such written consent related to the subject matter described in Section
2.3.  Notwithstanding anything to the contrary herein, such Irrevocable Proxy
shall not apply to any proposal submitted to a vote of the stockholders of
Seller to approve any payment that would, in the absence of such approval,
constitute a parachute payment under Section 280G of the Code, and Holder shall
continue to have full power and authority to vote the Shares in Holder's sole
discretion for or against any such proposal.  Upon the execution of this
Agreement by Holder, (a) Holder hereby revokes any and all prior proxies (other
than the Irrevocable Proxy) given by Holder with respect to the subject matter
contemplated by the Irrevocable Proxy and Seller hereby consents to the
revocation of any and all such prior proxies given by Holder to Seller with
respect to such subject matter and (b) Holder shall not grant any subsequent
proxies with respect to such subject matter until after the Termination Time.

10

--------------------------------------------------------------------------------

7. SPOUSAL CONSENT & JOINDER. If Holder is a natural person residing in a
community property state and has a spouse, such Holder's spouse shall duly
complete, execute and deliver to Purchaser a Spousal Consent & Joinder in the
form attached hereto as Exhibit C prior to the Closing.

8. MISCELLANEOUS.

8.1 Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given (a) on the date of delivery, if delivered personally
or by commercial delivery service or mailed by registered or certified mail
(return receipt requested), (b) when sent, if sent by electronic mail during
normal business hours of the recipient or (c) on the date of confirmation of
receipt (or the next Business Day, if the date of confirmation of receipt is not
a Business Day), to the parties hereto at the following address (or at such
other address for a party as shall be specified by like notice):

(i) if to Seller, to:

c/o OlenderFeldman LLP

422 Morris Avenue

Summit, New Jersey 07901

Attention: Kurt Olender

Email: kolender@olenderfeldman.com

Telephone No.: (908) 964-2485

 

with a copy (which shall not constitute notice) to:

Fenwick & West LLP

902 Broadway

Suite 14

New York, NY 10010-6035

Attention: Ethan Skerry

Email: eskerry@fenwick.com

Telephone No.: (212) 430-2670

 

(ii) if to Purchaser, to:

Orgenesis Inc.

20271 Goldenrod Lane

Germantown, Maryland 20876

Attention: Vered Caplan, Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 DLA Piper LLP (US)

 1251 Avenue of the Americas

 25th Floor

 New York, NY 10020-40

 Attention: Christopher P. Giordano

 Email: christopher.giordano@us.dlapiper.com

 Telephone No.: (212) 335-4522

 

and

 

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Attention: Mark Cohen, Esq.

Facsimile: (646) 878-0804

Email: MCohen@PearlCohen.com


11

--------------------------------------------------------------------------------


(iii)  if to Holder, to the address set forth for Holder on the signature page
hereof.

8.2 Specific Performance; Injunctive Relief.  The parties hereto acknowledge
that Purchaser will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of Holder
set forth in this Agreement.  Therefore, it is agreed that, in addition to any
other remedies that may be available to Purchaser upon any such violation of
this Agreement, Purchaser shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Purchaser at law or in equity and Holder hereby waives any and all
defenses that could exist in its favor in connection with such enforcement and
waives any requirement for the security or posting of any bond in connection
with such enforcement.

8.3 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood that all
parties hereto need not sign the same counterpart. The delivery by facsimile or
by electronic delivery in PDF format (or any electronic signature complying with
the U.S. federal ESIGN Act of 2000) of this Agreement with all executed
signature pages (in counterparts or otherwise) shall be sufficient to bind the
parties hereto to the terms and conditions set forth herein.  All of the
counterparts will together constitute one and the same instrument and each
counterpart will constitute an original of this Agreement.

8.4 Entire Agreement. This Agreement and the documents and instruments and other
agreements specifically referred to herein or delivered pursuant hereto (i)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and (ii) are not intended to confer, and shall not be construed as conferring,
upon any person other than the parties hereto any rights or remedies hereunder.

8.5 Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably
necessary to effect the intent of the parties hereto. The parties hereto shall
use all reasonable efforts to replace such void or unenforceable provision of
this Agreement with a valid and enforceable provision that shall achieve, to the
greatest extent possible, the economic, business and other purposes of such void
or unenforceable provision.

8.6 Remedies. Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy. It is accordingly agreed that the parties hereto
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity, and the parties hereto hereby waive the requirement of any posting of a
bond in connection with the remedies described herein.

12

--------------------------------------------------------------------------------

8.7 Governing Law. This Agreement, all acts and transactions pursuant hereto and
all obligations of the parties hereto shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to such
state's principles of conflicts of law that would refer a matter to a different
jurisdiction.

8.8 Amendment. Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by each of the parties hereto, or in the case of a waiver, by the
party against which the waiver is to be effective.  Notwithstanding the
foregoing, no failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any right hereunder.

8.9 Assignment.  Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned or delegated, in whole or in part, by
operation of law or otherwise by any of the parties hereto without the prior
written consent of the other parties hereto.  Notwithstanding the foregoing or
anything herein to the contrary, it is acknowledged that Seller shall be
liquidated following the Closing Date pursuant to the Plan of Liquidation, and
it is acknowledged and agreed that in connection therewith, and pursuant to
Section 9.5 of the Purchase Agreement and Section 5 hereof, Seller's rights and
obligations under this Agreement and the Purchase Agreement, including with
respect to any consideration to be delivered after such liquidation and any
indemnification obligations, may be assigned to the Securityholders or any
limited liability company or limited partnership into which Seller is converted
(or new limited liability company or limited partnership it is merged into to
achieve substantially the same effect as a conversion of Seller) (such entity, a
"Seller Successor Entity") in accordance with the Plan of Liquidation; provided,
that in the event of such assignment to Securityholders pursuant to Section 9.5
of the Purchase Agreement, Section 5 hereof and this Section 8.9, a
Securityholders' agent shall be appointed pursuant to a customary securityholder
agent relationship to act on behalf of the Securityholders in respect of the
indemnification provisions in Article VIII of the Purchase Agreement.  In the
event that the Purchaser Stock Consideration is transferred, contributed or
assigned to a Seller Successor Entity following the Plan of Liquidation, such
Seller Successor Entity shall, as a condition to such transfer, agree to be
bound by any and all obligations of Seller under this Agreement.

8.10 Rules of Construction. The parties hereto agree that they have been (or
have had the opportunity to be) represented by counsel during the negotiation,
preparation and execution of this Agreement and, therefore, waive, with respect
to this Agreement, the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the party drafting such agreement or document.

8.11 Additional Documents, Etc. Holder shall execute and deliver any additional
documents reasonably necessary or desirable to carry out the purpose and intent
of this Agreement.

8.12 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

13

--------------------------------------------------------------------------------

8.13 Term; Termination. This Agreement shall become null and void and shall have
no effect whatsoever, without any action on the part of any Person, upon the
Termination Time.  As used herein, the term "Termination Time" shall mean the
earlier to occur of (i) the termination of the Purchase Agreement in accordance
with the provisions of Article VII of the Purchase Agreement and (ii) the
termination of this Agreement by consent of the parties hereto.

[Remainder of Page Intentionally Left Blank]

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

Holder

 

(Print Name of Holder)

 

 

(Signature)

 

 

(Print name and title if signing on behalf of an entity)

 

 

(Print Address)

 

 

(Print Address)

 

 

(Print Email Address)

 

 

(Print Telephone Number)

 

Seller Capital Stock Held:

Seller Common Stock:                                                            
        shares

Seller Preferred Stock:                                                        
            shares

Seller Warrants Held:

__________________________________________

Seller Options Held:

__________________________________________

[Signature Page to Joinder Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

Tamir Biotechnology, Inc.

 

 

By:  ___________________________________

 

Name:__________________________________

 

Title: ___________________________________

 

 

 



[Signature Page to Joinder Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first written above.

 

 

Orgenesis Inc.

 

 

By:  ___________________________________

 

Name:__________________________________

 

Title: ___________________________________

 

 

 



[Signature Page to Joinder Agreement]

--------------------------------------------------------------------------------

EXHIBIT F

Plan of Liquidation
Of
Tamir Biotechnology, Inc.


 This Plan of Liquidation (the "Plan"), dated as of April 12, 2020 (the
"Effective Date"), is intended to accomplish the complete liquidation and
dissolution (the "Dissolution") of Tamir Biotechnology, Inc., a Delaware
corporation (the "Company"), in accordance with Section 275 of the General
Corporation Law of the State of Delaware (the "DGCL") and is intended to be part
of a plan of reorganization under Section 368(a)(1)(C) of the Internal Revenue
Code of 1986, as amended (the "Code").

1. Approval and Adoption of Plan. After approval by the Company's Board of
Directors (the "Board"), the Company's stockholders, constituting the holders of
the Company's outstanding stock (the "Stockholders") having not less than the
minimum number of votes that would be necessary to authorize or take such
actions at a meeting at which all shares entitled to vote thereon were present
and voted executed a written consent dated [•], 2020 under Sections 275(c) and
228 of the DGCL authorizing the Asset Sale (as defined below), the Plan and the
liquidation and dissolution of the Company as set forth herein.

2. Asset Sale. Pursuant to that certain Asset Purchase Agreement by and between
the Company and Orgenesis Inc., a Nevada corporation (the "Purchaser"), in
substantially the form attached hereto as Exhibit A (the "Asset Purchase
Agreement"), and all exhibits and schedules attached thereto, and such other
agreements, instruments, certificates or documents as may be necessary or
advisable in connection with the Asset Sale (collectively with the Asset
Purchase Agreement, the "Transaction Documents"), Company will, among other
things, sell, convey and transfer all or substantially all of its assets (the
"Asset Sale") to the Purchaser in exchange for the Purchaser Stock Consideration
(as defined in the Asset Purchase Agreement) and Purchaser Cash Consideration
(as defined in the Asset Purchase Agreement) (the Purchaser Stock Consideration
and the Purchaser Cash Consideration, collectively, the "Sale Proceeds").

3. Cessation of Business Activities. After the Effective Date, the Company shall
not engage in any business activities except to the extent necessary to preserve
the value of its assets, wind up its business and distribute its assets to
Stockholders in accordance with this Plan, including retaining such employees
and consultants as necessary or desirable to effectuate the winding up and
dissolution of the Company.

4. Authority of Officers and Directors.  The Board and the officers of the
Company shall continue in their positions for the purpose of the Dissolution as
contemplated by Delaware law.  For the purpose of effecting the Dissolution, the
Company may hire or retain, as determined by the Board, such employees,
consultants and advisors as the Board deems necessary or desirable to supervise
or facilitate the Dissolution.  The adoption of this Plan by the Stockholders
shall constitute full and complete authority for the Board and the officers of
the Company, without further stockholder action, to do and perform any and all
acts and to make, execute, deliver or adopt any and all agreements, resolutions,
conveyances, certificates and other documents of every kind and character that
the Board or such officers deem necessary, appropriate or advisable (i) to
dissolve the Company in accordance with the laws of the State of Delaware and
cause its withdrawal from all jurisdictions in which it is authorized to do
business; (ii) to sell, dispose, convey, transfer and deliver the assets of the
Company; (iii) to satisfy or provide for the satisfaction of the Company's
obligations in accordance with the DGCL; (iv) to distribute all of the remaining
funds and assets of the Company to the Stockholders of the Company in the manner
determined by the Board; and (v) if so determined by the Board in lieu of any of
the foregoing, to take all necessary steps to effect the conversion of the
Company into a limited liability company or limited partnership.

--------------------------------------------------------------------------------

5. Plan of Liquidation and Distribution.  The Company shall take the following
actions within twelve (12) months of the Closing of the Asset Sale, and
otherwise in compliance with the requirements of the Asset Purchase Agreement,
including any holding periods set forth therein.

(a) The Company may liquidate the Company's remaining assets (i.e. those not
included in the Asset Sale) in accordance with the DGCL and, in such event,
shall:

(i) pay or make reasonable provision to pay all claims and obligations,
including all contingent, conditional or unmatured contractual claims known to
the Company or its successor (such as any claims or obligations evidenced by
notes);

(ii) make such provision as will be reasonably likely to be sufficient to
provide compensation for any claim against the Company which is the subject of a
pending action, suit or proceeding to which the Company is a party; and

(iii) make such provision as will be reasonably likely to be sufficient to
provide compensation for claims that have not been made known to the Company or
that have not arisen but that, based on facts known to the Company or
Stockholders, are likely to arise or to become known to the Company or
Stockholders within ten (10) years after the Effective Date.

All such claims shall be paid or provided for in full and any such provision for
payment made shall be made in full if there are sufficient assets.  If there are
insufficient assets, such claims and obligations shall be paid or provided for
according to their priority and, among claims of equal priority, ratably to the
extent of assets legally available therefor

(b) Following the foregoing, the Company shall distribute to the Stockholders
all remaining assets, including the Sale Proceeds and all available cash, except
such cash, property or assets are required for paying or making reasonable
provision for the claims and obligations of the Company.  Such distribution
shall occur in the manner determined by the Board.

2

--------------------------------------------------------------------------------

6. Conditions to Distribution of Sale Proceeds.  Notwithstanding anything to the
contrary herein, no person shall be eligible to receive any Sale Proceeds in a
distribution pursuant to this Plan unless such person shall have delivered (i)
either (a) a duly executed Joinder Agreement (as defined in the Asset Purchase
Agreement), in the case of any Securityholder (as defined in the Asset Purchase
Agreement) entitled to receive a portion of the Purchaser Stock Consideration
(as defined in the Asset Purchase Agreement) or (b) a duly executed release in
form and substance substantially similar to that set forth in the Joinder
Agreement (as defined in the Asset Purchase Agreement) in the case of any
Unaccredited Securityholder (as defined in the Asset Purchase Agreement)
entitled to receive a portion of the Unaccredited Investor Cash Out Amount (as
defined in the Asset Purchase Agreement) and (ii) in the case of any
Securityholder (as defined in the Asset Purchase Agreement) entitled to receive
a portion of the Purchaser Stock Consideration, a duly executed counterpart of
the Registration Rights Agreement (as defined in the Asset Purchase Agreement).

7. Cancellation of Stock. The distributions to Stockholders pursuant to Section
5 hereof shall be in complete cancellation of all of the outstanding shares of
the Company's stock.

8. Certificate of Dissolution. Following a distribution pursuant to Section 5
hereof, the Company shall file with the Secretary of State of the State of
Delaware a certificate of dissolution (the "Certificate of Dissolution") in
accordance with the DGCL and shall obtain any certificates required from the
Delaware tax authorities and pay any taxes due.

9. Indemnification. The Company shall continue to indemnify its officers,
directors and employees in accordance with its certificate of incorporation,
by-laws and any contractual arrangements, and its existing directors' and
officers' liability insurance policy, for acts and omissions in connection with
the implementation of this Plan and the winding up of the affairs of the
Company.  The Board is authorized to obtain and/or maintain insurance as may be
necessary, appropriate or advisable to cover the Company's obligations
hereunder, including, without limitation, directors' and officers' liability
coverage.

10. Filing of Tax Forms. The Company shall file such documentation as may be
required in connection with the transactions as contemplated hereby, including
in connection with a tax-free reorganization.

11. Expenses of Liquidation.  In connection with and for the purpose of
implementing and assuring completion of this Plan, the Company may, if so
determined by the Board, pay the Company's officers, directors, employees,
agents and representatives, or any of them, compensation or additional
compensation above their regular compensation, including pursuant to severance
and retention agreements, in money or other property, in recognition of the
extraordinary efforts they, or any of them, will be required to undertake, or
actually undertake, in connection with the implementation of this Plan. 
Adoption of this Plan by the Stockholders shall constitute the approval of the
Company's stockholders of the payment of any such compensation.  In connection
with and for the purposes of implementing and assuring completion of this Plan,
the Company may, if so determined by the Board, pay any brokerage, agency,
professional and other fees and expenses of persons rendering services to the
Company in connection with the collection, sale, exchange or other disposition
of the Company's property and assets and the implementation of this Plan.

3

--------------------------------------------------------------------------------

12. Abandoned Property.  If any distribution to a Stockholder pursuant to
Section 5 hereof cannot be made, whether because the Stockholder cannot be
located or for any other reason, the distribution to which such Stockholder is
entitled shall be transferred, at such time as the final liquidating
distribution is made by the Company, to the official of such state or other
jurisdiction authorized by applicable law to receive the proceeds of such
distribution.  The proceeds of such distribution shall thereafter be held solely
for the benefit of and for ultimate distribution to such Stockholder as the sole
equitable owner thereof and shall be treated as abandoned property and escheat
to the applicable state or other jurisdiction in accordance with applicable
law.  In no event shall the proceeds of any such distribution revert to or
become the property of the Company.

13. Authorization. The Board is hereby authorized, without further action by
Stockholders, to do and perform or cause the officers of the Company, subject to
approval of the Board, to do and perform any and all acts, and to make, execute,
deliver or adopt any and all agreements, resolutions, conveyances, certificates
and other documents of every kind that are deemed necessary, appropriate or
desirable, in the absolute discretion of the Board, to implement this Plan and
the transactions contemplated hereby, including, without limiting the foregoing,
all filings or acts required by any state or federal law or regulation to wind
up its affairs and to effect the Conversion Event or dissolution of the Company,
as applicable, and as set forth herein.  The Board shall have full discretion to
interpret the provisions of this Plan.

14. Modification or Abandonment of this Plan.  Notwithstanding authorization or
consent to this Plan by the stockholders of the Company, the Board may modify,
amend or abandon this Plan without further action by the Stockholders to the
extent permitted by the DGCL.

4

--------------------------------------------------------------------------------

EXHIBIT G

Form of Domain Name Assignment Agreement

 This Domain Name Assignment ("Domain Name Assignment") is made as of April 12,
2020 (the "Effective Date"), by and between Tamir Biotechnology, Inc., a
Delaware corporation (the "Assignor") and Orgenesis Inc., a Nevada corporation
(the "Assignee").  Assignee and Assignor are sometimes referred to herein
individually as a "Party" and collectively as the "Parties."  Capitalized terms
used herein, but not defined herein, shall have the meaning ascribed to such
terms in the Purchase Agreement (as defined below).

 WHEREAS, Assignor and Assignee entered into that certain Asset Purchase
Agreement, dated as of April 7, 2020 (the "Purchase Agreement"), pursuant to
which Assignor has sold to Assignee certain Purchased Assets, including the
domain names set forth on Schedule I, attached hereto.

 WHEREAS, Assignor is the exclusive owner of the domain names set forth on
Schedule I, attached hereto, including any and all goodwill associated therewith
(collectively, the "Assigned Domains").  As of the Effective Date and pursuant
to the terms hereof and of the Purchase Agreement, Assignor wishes to assign to
Assignee, and the Assignee wishes to assume, all right, title and interest in
and to the Assigned Domains.

 WHEREAS, the Parties wish to memorialize the assignment of the Assigned Domains
from Assignor to Assignee and to update the ownership records for such Assigned
Domains to reflect Assignee as the owner of record for such Assigned Domains.

 NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration furnished by Assignee to Assignor, the receipt and
sufficiency of which are hereby acknowledged by the Parties:

1. As of the Effective Date, Assignor agrees to assign, transfer, sell and
convey, and hereby assigns, transfers, sells and conveys to Assignee, its
successors and assigns, all of Assignor's right, title, and interest in and to
the Assigned Domains and all registrations and applications therefor and any
unregistered or registered trademarks, service marks, copyrights or other
intellectual property or proprietary rights based on or in any way related to
the Assigned Domains, all goodwill associated therewith and all other
corresponding rights that are or may be hereafter secured under the laws of any
country, now or hereafter in effect, for Assignee's own use and enjoyment, and
for the use and enjoyment of Assignee's successors, assigns or other legal
representatives, as fully and entirely as the same would have been held and
enjoyed by such Assignor if this Domain Name Assignment had not been made,
including all right, title and interest in and to all income, proceeds,
royalties, damages, claims and payments which accrue, or have accrued, prior to
and as of the Effective Date or thereafter and are due or payable with respect
thereto, and in and to all causes of action, either at law or in equity, for any
past, present or future infringement of the Assigned Domains, or other violation
or unauthorized use of the Assigned Domains, with the right to sue for, and
collect the same.

2. Assignor and Assignee hereby authorize and request that the applicable
registration authority transfer the registrations for the Assigned Domains from
Assignor to Assignee at Assignee's sole cost and expense.  Within 5 business
days of the Effective Date, Assignor shall provide all registrar login
information and domain management criteria to Assignee to allow Assignee to gain
access to and control over the Assigned Domains or shall effectuate transfer of
the Assigned Domains to the Assignee in the applicable registrar(s).

3. The Parties acknowledge and agree that certain documents may need to be
executed and delivered by Assignor to effectuate transfer of title to the
Assigned Domains to Assignee.  Assignor agrees to provide to Assignee and
Assignee's successors, assigns or other legal representatives, all such
cooperation and assistance (including, without limitation, the execution and
delivery of any affidavits, declarations, oaths, exhibits, assignments, powers
of attorney or other documentation), reasonably requested by Assignee to more
fully and effectively effectuate the purposes of this Domain Name Assignment, at
Assignee's sole expense.

--------------------------------------------------------------------------------

4. Each provision of this Domain Name Assignment will be interpreted in such a
manner as to be effective and valid under applicable law, but if any term or
other provision of this Domain Name Assignment is held to be invalid, illegal or
unenforceable under applicable law, all other provisions of this Domain Name
Assignment shall remain in full force and effect.

5. This Domain Name Assignment may be executed in counterparts, each of which
will be deemed an original, but all of which together constitute one and the
same original.  This Domain Name Assignment may not be amended except by an
instrument in writing signed by each of the Parties hereto.

6. This Domain Name Assignment shall be governed by and construed in accordance
with the Laws of the State of Delaware without giving effect to any choice or
conflict of Law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

[Signature page to follow]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Domain Name Assignment as of
the Effective Date.

 

ASSIGNOR:

 

TAMIR BIOTECHNOLOGY, INC.

 

 

By:____________________________

Name:

Title:

 

 

 

 

ASSIGNEE:

 

ORGENESIS INC.

 

 

By:____________________________

Name:

Title:

 

 


[Signature Page to the Domain Name Assignment]

--------------------------------------------------------------------------------

Schedule I to Domain Name Assignment

Domain Name

Registrant

Expiration Date

tamirbio.com

Tamir Biotechnology, Inc.

3/16/2021





--------------------------------------------------------------------------------